Exhibit 10.6

 

EXECUTION VERSION

 

JUNIOR LIEN TERM LOAN CREDIT AGREEMENT

 

dated as of July 16, 2018

among

The McClatchy Company,
 as Borrower,

The Lenders Party Hereto,

The Guarantors Party Hereto,

The Bank of New York Mellon,

 as Administrative Agent, Tranche A Collateral Agent and Tranche B Collateral
Agent

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

Section

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 


1

 

 

 

SECTION 1.01 Certain Defined Terms

 


1

SECTION 1.02 Computation of Time Periods; Other Definitional Provisions

 


40

SECTION 1.03 Accounting Terms

 


41

SECTION 1.04 Times of Day

 


42

SECTION 1.05 Classes of Loans

 


42

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE LOANS

 


42

 

 

 

SECTION 2.01 The Loans

 


42

SECTION 2.02 Making the Loans

 


42

SECTION 2.03 Repayment of Loans

 


43

SECTION 2.04 Termination of the Commitments

 


43

SECTION 2.05 Prepayments

 


43

SECTION 2.06 Interest

 


44

SECTION 2.07 Agent’s Fees

 


44

SECTION 2.08 Payments and Computations

 


44

SECTION 2.09 Taxes

 


46

SECTION 2.10 Sharing of Payments, Etc

 


49

SECTION 2.11 Use of Proceeds

 


50

SECTION 2.12 Evidence of Debt

 


50

 

 

 

ARTICLE III CONDITIONS TO EFFECTIVENESS OF LENDING

 


52

 

 

 

SECTION 3.01 Closing Conditions of the Initial Lenders

 


52

SECTION 3.02 Closing Conditions of the Loan Parties

 


54

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 


55

 

 

 

SECTION 4.01 Existence, Qualification and Power

 


55

SECTION 4.02 Authorization; No Contravention

 


55

SECTION 4.03 Governmental Authorization, Other Consents

 


56

SECTION 4.04 Binding Effect

 


56

SECTION 4.05 Financial Statements; No Material Adverse Effect

 


56

SECTION 4.06 Investment Company Act

 


57

SECTION 4.07 Disclosure

 


57

SECTION 4.08 Subsidiaries

 


57

SECTION 4.09 Ownership of Property; Liens

 


57

SECTION 4.10 Taxes

 


57

SECTION 4.11 Solvency

 


57

SECTION 4.12 Compliance with Laws

 


57

SECTION 4.13 Collateral Documents

 


58

SECTION 4.14 Use of Proceeds

 


58

SECTION 4.15 OFAC Rules and Regulations, Patriot Act and FCPA

 


58

SECTION 4.16 No Litigation

 


59

-1-

--------------------------------------------------------------------------------

 



 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 


59

 

 

 

SECTION 5.01 Corporate Existence

 


59

SECTION 5.02 Maintenance of Properties

 


59

SECTION 5.03 Payment of Taxes and Other Claims

 


59

SECTION 5.04 Statement by Officers as to Default

 


60

SECTION 5.05 Financial Statements

 


60

SECTION 5.06 Compliance with Laws

 


61

SECTION 5.07 Books and Records

 


61

SECTION 5.08 Additional Guarantors; Additional Collateral; Further Assurances

 


61

SECTION 5.09 Exchange Rights

 


62

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 


63

 

 

 

SECTION 6.01 Limitation on Indebtedness

 


63

SECTION 6.02 Limitation on Restricted Payments

 


68

SECTION 6.03 Limitation on Liens

 


73

SECTION 6.04 Limitation on Restrictions on Distributions from Restricted
Subsidiaries

 


73

SECTION 6.05 Limitation on Sales of Assets and Subsidiary Stock

 


76

SECTION 6.06 Limitation on Affiliate Transactions

 


76

SECTION 6.07 Limitation on Lines of Business

 


78

SECTION 6.08 Fundamental Changes

 


78

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 


79

 

 

 

SECTION 7.01 Events of Default

 


79

 

 

 

ARTICLE VIII THE AGENTS

 


82

 

 

 

SECTION 8.01 Authorization and Action

 


82

SECTION 8.02 Agents Individually

 


83

SECTION 8.03 Duties of Agents; Exculpatory Provisions

 


83

SECTION 8.04 Reliance by Agents

 


85

SECTION 8.05 Delegation of Duties

 


86

SECTION 8.06 Resignation of Agents

 


86

SECTION 8.07 Non-Reliance on Agents and Other Lenders

 


87

SECTION 8.08 Agents May File Proofs of Claim

 


87

SECTION 8.09 Collateral and Guaranty Matters

 


88

SECTION 8.10 Indemnification

 


90

SECTION 8.11 Tax Indemnification by the Lenders

 


90

SECTION 8.12 Lien Priority Confirmation

 


91

 

 

 

ARTICLE IX GUARANTY

 


91

 

 

 

SECTION 9.01 Guaranty; Limitation of Liability

 


91

SECTION 9.02 Guaranty Absolute

 


92

SECTION 9.03 Waivers and Acknowledgments

 


93

SECTION 9.04 Subrogation

 


94

SECTION 9.05 Guaranty Supplements

 


95

SECTION 9.06 Continuing Guaranty; Assignments

 


95

-2-

--------------------------------------------------------------------------------

 



 

 

 

ARTICLE X SUBORDINATION OF GUARANTEE

 


96

 

 

 

SECTION 10.01 Agreement to Subordinate

 


96

SECTION 10.02 Liquidation, Dissolution, Bankruptcy

 


96

SECTION 10.03 Default on Priority Indebtedness

 


97

SECTION 10.04 Acceleration of Payment of Guaranteed Obligations

 


98

SECTION 10.05 When Distribution Must Be Paid Over

 


98

SECTION 10.06 Subrogation

 


98

SECTION 10.07 Relative Rights

 


98

SECTION 10.08 Subordination May Not Be Impaired by Guarantor

 


99

SECTION 10.09 Rights of Administrative Agent

 


99

SECTION 10.10 Distribution or Notice to Representative

 


99

SECTION 10.11 Article X Not to Prevent Events of Default or Limit Right To
Accelerate

 


99

SECTION 10.12 Administrative Agent and the Lenders Entitled To Rely

 


99

SECTION 10.13 Administrative Agent to Effectuate Subordination

 


100

SECTION 10.14 Administrative Agent Not Fiduciary for Lenders of Priority
Indebtedness

 


100

SECTION 10.15 Reliance by Lenders of Priority Indebtedness on Subordination
Provisions

 


100

 

 

 

ARTICLE XI MISCELLANEOUS

 


101

 

 

 

SECTION 11.01 Amendments, Etc

 


101

SECTION 11.02 Notices, Etc

 


102

SECTION 11.03 No Waiver; Remedies

 


104

SECTION 11.04 Costs and Expenses

 


104

SECTION 11.05 Right of Set-off

 


105

SECTION 11.06 Binding Effect

 


106

SECTION 11.07 Successors and Assigns

 


106

SECTION 11.08 Execution in Counterparts

 


109

SECTION 11.09 Release of Collateral

 


109

SECTION 11.10 Survival of Agreement

 


109

SECTION 11.11 Patriot Act Notice

 


109

SECTION 11.12 Jurisdiction, Etc

 


110

SECTION 11.13 Governing Law

 


111

SECTION 11.14 Waiver of Jury Trial

 


111

SECTION 11.15 No Advisory or Fiduciary Responsibility

 


111

SECTION 11.16 No Manipulation

 


112

SECTION 11.17 Derivatives Trading Activities

 


112

SECTION 11.18 Pari Passu Ranking

 


112

 





-3-

--------------------------------------------------------------------------------

 



SCHEDULES

 

 

 

Schedule I

-

Commitments

Schedule II

-

Guarantors

Schedule 11.02

-

Addresses for Notices

 

 

 

EXHIBITS

 

 

Exhibit A

-

Form of Note

Exhibit B

-

Form of Assignment and Assumption

Exhibit C

-

Form of Security Agreement

Exhibit D

-

Form of Guaranty Supplement

Exhibit E-1

-

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships)

Exhibit E-2

-

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships)

Exhibit F

-

Form of Supplemental Indenture

 

 



-4-

--------------------------------------------------------------------------------

 



JUNIOR LIEN TERM LOAN CREDIT AGREEMENT

JUNIOR LIEN TERM LOAN CREDIT AGREEMENT, dated as of July 16, 2018 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Agreement”), among The McClatchy Company, a Delaware corporation (the
“Borrower”), the Guarantors (as hereinafter defined), the Initial Lenders (as
hereinafter defined), The Bank of New York Mellon, as collateral agent (Tranche
A) for the holders of Tranche A Loans (together with any successor collateral
agent appointed pursuant to Article VIII, the “Tranche A Collateral Agent”), as
collateral agent (Tranche B) for the holders of Tranche B Loans (together with
any successor collateral agent appointed pursuant to Article VIII, the “Tranche
B Collateral Agent” and together with the Tranche A Collateral Agent, the
“Collateral Agent”) and as administrative agent (together with any successor
administrative agent appointed pursuant to Article VIII, the “Administrative
Agent” and, together with the Collateral Agent, the “Agents”) for the Lenders
(as hereinafter defined).

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower is the issuer of the 2027 Debentures and the 2029
Debentures (as such terms are defined below);

WHEREAS, the Borrower has requested (i) a term loan (the “Tranche A Loan”)
consisting of (A) amounts incurred by the Borrower to repurchase for cash or
exchange certain of the 2027 Debentures (as further defined below, the “2027
Debentures Amount”) and (ii) a term loan (the “Initial Tranche B Loan”)
consisting of amounts incurred by the Borrower to repurchase for cash or
exchange certain of the 2029 Debentures (as further defined below, the “2029
Debentures Amount”);

WHEREAS, the Initial Tranche B Loan may be increased by the Additional Tranche B
Loan as set forth in Section 2.01(c) (the sum of the Initial Tranche B Loan and
the Additional Tranche B Loan, the “Tranche B Loan”, and together with the
Tranche A Loan, the “Facility”); and

WHEREAS, the Lenders are willing to make available to the Borrower the Facility
upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 



-1-

--------------------------------------------------------------------------------

 



AGREEMENT:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“2027 Debentures” means the 7.15% Debentures due November 1, 2027, issued by the
Borrower.

“2027 Debentures Amount” means the sum of (i) $98,901,464.69, which is the sum
of (A) the prevailing market price at 5:00 p.m. on July 13, 2018 as reported on
TRACE of $82,083,000 aggregate principal amount of 2027 Debentures, plus (B)
accrued and unpaid interest thereon up to, but excluding, the Closing Date and
(ii) $60.0 million in cash, repayable at maturity in accordance with Section
2.03 in the amount of approximately $75.0 million.

“2029 Debentures” means the 6.875% Debentures due March 15, 2029, issued by the
Borrower.

“2029 Debentures Amount” means $250,172,362.47, which is the sum of (A) the
prevailing market price at 5:00 p.m. on July 13, 2018 as reported on TRACE of
$193,466,000 aggregate principal amount of 2029 Debentures, plus (B) accrued and
unpaid interest thereon up to, but excluding, the Closing Date.

“2022 Debt Refinancing” means the issuance by the Borrower of senior secured
notes in an aggregate principal amount of $310.0 million, the proceeds of which,
together with the proceeds from this Facility, and cash on hand, are applied to
redeem, refinance, discharge or otherwise acquire 100% of the issued and
outstanding 2022 Notes, with any remainder to be used by the Borrower to pay
fees, expenses and taxes in connection with the Refinancing and for working
capital and general corporate purposes.

“2022 Notes” means the 9.0% Senior Secured Notes due 2022, issued by the
Borrower.

“ABL Agent” means Wells Fargo Bank, National Association and its successors and
assigns or any other applicable administrative agent or collateral agent under
the ABL Credit Facility.

“ABL Credit Facility” means that credit agreement dated as of the Closing Date,
by and among the Borrower, the subsidiaries of Borrower party thereto as
borrowers, the lenders party thereto in their capacities as lenders thereunder
and Wells Fargo Bank, National Association, as administrative agent and
collateral agent, including any guarantees, collateral documents, instruments
and agreements executed in connection therewith, and, in each case, any
amendments, supplements, modifications, extensions, renewals, restatements,
refundings or refinancings thereof and any indentures or credit facilities or
commercial paper facilities that





-1-

--------------------------------------------------------------------------------

 



replace, refund or refinance any part of the loans, notes, other credit
facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount borrowable
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under Sections 6.01 and 6.03).

“ABL Intercreditor Agreement” means the ABL/Notes Intercreditor Agreement to be
entered into among the Borrower, the Guarantors, the collateral agent of the New
First Lien Debt, on behalf of itself and the holders of the New First Lien Debt,
and the ABL Agent, on behalf of itself and the ABL Secured Parties.

“ABL Obligations” means the “Obligations” as defined in the credit agreement
governing the ABL Credit Facility.

“ABL Priority Collateral” means the following assets of the Borrower and the
Guarantors (other than Notes Priority Collateral and Excluded Property):

(a)        all accounts, payment intangibles, accounts receivable, and other
receivables (including credit card receivables, and other receivables, whether
consisting of accounts receivables or general intangibles) and all other rights
to payment (in each case including any such rights to payment for property sold,
leased, licensed or otherwise disposed of or for services rendered or to be
rendered (including rights to payment arising from services rendered or from the
sale, lease, license, use or other disposition of inventory)), in each case,
whether such rights to payment constitute accounts, payment intangibles, general
intangibles, letter-of-credit rights or any other classification of property, or
are evidenced in whole or in part by instruments, chattel paper or documents,
except, in each case, pledged debt instruments, which are not otherwise included
as “ABL Priority Collateral” pursuant to clauses (g) and (i) below;

(b)        all inventory;

(c)        all (x) deposit accounts and money and all cash, checks, other
negotiable instruments, funds and other evidences of payments held therein, (y)
securities accounts and security entitlements and securities credited thereto,
and (z) commodity accounts and commodity contracts credited thereto, and, in
each case, all cash, checks and other property held therein or credited thereto;

(d)        all money, cash, cash equivalents, and tax refunds, other than tax
refunds solely relating to real property, equipment and intellectual property;

(e)        all claims under policies of casualty insurance and all proceeds of
casualty insurance, in each case, payable by reason of loss or damage to any ABL
Priority Collateral and all proceeds of business interruption insurance;

(f)        commercial tort claims to the extent any such claims relate to the
ABL Priority Collateral;





-2-

--------------------------------------------------------------------------------

 



(g)        all general intangibles, instruments, documents, chattel paper,
letter-of-credit rights and supporting obligations related to the foregoing;

(h)        all books and records relating to the items referred to in the
preceding clauses (a) through (g) above (including all books, databases,
customer lists, and records, whether tangible or electronic, which contain any
information relating to any of the items referred to in the preceding
clauses (a) through (g)); and

(i)         all proceeds (including insurance proceeds) of any of the foregoing.

“ABL Secured Parties” means the holders of any ABL Obligations.

“Acquired Indebtedness” means, with respect to any Person, Indebtedness (1) of a
Person or any of its Subsidiaries existing at the time such Person is merged or
consolidated with the Borrower or a Restricted Subsidiary or becomes a
Restricted Subsidiary or (2) assumed in connection with the acquisition of
assets from such Person, in each case whether or not Incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary or such acquisition, and Indebtedness secured by a Lien
encumbering any asset acquired by such specified Person.  Acquired Indebtedness
shall be deemed to have been Incurred, with respect to clause (1) of the
preceding sentence, on the date such Person is merged or consolidated with the
Borrower or a Restricted Subsidiary or becomes a Restricted Subsidiary and, with
respect to clause (2) of the preceding sentence, on the date of consummation of
such acquisition of assets.

“Additional Guarantor” has the meaning specified in Section 9.05.

“Additional Tranche B Loan” has the meaning specified in Section 2.01(c).

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Loan Parties from time
to time.

“Affiliate”  of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.





-3-

--------------------------------------------------------------------------------

 



“Applicable Rate” means (i) with respect to the Tranche A Loan, a rate per annum
equal to 7.795%, and (ii) with respect to the Tranche B Loan, a rate per annum
equal to 6.875%.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Acquisition” means (1) an Investment by the Borrower or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Restricted Subsidiary or shall be consolidated or merged with the Borrower or
any Restricted Subsidiary or (2) the acquisition by the Borrower or any
Restricted Subsidiary of assets of any Person.

“Asset Disposition” means any sale, lease, transfer, issuance or other
disposition, or a series of related sales, leases, transfers, issuances or
dispositions that are part of a common plan, of shares of Equity Interests of a
Restricted Subsidiary (other than directors’ qualifying shares or local
ownership shares) (it being understood that the Equity Interests of the Borrower
is not an asset of the Borrower), property or other assets (each referred to for
the purposes of this definition as a “disposition”) by the Borrower or any of
its Restricted Subsidiaries, including any disposition by means of a merger,
consolidation or similar transaction.

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:

(a)        a disposition of assets by a Restricted Subsidiary to the Borrower or
by the Borrower or a Restricted Subsidiary to a Restricted Subsidiary;

(b)        the disposition of Cash Equivalents in the ordinary course of
business or the voluntary termination or unwinding of Hedging Obligations;

(c)        a disposition of inventory in the ordinary course of business;

(d)        a disposition of used, obsolete, worn out, damaged or surplus
equipment or equipment or assets that are no longer used or useful in the
conduct of the business of the Borrower and its Restricted Subsidiaries and that
is disposed of in each case in the ordinary course of business;

(e)        any disposition of all or substantially all of the assets of the
Borrower in a manner permitted pursuant to Section 6.08 or any disposition that
constitutes a Change of Control;

(f)        an issuance of Equity Interests by a Restricted Subsidiary to the
Borrower or to a Restricted Subsidiary;

(g)        for purposes of Section 6.05 only, the making of a Permitted
Investment or a disposition subject to Section 6.02;





-4-

--------------------------------------------------------------------------------

 



(h)        dispositions of Equity Interests of a Restricted Subsidiary or
property or other assets in a single transaction or a series of related
transactions with an aggregate Fair Market Value of less than $1.12 million;

(i)         the creation of a Permitted Lien and dispositions in connection with
Permitted Liens;

(j)         dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

(k)        the licensing or sublicensing of patents, trade secrets, know-how and
other intellectual property, know-how or other general intangibles and licenses,
leases or subleases of other property which do not materially interfere with the
business of the Borrower and its Restricted Subsidiaries as operated immediately
prior to the granting of such license, lease or sublease;

(l)         to the extent allowable under Section 1031 of the Code, any exchange
of like property (excluding any boot thereon) for use in a Related Business;

(m)       foreclosure on assets, Default Dispositions or transfers by reason of
eminent domain;

(n)        any sale of Equity Interests, Indebtedness or other securities of an
Unrestricted Subsidiary;

(o)        a Sale/Leaseback Transaction that is made for cash consideration in
an amount not less than the cost of the underlying fixed or capital asset and is
consummated within 180 days after the Borrower or any Restricted Subsidiary
acquires or completes the acquisition of such fixed or capital asset;

(p)        the receipt by the Borrower or any Restricted Subsidiary of any cash
insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective property or assets;

(q)        operating leases in the ordinary course of business;

(r)        the surrender or waiver of contract rights or litigation rights or
the settlement, release or surrender of tort or other litigation claims of any
kind; and

(s)        the transfer of improvements, additions or alterations in connection
with the lease of any property.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.07 or by the definition of “Eligible Assignee”), and
acknowledged by the





-5-

--------------------------------------------------------------------------------

 



Administrative Agent, in accordance with Section 11.07 and in substantially the
form of Exhibit B hereto or any other form approved by the Administrative Agent.

“Attributable Indebtedness” in respect of a Sale/Leaseback Transaction means, as
at the time of determination, (a) if such Sale/Leaseback Transaction does not
constitute a Capitalized Lease Obligation, the present value (discounted at the
interest rate implicit in the transaction) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale/Leaseback Transaction (including any period for which such lease has
been extended), determined in accordance with GAAP or (2) if such Sale/Leaseback
Transaction constitutes a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligations.”

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.

“Bankruptcy Law” means Title 11, U.S. Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or any
similar foreign, federal or state law for the relief of debtors.

“Blockage Notice” has the meaning specified in Section 10.03.

“Board of Directors” means, with respect to any Person:

(a)        with respect to a corporation, the Board of Directors of the
corporation or (other than for purposes of determining Change of Control) any
committee thereof duly authorized to act on behalf of the Board of Directors
with respect to the relevant matter;

(b)        with respect to a partnership, the Board of Directors of the general
partner of the partnership; and

(c)        with respect to any other Person, the board or committee of such
Person service a similar function.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrowing Base” means, at any time the sum, without duplication, of (i) 90% of
net accounts receivable plus (ii) 85% of unbilled accounts to the extent such
accounts would upon invoicing be classified within accounts receivable of the
Borrower in accordance with GAAP





-6-

--------------------------------------------------------------------------------

 



plus (ii) 55% of the book value of inventory, in each case, of the Borrower and
the Guarantors, on a consolidated basis.

“Business Day”  means each day that is not a Saturday, Sunday or other day on
which commercial banking institutions in New York, New York are authorized or
required by law to close.

“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation will be the capitalized amount of such obligation at the time
any determination thereof is to be made as determined in accordance with GAAP,
and the Stated Maturity thereof will be the date of the last payment of rent or
any other amount due under such lease prior to the first date such lease may be
terminated without penalty.

“Cash Amount” means $60,000,000 of cash to be provided to Borrower at the
Closing.

“Cash Equivalents” means:

(a)        U.S. dollars, or in the case of any Foreign Subsidiary, such
currencies held by it from time to time in the ordinary course of business;

(b)        securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality of the United States
(provided that the full faith and credit of the United States is pledged in
support thereof), having maturities of not more than one year from the date of
acquisition;

(c)        marketable general obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of “A” or better from
either Standard & Poor’s Ratings Group, Inc. or Moody’s Investors Service, Inc.;

(d)        certificates of deposit, demand deposits, time deposits, eurodollar
time deposits, overnight bank deposits or bankers’ acceptances having maturities
of not more than one year from the date of acquisition thereof issued by any
commercial bank (x) the long-term debt of which is rated at the time of
acquisition thereof at least “A” or the equivalent thereof by Standard & Poor’s
Ratings Group, Inc., or “A2” or the equivalent thereof by Moody’s Investors
Service, Inc. or (y) the short term commercial paper of such commercial bank or
its parent company is rated at the time of acquisition thereof at least “A-1” or
the equivalent thereof by Standard & Poor’s Ratings Group, Inc. or “P-1” or the
equivalent thereof by Moody’s Investors Service, Inc., and having combined
capital and surplus in excess of $500 million;

(e)        repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b), (c) and (d) above,
entered into with any bank meeting the qualifications specified in clause (d)
above;





-7-

--------------------------------------------------------------------------------

 



(f)        commercial paper rated at the time of acquisition thereof at least
“A-1” or the equivalent thereof by Standard & Poor’s Ratings Group, Inc. or
“P-1” or the equivalent thereof by Moody’s Investors Service, Inc., or carrying
an equivalent rating by a nationally recognized Rating Agency, if both of the
two named Rating Agencies cease publishing ratings of investments, and in any
case maturing within one year after the date of acquisition thereof;

(g)        instruments equivalent to those referred to in clauses (a) through
(f) above denominated in euros or any foreign currency comparable in credit
quality and tenor to those referred to in such clauses and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction;

(h)        interests in any investment company or money market fund that invests
95% or more of its assets in instruments of the type specified in clauses (a)
through (g) above;

(i)         money market funds that (i) comply with the criteria set forth in
Rule 2A-7 of the Investment Company Act of 1940, as amended, (ii) are rated at
the time of acquisition thereof “AAA” or the equivalent by Standard & Poor’s
Ratings Group, Inc. or “Aaa” or the equivalent thereof by Moody’s Investors
Service, Inc. and (iii) have portfolio assets of at least $5.0 billion; and

(j)         in the case of any Foreign Subsidiary, high quality short-term
investments which are customarily used for cash management purposes in any
country in which such Foreign Subsidiary operates.

“Cash Management Obligations” means obligations of the Borrower or any
Subsidiary in relation to treasury, depository or cash management services
agreements (including, without limitation, purchase cards).

“CFC” means a controlled foreign corporation (as that term is defined in the
Code) in which the Borrower or any Guarantor is a “United States shareholder”
within the meaning of Section 951(b) of the Code.

“CFC Debt” means Indebtedness owed or treated as owed by one or more CFCs.

“Change of Control” means:

(a)        any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of a majority of the total voting power of the Voting Stock of the
Borrower (or its successors by merger, consolidation or purchase of all or
substantially all of its assets);

(b)        the sale, assignment, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole to any





-8-

--------------------------------------------------------------------------------

 



“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
other than a Restricted Subsidiary; or

(c)        the adoption by the stockholders of the Borrower of a plan or
proposal for the liquidation or dissolution of the Borrower.

Notwithstanding the foregoing, neither the ownership nor acquisitions of shares
of the Equity Interests of the Borrower by, nor the transfers of shares of the
Equity Interests of the Borrower between, Members of the McClatchy Family or any
McClatchy Family Entity shall constitute a Change of Control.  For purposes of
this definition, “McClatchy Family Entity” shall mean a Person in which Members
of the McClatchy Family beneficially own (within the meaning of Rule 13d-5 of
the Exchange Act, as in effect on the date hereof) more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Voting
Stock of such Person.

“Chatham” means Chatham Asset Management, LLC and its Affiliates holding 2027
Debentures and 2029 Debentures.

“Closing” means the time that all of the conditions set forth in Sections 3.01
and 3.02 are satisfied or waived pursuant to the terms thereof.

“Closing Date” means the date of the Closing.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means all “Collateral” as defined in the Collateral Documents.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreement, each of the collateral documents, instruments and agreements
delivered pursuant to Section 5.08, and each other agreement that creates a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Collateral and Guarantee Requirement” has the meaning specified in the Security
Agreement.

“Commitment” means the Tranche A Commitment and the Initial Tranche B
Commitment.

“Commodity Agreement” means any commodity futures contract, commodity option,
commodity swap agreement, commodity collar agreement, commodity cap agreement or
other similar agreement or arrangement entered into by the Borrower or any
Restricted Subsidiary.

“Common Stock” means with respect to any Person, any and all shares, interest or
other participations in, and other equivalents (however designated and whether
voting or nonvoting) of





-9-

--------------------------------------------------------------------------------

 



such Person’s common stock whether or not outstanding on the Closing Date, and
includes, without limitation, all series and classes of such common stock.

“Communications” has the meaning specified in Section 11.02(b).

“Consolidated” or “consolidated” refers to the consolidation of accounts in
accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a)        increased (without duplication) by the following items to the extent
deducted in calculating such Consolidated Net Income:

(i)         Consolidated Interest Expense; plus

(ii)        Consolidated Income Taxes; plus

(iii)       consolidated depreciation expense; plus

(iv)       consolidated amortization expense or impairment charges recorded in
connection with the application of Financial Accounting Standards Board issued
Accounting Standards Codification (“ASC”) Topic 350, Intangibles—Goodwill and
Other Intangibles and ASC Topic 360-10, Impairment and Disposal of Long-Lived
Assets;  plus

(v)        other non-cash charges, losses or expenses (including, without
limitation, non-cash pension expense) reducing Consolidated Net Income,
including any write-offs or write-downs (excluding any such non-cash charge to
the extent it represents an accrual of or reserve for cash charges in any future
period or amortization of a prepaid cash expense that was paid in a prior period
not included in the calculation); plus

(vi)       any non-cash compensation expense realized for grants of restricted
stock, performance shares, stock options or other rights to officers, directors
and employees of the Borrower or any Restricted Subsidiary; provided that such
shares, options or other rights can be redeemed at the option of the holder only
for Equity Interests of the Borrower (other than Disqualified Stock); plus

(vii)     any fees, charges or other expenses made or Incurred in connection
with any actual or proposed Investment, asset sale, acquisition,
recapitalization or issuance of Equity Interests or Incurrence of Indebtedness
or any amendment or modification of Indebtedness (including as a result of
Statement of Financial Accounting Standards 141R); plus

(viii)    the amount of any restructuring charges (including lease termination,
severance and relocation expenses), integration costs or other non-recurring
charges or expenses deducted (and not added back) in such period in computing
Consolidated Net Income; plus





-10-

--------------------------------------------------------------------------------

 



(ix)       all non-cash pension expense included in non-operating expenses;

(b)        decreased (without duplication) by non-cash items increasing
Consolidated Net Income of such Person for such period (excluding any items
which represent the reversal of any accrual of, or reserve for, anticipated cash
charges that reduced EBITDA in any prior period); and

(c)        increased or decreased (without duplication) to eliminate the
following items reflected in Consolidated Net Income:

(i)         any net gain or loss resulting in such period from Hedging
Obligations and the application of ASC Topic 815, Derivatives and Hedging;

(ii)       all unrealized gains and losses relating to financial instruments to
which fair market value accounting is applied;

(iii)      any net gain or loss resulting in such period from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including any net loss or gain resulting from Hedging Obligations for currency
exchange risk); and

(iv)       effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and its Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements pursuant to GAAP resulting from
the application of purchase accounting in relation to any completed acquisition.

Notwithstanding the foregoing, clauses (a)(ii) through (v) relating to amounts
of a Restricted Subsidiary of a Person will be added to Consolidated Net Income
to compute Consolidated EBITDA of such Person only to the extent (and in the
same proportion) that the net income (loss) of such Restricted Subsidiary (other
than a Guarantor) was included in calculating the Consolidated Net Income of
such Person and, to the extent the amounts set forth in clauses (a)(ii) through
(v) are in excess of those necessary to offset a net loss of such Restricted
Subsidiary or if such Restricted Subsidiary has net income for such period
included in Consolidated Net Income, only if a corresponding amount would be
permitted at the date of determination to be distributed to the Borrower by such
Restricted Subsidiary without prior approval (that has not been obtained),
pursuant to the terms of its charter and all agreements, instruments, judgments,
decrees, orders, statutes, rules and governmental regulations applicable to that
Restricted Subsidiary or its stockholders.

“Consolidated Income Taxes” means, with respect to any Person for any period,
taxes imposed upon such Person or other payments required to be made by such
Person by any governmental authority which taxes or other payments are
calculated by reference to the income or profits or capital of such Person or
such Person and its Restricted Subsidiaries (to the extent such income or
profits were included in computing Consolidated Net Income for such period),
including, without limitation, state, franchise and similar taxes and foreign
withholding taxes regardless of whether such taxes or payments are required to
be remitted to any governmental authority.





-11-

--------------------------------------------------------------------------------

 



“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including but not limited to the
portion of any payments or accruals with respect to Capitalized Lease
Obligations that are allocable to interest expense, excluding (w) any write-offs
of capitalized fees under the ABL Credit Facility and all amendments thereto,
(x) all non-cash charges for the amortization of original issue discount with
respect to the New First Lien Debt,  the Loans and any Exchange Notes, (y) all
non-cash charges for the amortization of purchase price adjustments related to
2027 Debentures and 2029 Debentures in connection with the acquisition of
Knight-Ridder, Inc., and (z) any interest on tax reserves to the extent the
Borrower has elected to treat such interest as an interest expense under FIN 48
since its adoption.

“Consolidated Leverage Ratio” means at any date of determination the ratio
of:  (1) the sum of the aggregate outstanding amount of Indebtedness of the
Borrower and the Restricted Subsidiaries as of the date of determination on a
consolidated basis in accordance with GAAP to (2) the Borrower’s Consolidated
EBITDA for the four most recently completed fiscal quarters (the “Four Quarter
Period”) ending on or prior to the date of determination for which financial
statements are publicly available.

For purposes of this definition, the Borrower’s “Consolidated EBITDA” shall be
calculated on a pro forma basis after giving effect to any Asset Dispositions or
Asset Acquisitions (including, without limitation, any Asset Acquisition giving
rise to the need to make such calculation as a result of the Borrower or one of
the Restricted Subsidiaries (including any Person who becomes a Restricted
Subsidiary as a result of such Asset Acquisition) Incurring Indebtedness and the
application of the proceeds from any Asset Disposition) at any time on or
subsequent to the first day of the Four Quarter Period and on or prior to the
date of determination, as if such Asset Disposition or Asset Acquisition
occurred on the first day of the Four Quarter Period.

For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations shall be (x) made
in good faith by a responsible financial or accounting officer of the Borrower
(and may include, for the avoidance of doubt, cost savings and operating expense
reductions resulting from such Asset Disposition or Asset Acquisition which is
being given pro forma effect that have been or are expected to be realized
within twelve (12) months after the date of such Asset Disposition or Asset
Acquisition as the result of specified actions taken or to be taken within six
(6) months after such date) and, except as otherwise provided herein or (y)
determined in accordance with Regulation S-X.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its consolidated Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP (before preferred stock dividends);
provided, however, that there will not be included in such Consolidated Net
Income:

(a)        any net income (loss) of any Person if such Person is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting, except that:





-12-

--------------------------------------------------------------------------------

 



(i)       subject to the limitations contained in clauses (c) through (f) below,
the Borrower’s equity in the net income of any such Person for such period will
be included (and, without duplication, and to the extent such amounts decreased
the Borrower’s equity in the net income of any such Person for such period,
shall be increased by the Borrower’s Proportionate Equity Share of the amounts
described in clauses (a)(i), (a)(ii), (a)(iii) and (a)(iv) of the definition of
Consolidated EBITDA that decreased the net income of such Person during such
period) in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period or, without duplication,
within three months following the last day of such period and prior to the date
of determination or which the Borrower has determined as of such date of
determination will be distributed imminently in respect of such period (subject,
in the case of a dividend or other distribution to a Restricted Subsidiary, to
the limitations contained in clause (b) below); and

(ii)      the Borrower’s equity in a net loss of any such Person for such period
will be included in determining such Consolidated Net Income to the extent such
loss has been funded with cash from the Borrower or a Restricted Subsidiary
during such period;

(b)        solely for the purpose of determining the amount available for
Restricted Payments under Section 6.02(a), any net income (but not loss) of any
Restricted Subsidiary (other than a Guarantor) if such Restricted Subsidiary is
subject to prior government approval or other restrictions due to the operation
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or government regulation (which have not been waived), directly or
indirectly, on the payment of dividends or the making of distributions by such
Restricted Subsidiary, directly or indirectly, to the Borrower, except that:

(i)       subject to the limitations contained in clauses (c) through (f) below,
the Borrower’s equity in the net income of any such Restricted Subsidiary for
such period will be included in such Consolidated Net Income up to the aggregate
amount of cash that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend (subject, in the case of a dividend to another Restricted Subsidiary,
to the limitation contained in this clause); and

(ii)      the Borrower’s equity in a net loss of any such Restricted Subsidiary
for such period will be included in determining such Consolidated Net Income;

(c)        any after-tax effect of gain or loss (less all fees and expenses
relating thereto) realized upon sales or other dispositions of any assets of the
Borrower or such Restricted Subsidiary (including pursuant to any Sale/Leaseback
Transaction) other than in the ordinary course of business;

(d)        any after-tax effect of income (loss) from the early extinguishment
of Indebtedness or Hedging Obligations or other derivative instruments;

(e)        the after-tax effect of extraordinary gain or loss;

(f)        the after-tax effect of the cumulative effect of a change in
accounting principles;





-13-

--------------------------------------------------------------------------------

 



(g)        any after-tax effect of non-cash impairment charges recorded in
connection with the application of ASC Topic 350, Intangibles—Goodwill and Other
Intangibles and ASC Topic 360-10, Impairment and Disposal of Long-Lived Assets;
and

(h)        any non-cash compensation expense realized for grants of performance
shares, stock options or other rights to officers, directors and employees of
the Borrower or any Restricted Subsidiary; provided that such shares, options or
other rights can be redeemed at the option of the holder only for Equity
Interests of the Borrower (other than Disqualified Stock).

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Conversion Date” has the meaning set forth in Section 2.01(c).

“Conversion Request” has the meaning set forth in Section 2.01(c).

“Credit Derivatives Definitions” means the 2014 ISDA Credit Derivatives
Definitions, as published by ISDA.

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement as to which such Person is a party or a beneficiary.

“Debt Facility” or “Debt Facilities” means, with respect to the Borrower or any
Guarantor, one or more financing arrangements (including, without limitation,
credit facilities, indentures and note purchase agreements and including the ABL
Credit Facility) providing for revolving credit loans, term loans, letters of
credit or other long-term indebtedness or issuances of debt securities evidenced
by notes, debentures, bonds or similar instruments, in each case, as amended,
restated, supplemented, modified, renewed, refunded, replaced or refinanced
(including by means of sales of debt securities) in whole or in part from time
to time (and whether or not with the original trustee, administrative agent,
holders and lenders or another trustee, administrative agent or agents),
including, without limitation, any agreement extending the maturity thereof or
increasing the amount of available borrowings thereunder pursuant to incremental
facilities or adding Subsidiaries of the Borrower as additional guarantors
thereunder, and whether or not increasing the amount of Indebtedness that may be
issued thereunder.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Dispositions” has the meaning set forth in the Intercreditor Agreement.





-14-

--------------------------------------------------------------------------------

 



“Default Interest” has the meaning set forth in Section 2.06(b).

“Derivative” has the meaning specified in Section 11.16.

“Designated Non-cash Consideration” means any consideration which is not cash or
Cash Equivalents received by the Borrower or its Restricted Subsidiaries in
connection with an Asset Disposition that is designated as Designated Non-cash
Consideration pursuant to an officer’s certificate executed by the Borrower at
the time of such Asset Disposition.  Any particular item of Designated Non-cash
Consideration will cease to be considered to be outstanding once it has been
transferred, sold or otherwise exchanged for or converted into or for cash or
Cash Equivalents.

“Disclosure Letter” means the disclosure letter, dated as of the date hereof,
delivered by Borrower to the Administrative Agent for the benefit of the
Lenders.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any
event:  (1) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (2) is convertible into or exchangeable for
Indebtedness or Disqualified Stock (excluding Equity Interests which is
convertible or exchangeable solely at the option of the Borrower or a Restricted
Subsidiary (it being understood that upon such conversion or exchange it shall
be an Incurrence of such Indebtedness or Disqualified Stock)), or (3) is
redeemable at the option of the holder of the Equity Interests, in whole or in
part, in each case on or prior to the date 91 days after the earlier of the (i)
Termination Date or (ii) termination of all Commitments and payment in full of
all Obligations (other than contingent indemnification obligations not then
payable for which a claim has been asserted); provided, however, that only the
portion of Equity Interests that so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date will be deemed to be Disqualified Stock; provided,
further, that any Equity Interests that would constitute Disqualified Stock
solely because the holders thereof have the right to require the Borrower to
repurchase such Equity Interests upon the occurrence of a Change of Control or
Asset Disposition (each defined in a substantially identical manner to the
corresponding definitions in this Agreement) shall not constitute Disqualified
Stock if the terms of such Equity Interests (and all such securities into which
it is convertible or for which it is ratable or exchangeable) provide that the
Borrower may not repurchase or redeem any such Equity Interests (and all such
securities into which it is convertible or for which it is ratable or
exchangeable) pursuant to such provision prior to compliance by the Borrower
with Section 6.05 and unless such repurchase or redemption would comply with
Section 6.02.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than an individual) approved by
the Borrower (such approval not to be unreasonably withheld or delayed),
provided that no Borrower approval will be required for any assignment if a
Default pursuant to Section 7.01(a), (d) or (e) with respect to the Borrower has
occurred and is continuing or an ISDA Credit Event with respect to the Borrower
has occurred.





-15-

--------------------------------------------------------------------------------

 



“Equity Interests” means (1) with respect to any Person that is a corporation,
any and all shares, interests, rights to purchase, warrants, options,
participations or other equivalents of or interests in (however designated)
equity of such Person, including any Common Stock or Preferred Stock, and (2)
with respect to any Person that is not a corporation, any and all partnership,
limited liability company, membership or other equity interests of such Person,
but in each case, excluding any debt securities convertible into any of the
foregoing or cash or combination thereof.

“Events of Default” has the meaning specified in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Notes” has the meaning specified in Section 5.09.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any FSHCO, (c)
any Foreign Subsidiary, (d) any domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC, (e) any not-for-profit
subsidiary or captive insurance subsidiary and (f) any Subsidiary that is
prohibited by any applicable requirement of law from becoming a Guarantor for so
long as such legal prohibition exists.

“Excluded Property” has the meaning set forth in the Security Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment  or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.09(e) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of December 12, 2012 (as amended, restated, modified or
otherwise supplemented from time to time), among the Borrower, the lenders party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

“Facility” means, at any time, Facility defined in the preliminary statements to
this Agreement, in the aggregate amount of the Lenders’ Commitments at such
time.





-16-

--------------------------------------------------------------------------------

 



“Facility Maturity Date” means (a) with respect to Tranche A Loans, July 15,
2030, and (b) with respect to Tranche B Loans, July 15, 2031; provided,
 however, that, in each case, if such date is not a Business Day, the Facility
Maturity Date shall be the next preceding Business Day.

“Fair Market Value” means, with respect to any property, the price that would
reasonably be expected to be paid in an arm’s length free-market transaction,
for cash, between a willing seller and a willing buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.  Fair Market Value
shall be determined, except as otherwise provided, by (x) if such decision
involves a determination of Fair Market Value equal or less than $50.0 million,
in good faith by any member of the Senior Management of the Borrower and (y) if
such decision involves the determination of Fair Market Value in excess of $50.0
million, in good faith by the Board of Directors of the Borrower.

“Family Percentage Holding” means the aggregate percentage of the securities
held by a Qualified Trust representing, directly or indirectly, an interest in
voting shares or rights to voting shares of the Borrower that it is reasonable,
under all the circumstances, to regard as being held beneficially for Qualified
Persons (or any class consisting of two or more Qualified Persons); provided,
however, always that in calculating the Family Percentage Holding (a) in respect
of any power of appointment or discretionary trust capable of being exercised in
favor of any of the Qualified Persons such trust or power shall be deemed to
have been exercised in favor of Qualified Persons until such trust or power has
been otherwise exercised; (b) where any beneficiary of a Qualified Trust has
assigned, transferred or conveyed, in any manner whatsoever, his or her
beneficial interest to another Person, then, for the purpose of determining the
Family Percentage Holding in respect of such Qualified Trust, the Person to whom
such interest has been assigned, transferred or conveyed shall be regarded as
the only Person beneficially interested in the Qualified Trust in respect of
such interest but in the case where the interest so assigned, transferred or
conveyed is an interest in a discretionary trust or is an interest which may
arise as a result of the exercise in favor of the assignor of a discretionary
power of appointment and such discretionary trust or power of appointment is
also capable of being exercised in favor of a Member of the McClatchy Family,
such discretionary trust or power shall be deemed to have been so exercised in
favor of Qualified Persons until it has in fact been otherwise exercised; and
(c) the interest of any Permitted Residuary Beneficiary shall be ignored until
its interest has indefeasibly vested.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements entered into pursuant to any of the foregoing, and any agreement
entered into pursuant to Section 1471(b)(1) of the Code.

“FCPA” has the meaning set forth in Section 4.15(d).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business





-17-

--------------------------------------------------------------------------------

 



Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Person and any
Subsidiary of such Subsidiary.

“FSHCO” means any direct or indirect domestic Subsidiary if substantially all of
its assets consist, directly or indirectly, of (i) the equity of one or more
direct or indirect Foreign Subsidiaries that are CFCs or other FSHCOs or (ii)
CFC Debt.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP”  means generally accepted accounting principles in the United States of
America as in effect as of the date hereof, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession;
provided that, except as otherwise provided in this Agreement, all calculations
made for purposes of determining compliance with the terms of this Agreement
shall use GAAP as in effect on the date hereof; provided that “Capitalized Lease
Obligation” (or whether a lease would constitute an operating lease) shall be
determined without giving effect to any change in accounting for leases
resulting from the implementation of Financial Accounting Standards Board ASU
No. 2016-02, Leases (Topic 842), to the extent any lease (or similar arrangement
conveying the right to use) would be required to be treated as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under generally accepted accounting principles in the United States of
America as in effect on January 1, 2018.  All ratios and computations based on
GAAP contained in this Agreement will be computed in conformity with GAAP,
except that in the event the Borrower is acquired in a transaction that is
accounted for using purchase accounting, the effects of the application of
purchase accounting shall be disregarded in the calculation of such ratios and
other computations contained in this Agreement. For the avoidance of doubt, all
financial statements of the Borrower and its subsidiaries, including those
delivered pursuant to Section 5.05 shall be prepared in accordance with
generally accepted accounting principles in the United States of America as in
effect from time to time.

“Good Faith by the Borrower” means the decision in good faith by a responsible
financial or accounting officer of the Borrower.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or





-18-

--------------------------------------------------------------------------------

 



pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means any obligation, contingent or otherwise, of any Person,
directly or indirectly, guaranteeing any Indebtedness or other financial
obligations of any other Person and any obligation, direct or indirect,
contingent or otherwise, of such Person:

(a)        to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or

(b)        entered into for purposes of assuring in any other manner the obligee
of such Indebtedness or other financial obligation of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 9.01(a).

“Guarantors” means the Subsidiaries of the Borrower listed on Schedule II hereto
and each other Subsidiary of the Borrower that shall be required to execute and
deliver a guaranty pursuant to Section 5.08 or shall otherwise execute and
deliver such a guaranty.

“Guaranty” or “Guaranties” means the guaranty of the Guarantors set forth in
Article IX, together with each other guaranty and Guaranty Supplement delivered
pursuant to Section 5.08 or otherwise delivered by a Guarantor.

“Guaranty Supplement” has the meaning specified in Section 9.05.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Agreement.

“Immaterial Subsidiary” means, as of any date, any wholly-owned Subsidiary
(other than a Foreign Subsidiary) whose total assets, as of that date, are less
than $5.0 million and whose total revenues for the most recent 12-month period
do not exceed $5.0 million; provided that a wholly-owned Subsidiary will not be
considered to be an Immaterial Subsidiary if it, directly or indirectly, incurs
any New First Lien Debt, ABL Obligations, Junior Indebtedness or Permitted
Additional Secured Obligations.

“Incur” means to issue, create, assume, Guarantee, incur or otherwise become
liable for; provided, however, that any Indebtedness or Equity Interests of a
Person existing at the time such Person becomes a Restricted Subsidiary (whether
by merger, consolidation, acquisition or otherwise) will be deemed to be
Incurred by such Person at the time it becomes a Restricted Subsidiary; and the
terms “Incurred” and “Incurrence” have meanings correlative to the





-19-

--------------------------------------------------------------------------------

 



foregoing.  Any Indebtedness issued at a discount (including Indebtedness on
which interest is payable through the issuance of additional Indebtedness) shall
be deemed incurred at the time of original issuance of the Indebtedness at the
initial accreted amount thereof.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

(a)        the principal of and premium (if any) in respect of indebtedness of
such Person for borrowed money;

(b)        the principal of and premium (if any) in respect of obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;

(c)        the principal component of all obligations of such Person in respect
of letters of credit, bankers’ acceptances or other similar instruments
(including reimbursement obligations with respect thereto; except to the extent
such reimbursement obligation relates to a Trade Payable or similar obligation
to a trade creditor in each case incurred in the ordinary course of business)
other than obligations with respect to letters of credit, bankers’ acceptances
or similar instruments securing obligations (other than obligations described in
clauses (a) and (b) above and clause (e) below) entered into in the ordinary
course of business of such Person to the extent such letters of credit, bankers’
acceptances or similar instruments are not drawn upon or, to the extent drawn
upon, such drawing is reimbursed no later than the fifth Business Day following
receipt by such Person of a demand for reimbursement following payment on the
letter of credit, bankers’ acceptances or similar instruments;

(d)        the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except Trade Payables), which
purchase price is due more than six (6) months after the date of placing such
property in service or taking delivery and title thereto, except (i) any such
balance that constitutes a Trade Payable, accrued liability or similar
obligation to a trade creditor, in each case accrued in the ordinary course of
business, and (ii) any earn-out obligation, purchase price adjustment or other
deferred payment until the amount of such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP;

(e)        Capitalized Lease Obligations and all Attributable Indebtedness of
such Person (whether or not such items would appear on the balance sheet of the
guarantor or obligor);

(f)        the principal component or liquidation preference of all obligations
of such Person with respect to the redemption, repayment or other repurchase of
any Disqualified Stock or, with respect to any Subsidiary that is not a
Guarantor, any Preferred Stock (but excluding, in each case, any accrued
dividends);

(g)        the principal component of all Indebtedness of other Persons secured
by a Lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person; provided, however, that the amount of such Indebtedness
will be the lesser of (i) the Fair Market





-20-

--------------------------------------------------------------------------------

 



Value of such asset at such date of determination and (ii) the principal amount
of such Indebtedness of such other Persons;

(h)        the principal component of Indebtedness of other Persons to the
extent Guaranteed by such Person (whether or not such items would appear on the
balance sheet of the guarantor or obligor); and

(i)         to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligations to be equal at
any time to the termination value of such agreement or arrangement giving rise
to such Hedging Obligation that would be payable by such Person at such time).

In no event shall the term “Indebtedness” include (i) any indebtedness under any
overdraft or cash management facilities so long as any such indebtedness is
repaid in full no later than five (5) Business Days following the date on which
it was incurred or in the case of such indebtedness in respect of credit or
purchase cards, within 60 days of its incurrence, (ii) obligations in respect of
performance, appeal or other surety bonds or completion guarantees incurred in
the ordinary course of business, (iii) except as provided in clause (e) above,
any obligations in respect of a lease properly classified as an operating lease
in accordance with GAAP, (iv) any liability for federal, state, local or other
taxes not yet delinquent or being contested in good faith and for which adequate
reserves have been established to the extent required by GAAP or (v) any
customer deposits or advance payments received in the ordinary course of
business.

The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date; provided that contingent
obligations arising in the ordinary course of business and not with respect to
borrowed money of such Person or other Persons shall not be deemed to constitute
Indebtedness.  Notwithstanding the foregoing, money borrowed and set aside at
the time of the Incurrence of any Indebtedness in order to pre-fund the payment
of interest on such Indebtedness shall not be deemed to be “Indebtedness,”
provided that such money is held to secure the payment of such interest.

“Indemnified Costs” has the meaning specified in Section 8.10(a).

“Indemnified Party” has the meaning specified in Section 11.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b)  to the extent not otherwise described in
(a), Other Taxes.

“Independent Financial Advisor” means (a) an accounting, appraisal or investment
banking firm or (b) a consultant to Persons engaged in a Related Business, in
each case, of nationally recognized standing that is, in the good faith judgment
of the Borrower, qualified to perform the task for which it has been engaged.





-21-

--------------------------------------------------------------------------------

 



“Initial Lenders” means each lender listed on the signature pages hereof as an
Initial Lender.

“Initial Tranche B Commitment” means the amount set forth opposite each Initial
Lender’s name on Schedule I hereto under the caption “Initial Tranche B
Commitment.”

“Initial Tranche B Loan” has the meaning specified in Section 2.01(b).

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

“Intercreditor Agreement” means the intercreditor agreement entered into on the
Closing Date among the collateral agent for the New First Lien Debt, the ABL
Agent and one or more collateral agents for any other class of Permitted
Additional Secured Obligations and the Collateral Agent.

“Interest Payment Date” means January 15 and July 15 of each year, commencing
January 15, 2019.

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Investment” in any Person means any direct or indirect advance, loan (other
than advances or extensions of credit in the ordinary course of business that
are in conformity with GAAP recorded as accounts receivable on the balance sheet
of the Borrower or its Restricted Subsidiaries) or other extensions of credit
(including by way of Guaranties or similar arrangement, but excluding any debt
or extension of credit represented by a bank deposit other than a time deposit)
or capital contribution to (by means of any transfer of cash or other property
to others or any payment for property or services for the account or use of
others), or any purchase or acquisition of Equity Interests, Indebtedness or
other similar instruments issued by such Person and all other items that are or
would be classified as investments on a balance sheet prepared in accordance
with GAAP; provided that none of the following will be deemed to be an
Investment:

(a)        Hedging Obligations entered into in the ordinary course of business
and in compliance with this Agreement;

(b)        endorsements of negotiable instruments and documents in the ordinary
course of business;

(c)        an acquisition of assets, Equity Interests or other securities by the
Borrower or a Subsidiary for consideration to the extent such consideration
consists of Common Stock of the Borrower;





-22-

--------------------------------------------------------------------------------

 



(d)        a deposit of funds in connection with an acquisition; provided that
either such acquisition is consummated by or through a Restricted Subsidiary or
such deposit is returned to the Person who made it;

(e)        an account receivable arising, or prepaid expenses or deposits made,
in the ordinary course of business; and

(f)        licensing or transfer of know-how or intellectual property or the
providing of services in the ordinary course of business.

For purposes of Section 6.02, (1) “Investment” will include the portion
(proportionate to the Borrower’s equity interest in a Restricted Subsidiary to
be designated as an Unrestricted Subsidiary) of the Fair Market Value of the net
assets of such Restricted Subsidiary at the time that such Restricted Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Borrower’s aggregate
“Investment” in such Subsidiary as of the time of such redesignation less (b)
the portion (proportionate to the Borrower’s equity interest in such Subsidiary)
of the Fair Market Value of the net assets (as conclusively determined in good
faith by the Board of Directors of the Borrower) of such Subsidiary at the time
that such Subsidiary is so redesignated a Restricted Subsidiary; and (2) any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its Fair Market Value at the time of such transfer, in each case as determined
in good faith by the Board of Directors of the Borrower.

“ISDA” means the International Swaps and Derivatives Association, Inc. and any
successor thereto.

“ISDA Credit Event” means an event that constitutes a “Failure to Pay" Credit
Event or a “Bankruptcy” Credit Event (as such terms are defined in the Credit
Derivatives Definitions and taking into account Section 4.1 of the Credit
Derivatives Definitions).

“Junior Indebtedness” means Loans and/or commitments that are subordinated to
the payment of the Obligations or that are secured by Junior Liens.

“Junior Lien Intercreditor Agreement” means (a) the Junior Lien Intercreditor
Agreement, dated as of the Closing Date, between the Tranche A Collateral Agent
and the Tranche B Collateral Agent, and (b) any other intercreditor agreement,
including an intercreditor agreement related to the Exchange Notes, on terms not
less favorable to the Tranche A Collateral Agent and the holders of Tranche A
Loans than the terms of the intercreditor agreement described in clause (a)
above, pursuant to which the holders (or a trustee or agent on behalf of the
holders) of any Exchange Notes subordinate the Liens securing such Exchange
Notes to the obligations with respect to the Tranche A Loans.

“Junior Liens” means any obligations secured by Liens that are subordinated to
the Liens securing the Obligations.





-23-

--------------------------------------------------------------------------------

 



“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender Appointment Period” has the meaning specified in Section 8.06.

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 11.07 for so long as such Initial Lenders or
Person, as the case may be, shall be a party to this Agreement.

“Lien”  means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease (or any filing or agreement to give any financing statement in connection
therewith) be deemed to constitute a Lien.

“Loan” means a Tranche A Loan or Tranche B Loan.

“Loan Documents” means (a) this Agreement, (b) the Notes, and (c) the Collateral
Documents.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Make-Whole Amount” means, with respect to any Tranche A Loans or Tranche B
Loans that are subject to any voluntary prepayment under Section 2.05(a) the
excess of (A) the present value at the date of such prepayment of (1) the
principal amount of such Loans plus (2) all interest that would have accrued on
such principal amount from the date of such prepayment to, but not including,
the applicable Facility Maturity Date (such present value to be computed by the
Borrower using a discount rate equal to the yield to maturity of United States
Treasury securities with a comparable maturity period plus 50 basis points and
discounted in accordance with customary financial practice to the date of such
prepayment) over (B) the principal amount of such Loans.

“Material Adverse Effect” means any event, change, circumstance, effect or other
matter that has, or could reasonably be expected to have, either individually or
in the aggregate with all other events, changes, circumstances, effects or other
matters, with or without notice, lapse of time or both, (a) a material adverse
change in, or a material adverse effect upon, the business, assets, operations
or financial condition of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Borrower and the Loan Parties,
taken as a whole, to perform their obligations under the Loan Documents; or (c)
a material adverse effect upon the





-24-

--------------------------------------------------------------------------------

 



legality, validity, binding effect or enforceability against the Borrower or any
Loan Party (excluding any Excluded Subsidiary) of any Loan Document to which it
is a party.

“Member of the McClatchy Family” means:  (a)  Trust for the Primary Benefit of
James B. McClatchy, Trust for the Primary Benefit of Charles K. McClatchy, Trust
for the Primary Benefit of Sue Stiles, Molly Maloney Evangelisti, Brown
McClatchy Maloney, Kevin McClatchy, Adair McClatchy, Carlos McClatchy, Trust FBO
William McClatchy, C.K. McClatchy Exempt T/U/W fbo Charles K. McClatchy, C.K.
McClatchy Non-exempt T/U/W fbo Charles K. McClatchy, Britney Beth Maloney, Trust
FBO Cortney Cate Maloney, Trust FBO Blaire Brinnen Maloney, Trust FBO Mallory
McClatchy Maloney, and Carolan Kelly Stiles; (b) the spouse, for the time being
and from time to time, of any Person listed in clause (a) above; (c) after the
death of any Person listed in clause (a) above, the widow or widower, if any, of
any Person listed in clause (a) above; (d) the issue of any Person listed in
clause (a) above; (e) individuals adopted by any Person listed in clause (a)
above or adopted by any of the issue of any Person listed in clause (a) above;
provided, however, that such individuals have not attained the age of majority
at the date of such adoption, together with the issue of any such adopted
individuals; provided that if any Person is born out of wedlock he shall not be
deemed to be the issue of another Person for the purposes hereof unless and
until he is proven or acknowledged to be the issue of such Person; or (f) a
Qualified Trust, but only to the extent of its Family Percentage Holding of
voting shares or rights to voting shares of the capital stock of the Borrower at
such time.

“Mortgaged Real Property” means all real property and improvements owned in fee
simple by the Borrower or a Guarantor having a Fair Market Value in excess of
$2,000,000 but excluding Specified Real Property.

“Net Cash Proceeds” means, with respect to any issuance or sale of Equity
Interests of the Borrower or any Restricted Subsidiary or Indebtedness, the cash
proceeds of such issuance or sale, net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and other fees and charges actually Incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result of such issuance or sale (after taking into account any available tax
credit or deductions and any tax sharing arrangements).

“New First Lien Debt” means the 9.000% Senior Secured Notes due 2026 issued by
the Borrower and any amendments, supplements, modifications, extensions,
renewals, restatements, refundings or refinancings thereof.

“Non-Guarantor Subsidiary” means any Restricted Subsidiary that is not a
Guarantor.

“Non-Priority Payment Default” has the meaning specified in Section 10.03.

“Non-Recourse Debt” means Indebtedness of a Person:

(a)        as to which neither the Borrower nor any Restricted Subsidiary (a)
provides any Guaranties or credit support of any kind (including any
undertaking, Guaranties,





-25-

--------------------------------------------------------------------------------

 



indemnity, agreement or instrument that would constitute Indebtedness) or (b) is
directly or indirectly liable (as a guarantor or otherwise);

(b)        no default with respect to which (including any rights that the
holders thereof may have to take enforcement action against an Unrestricted
Subsidiary) would permit (upon notice, lapse of time or both) any holder of any
other Indebtedness of the Borrower or any Restricted Subsidiary to declare a
default under such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its Stated Maturity; and

(c)        the explicit terms of which provide there is no recourse against any
of the assets of the Borrower or its Restricted Subsidiaries.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Loan made by such
Lender.

“Notes Priority Collateral” means the following assets (other than the (i) ABL
Priority Collateral and (ii) Excluded Property) that constitutes:

(a)        all equipment;

(b)        all intellectual property;

(c)        all debt instruments not specified to be ABL Priority Collateral;

(d)        all Equity Interests of Restricted Subsidiaries;

(e)        all commercial tort claims to the extent any such claims relate to
the Notes Priority Collateral;

(f)        Mortgaged Real Property;

(g)        all general intangibles, instruments, documents, chattel paper,
letter-of-credit rights, books and records and supporting obligations related to
the foregoing and proceeds (including insurance proceeds) of the foregoing
(except to the extent constituting ABL Priority Collateral);

(h)        all other goods (including but not limited to fixtures) and assets
not constituting ABL Priority Collateral, whether tangible or intangible and
wherever located;

(i)         all books and records relating to the items referred to in the
preceding clauses (a) through (h) above (including all books, databases,
customer lists, and records, whether tangible or electronic, which contain any
information relating to any of the items referred to in the preceding
clauses (a) through (h)); and

(j)         subject to the Intercreditor Agreement, all proceeds of any of the
foregoing (except to the extent constituting ABL Priority Collateral).





-26-

--------------------------------------------------------------------------------

 



“Obligations” means all Loans to, and debts, liabilities, obligations, covenants
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Bankruptcy Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“pay the Guaranteed Obligations” has the meaning specified in Section 10.03.

“Payment Blockage Period” has the meaning specified in Section 10.03.

“PCAOB” means the Public Company Accounting Oversight Board.

“Permitted Additional Secured Obligations” means any Indebtedness (other than
the New First Lien Debt) that is secured by a Lien permitted by clause (a) (or,
to the extent relating





-27-

--------------------------------------------------------------------------------

 



to Refinancings of Indebtedness secured by Liens permitted by such clause (s) of
the definition of “Permitted Liens.”

“Permitted Debt” means Indebtedness of the Borrower (which may be guaranteed by
any Guarantor) (i) no portion of which has a scheduled maturity prior to the
date that is six months after the final maturity of the New First Lien Debt, and
(ii) which is not guaranteed by any Subsidiary of the Borrower that is not a
Guarantor.

“Permitted Investment” means an Investment by the Borrower or any Restricted
Subsidiary in:

(a)        the Borrower or a Restricted Subsidiary, including through the
purchase of Equity Interests of a Restricted Subsidiary;

(b)        any Investment by the Borrower or any of its Restricted Subsidiaries
in a Person that is engaged in a Related Business if as a result of such
Investment:

(i)       such Person becomes a Restricted Subsidiary; or

(ii)      such Person, in one transaction or a series of related transactions,
is merged or consolidated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary;

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(c)        cash and Cash Equivalents or Investments that constituted Cash
Equivalents at the time made;

(d)        receivables owing to the Borrower or any Restricted Subsidiary
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Borrower or
any such Restricted Subsidiary deems reasonable under the circumstances;

(e)        commission, relocation, entertainment, payroll, travel and similar
advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes and that are made
in the ordinary course of business;

(f)        loans or advances to, or guarantees of third party loans to,
employees, officers or directors of the Borrower or any Restricted Subsidiary in
the ordinary course of business in an aggregate amount outstanding at any time
not in excess of $5.75 million with respect to all loans or advances or
guarantees made since the date hereof (without giving effect to the forgiveness
of any such loan);





-28-

--------------------------------------------------------------------------------

 



(g)        any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(i)       in exchange for any other Investment or accounts receivable held by
the Borrower or any such Restricted Subsidiary in connection with or as a result
of a judgment, bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable;

(ii)      as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default; or

(iii)     in the form of notes payable, or stock or other securities issued by
account debtors to the Borrower or any Restricted Subsidiary pursuant to
negotiated agreements with respect to the settlement of such account debtor’s
accounts, and other Investments arising in connection with the compromise,
settlement or collection of accounts receivable, in each case in the ordinary
course of business;

(h)        Investments made as a result of the receipt of non-cash consideration
(including Designated Non-cash Consideration) from an Asset Disposition that was
made pursuant to and in compliance with Section 6.05 or any other disposition of
assets not constituting an Asset Disposition;

(i)         Investments in existence on the date hereof, and any extension,
modification or renewal of any such Investments, or Investments purchased or
received in exchange for such Investments, existing on the date hereof, but only
to the extent not involving additional advances, contributions or other
Investments of cash or other assets or other increases thereof (other than as a
result of the accrual or accretion of interest or original issue discount or the
issuance of pay-in-kind securities, in each case, pursuant to the terms of such
Investment as in effect on the date hereof);

(j)         any Person to the extent such Investments consist of Currency
Agreements, Interest Rate Agreements, Commodity Agreements and related Hedging
Obligations, which transactions or obligations are Incurred in compliance with
Section 6.01 or that do not constitute Indebtedness;

(k)        Guarantees of Indebtedness issued in accordance with Section 6.01;

(l)         Investments made in connection with the funding of contributions
under any non-qualified retirement plan or similar employee compensation plan
including, without limitation, split-dollar insurance policies, in an amount not
to exceed the amount of compensation expense recognized by the Borrower and its
Restricted Subsidiaries in connection with such plans;

(m)       Investments received in settlement of debts created in the ordinary
course of business and owing to the Borrower or any Restricted Subsidiary or in
satisfaction of





-29-

--------------------------------------------------------------------------------

 



judgments or pursuant to any plan of reorganization or similar arrangement upon
the bankruptcy or insolvency of a debtor;

(n)        any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility,
unemployment insurance, workers’ compensation, performance and other similar
deposits made in the ordinary course of business by the Borrower or any
Restricted Subsidiary;

(o)        prepayments and other credits to suppliers made in the ordinary
course of business;

(p)        endorsements of negotiable instruments and documents in the ordinary
course of business;

(q)        loans or advances or similar transactions with customers,
distributors, clients, developers, suppliers or purchasers of goods or services
in the ordinary course of business;

(r)        Investments by the Borrower in connection with joint production
arrangements in the form of dispositions of equipment to a joint venture entity
in exchange for Equity Interests of or Indebtedness of the joint venture entity
so long as within 30 days after such disposition but subject to the definition
of Excluded Property, the Borrower’s or the applicable Restricted Subsidiary’s
Equity Interests or Indebtedness in such entity are pledged to the Collateral
Agent; and

(s)        Investments by the Borrower or any of its Restricted Subsidiaries,
together with all other Investments pursuant to this clause (s), in an aggregate
amount at the time of such Investment not to exceed $28.0 million outstanding at
any one time (with the Fair Market Value of such Investment being measured at
the time made and without giving effect to subsequent changes in value).

“Permitted Liens” means, with respect to any Person:

(a)        Liens on the Collateral securing Indebtedness Incurred pursuant to
Section 6.01(b)(i);

(b)        pledges or deposits by such Person under workers’ compensation laws,
unemployment, general insurance and other insurance laws and old-age pensions
and other social security or retirement benefits or similar legislation, or
good-faith deposits in connection with bids, tenders, contracts (other than for
the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or United States government bonds to secure surety or appeal bonds to which
such Person is a party, or deposits as security for contested taxes or import or
customs duties or for the payment of rent, in each case Incurred in the ordinary
course of business;





-30-

--------------------------------------------------------------------------------

 



(c)        Liens imposed by law and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens, in each case Incurred in the
ordinary course of business;

(d)        Liens for taxes, assessments or other governmental charges or levies
not yet subject to penalties for non-payment or that are being contested in good
faith by appropriate proceedings, provided appropriate reserves required
pursuant to GAAP have been made in respect thereof;

(e)        Liens in favor of issuers of surety, appeal or performance bonds or
letters of credit or bankers’ acceptances or similar obligations issued pursuant
to the request of and for the account of such Person in the ordinary course of
its business;

(f)        minor survey exceptions, encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning, building codes or other restrictions (including, without limitation,
minor defects or irregularities in title and similar encumbrances) as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties that do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(g)        Liens securing Hedging Obligations relating to Indebtedness so long
as the related Indebtedness is, and is permitted to be under this Agreement,
secured by a Lien on the same property securing such Hedging Obligation;

(h)        leases, licenses, subleases and sublicenses of assets (including,
without limitation, real property and intellectual property rights) that do not
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries;

(i)         judgment Liens not giving rise to an Event of Default and Liens
securing appeal or surety bonds related to such judgment so long as any
appropriate legal proceedings that may have been duly initiated for the review
of such judgment have not been finally terminated or the period within which
such proceedings may be initiated has not expired;

(j)         Liens for the purpose of securing (A) any Attributable Indebtedness
in respect of a Sale/Leaseback Transaction Incurred pursuant to Section
6.01(b)(xvii) or (B) the payment of all or a part of the purchase price of, or
Capitalized Lease Obligations, mortgage financings, Purchase Money Indebtedness
or other payments Incurred to finance assets or property (other than Equity
Interests or other Investments) acquired, constructed, improved or leased in the
ordinary course of business; provided that, in the case of this subclause (j):

(i)       the aggregate principal amount of Indebtedness secured by such Liens
is otherwise permitted to be incurred under this Agreement and does not exceed
the cost of the assets or property so acquired, constructed or improved plus
reasonable fees and expenses of such Person incurred in connection therewith;
and





-31-

--------------------------------------------------------------------------------

 



(ii)      such Liens are created within 180 days of construction, acquisition or
improvement of such assets or property and do not encumber any other assets or
property of the Borrower or any Restricted Subsidiary other than such assets or
property and assets affixed or appurtenant thereto and the proceeds thereof;

(k)        Liens that constitute banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
bank, depositary or other financial institution, whether arising by operation of
law or pursuant to contract;

(l)         Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(m)       Liens existing on the date hereof (other than Liens permitted under
clause (a) above or clause (jj) below);

(n)        Liens on property or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary; provided, however, that such Liens are
not created, Incurred or assumed in connection with, or in contemplation of,
such other Person becoming a Restricted Subsidiary; provided further,  however,
that any such Lien may not extend to any other property owned by the Borrower or
any Restricted Subsidiary;

(o)        Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided,
however, that such Liens are not created, Incurred or assumed in connection
with, or in contemplation of, such acquisition; provided further,  however, that
such Liens may not extend to any other property owned by the Borrower or any
Restricted Subsidiary;

(p)        Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary;

(q)        Liens on Equity Interests of Unrestricted Subsidiaries to secure
Indebtedness of Unrestricted Subsidiaries;

(r)        deposits as security for contested taxes or contested import to
customs duties;

(s)        Liens securing Refinancing Indebtedness Incurred to refinance,
refund, replace, amend, extend or modify, as a whole or in part, Indebtedness
that was previously so secured pursuant to clauses (a), (j), (m), (n), (o), (s)
or (jj) of this definition;

provided that any such Lien is limited to all or part of the same property or
assets (plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or, under the written arrangements under which
the original Lien arose, could secure) the Indebtedness being Refinanced and if
the Indebtedness being Refinanced was secured by Junior Liens then the Liens
securing the Refinancing Indebtedness shall be Junior Liens;





-32-

--------------------------------------------------------------------------------

 



(t)         any interest or title of a lessor under any operating lease;

(u)        Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(v)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with importation of
goods;

(w)       Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(x)        Liens on funds of the Borrower or any Subsidiary held in deposit
accounts with third party providers of payment services securing credit card
charge-back reimbursement and similar cash management obligations of the
Borrower or the Subsidiaries;

(y)        Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(z)        Liens arising by operation of law or contract on insurance policies
and the proceeds thereof to secure premiums thereunder;

(aa)      Liens on insurance policies and proceeds of insurance policies
(including rebates of premiums) securing Indebtedness incurred pursuant to
Section 6.01(b)(xii) to finance the payment of premiums on the insurance
policies subject to such Liens;

(bb)      statutory, common law or contractual Liens of landlords;

(cc)      customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness permitted under Section 6.01 is Incurred;

(dd)      Liens on any cash earnest money deposit made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or acquisition
agreement that is not prohibited by this Agreement;

(ee)      Liens in favor of credit card processors granted in the ordinary
course of business;

(ff)       Liens arising in connection with Cash Equivalents describe in clause
(e) of the definition of Cash Equivalents;





-33-

--------------------------------------------------------------------------------

 



(gg)      Liens securing other obligations in an amount not to exceed $28.0
million at any time outstanding (it being understood that such Liens may not be
Liens on the Collateral ranking pari passu or senior to the Liens securing New
First Lien Debt);

(hh)      Liens securing cash management obligations incurred in the ordinary
course of business;

(ii)       Liens on the Collateral securing Indebtedness Incurred pursuant to
Section 6.01(b)(ii), (B) Hedging Obligations and Cash Management Obligations
that are secured ratably (other than with respect to cash collateral for letters
of credit) with Indebtedness outstanding pursuant to Section 6.01(b)(ii) and (C)
Liens on cash or deposits granted to the collateral agent with respect to
Indebtedness Incurred pursuant to Section 6.01(b)(ii) in respect of letters of
credit issued and outstanding thereunder; and

(jj)       Junior Liens on the Collateral securing Junior Indebtedness.

“Permitted Residuary Beneficiary” means any Person who is a beneficiary of a
Qualified Trust and, under the terms of the Qualified Trust, is entitled to
distributions out of the capital of such Qualified Trust only after the death of
all of the Qualified Persons who are beneficiaries of such Qualified Trust.

“Person”  means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
hereof or any other entity.

“Platform” has the meaning specified in Section 11.02(b).

“Preferred Stock” means, as applied to the Equity Interests of any corporation,
Equity Interests of any class or classes (however designated) that is preferred
as to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over shares
of Equity Interests of any other class of such Person.

“Priority Indebtedness”  means “First Lien Obligations” as defined in the
Intercreditor Agreement.

“Priority Payment Default” has the meaning specified in Section 10.03.

“Proportionate Equity Share” means, with respect to the Borrower’s equity in the
net income of any Person included in the Borrower’s Consolidated Net Income
pursuant to clause (a) of the definition thereof, the ratio of the Borrower’s
equity in the net income of such Person during the applicable period to the
total net income of such Person for such period.

“Purchase Money Indebtedness” means Indebtedness (including Capitalized Lease
Obligations) Incurred (within 365 days of such purchase or lease) to finance or
refinance the purchase, lease, construction, installation, or improvement of any
assets used or useful in a Related Business (whether through the direct purchase
of assets or through the purchase of Equity Interests of any Person owning such
assets).





-34-

--------------------------------------------------------------------------------

 



“Qualified Person” means a Person referred to in clauses (a) through (e) of the
definition of Member of the McClatchy Family or the spouse, widow or widower for
the time being and from time to time of any Person described in clause (d) or
(e) of the definition of “Member of the McClatchy Family.”

“Qualified Trust” means a trust (whether testamentary or inter vivos) any
beneficiary of which is a Qualified Person.

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, replace, repay, prepay, purchase, redeem, defease or retire, or to issue
other Indebtedness in exchange or replacement for or to consolidate, such
Indebtedness.  “Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” means Indebtedness that is Incurred to Refinance any
Indebtedness existing on the date hereof or Incurred in compliance with this
Agreement (including Indebtedness of the Borrower that Refinances Indebtedness
of any Restricted Subsidiary and Indebtedness of any Restricted Subsidiary that
Refinances Indebtedness of another Restricted Subsidiary (except that a
Guarantor shall not Refinance Indebtedness of a Restricted Subsidiary that is
not a Guarantor)), including Indebtedness that Refinances Refinancing
Indebtedness; provided, however, that:

(a)        if the Stated Maturity of the Indebtedness being Refinanced is later
than the Termination Date, the entire principal amount of the Refinancing
Indebtedness has a Stated Maturity at least 6 months later than the Termination
Date;

(b)        the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced at such time;

(c)        such Refinancing Indebtedness is Incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced (plus, without duplication, any
additional Indebtedness Incurred to pay interest, premiums required by the
instruments governing such existing Indebtedness or premiums necessary to
effectuate such Refinancing and costs, fees and expenses Incurred in connection
therewith);

(d)        if the Indebtedness being Refinanced is subordinated in right of
payment to the Loans or the Guarantee, such Refinancing Indebtedness is
subordinated in right of payment to the Loans or the Guaranties on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being Refinanced; and

(e)        Refinancing Indebtedness shall not include Indebtedness of a
Non-Guarantor Subsidiary that refinances Indebtedness of the Borrower or a
Guarantor.





-35-

--------------------------------------------------------------------------------

 



“Register” has the meaning specified in Section 11.07(d).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed in the Securities
Laws.

“Regulations” means the regulations promulgated by the United States Department
of the Treasury pursuant to and in respect of provisions of the Code.  All
references herein to sections of the Regulations shall include any corresponding
provisions of succeeding, similar, substitute proposed or final Regulations.

“Related Business” means any business that is the same as or related, ancillary
or complementary to any of the businesses of the Borrower and its Restricted
Subsidiaries on the date hereof and any reasonable extension or evolution of any
of the foregoing, including without limitation, the online business of the
Borrower and its Restricted Subsidiaries.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective partners, directors,
officers, employees, agents and advisors.

“Representative” has the meaning set forth in the Intercreditor Agreement.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the aggregate principal amount of all Tranche A Loans or
Tranche B Loans (taken as a whole) outstanding at such time.

“Responsible Officer” means, when used with respect to the Agents, any officer
within the department of the Agents administering this matter, including any
vice president, assistant vice president, senior associate, assistant secretary,
assistant treasurer, trust officer or any other officer of the Agents who
customarily performs functions similar to those performed by the Persons who at
the time shall be such officers, respectively, or to whom any such matter is
referred because of such person’s knowledge of and familiarity with the
particular subject and who shall have direct responsibility for the
administration of this Agreement.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Subsidiary” means a Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Sale/Leaseback Transaction” means any direct or indirect arrangement relating
to property now owned or hereafter acquired by the Borrower or a Restricted
Subsidiary whereby the Borrower or such Restricted Subsidiary transfers such
property to a Person (other than the Borrower or any of its Subsidiaries) and
the Borrower or any Restricted Subsidiary leases it from such Person.

“Sanction(s)”  means any international economic sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations





-36-

--------------------------------------------------------------------------------

 



Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to
Sanctions.

“Sanctioned Person” means (a) a person named on the list of Specially Designated
Nationals maintained by OFAC, (b) any Person operating, organized or resident in
a Sanctioned Entity or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means the Agents and the Lenders.

“Security Agreement” means that certain Security Agreement, dated as of the
Closing Date, by and among the Borrower, the Guarantors and the Collateral
Agent.

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the assets of such Person and its
Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis; (b) the present fair saleable value of
the assets of such Person and its Subsidiaries, on a consolidated basis, is not
less than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries, on a consolidated basis, on their debts and
liabilities, including contingent liabilities, as they become absolute and
matured; (c) such Person and its Subsidiaries, on a consolidated basis, are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which such Person’s and its Subsidiaries’ assets, on a
consolidated basis, would constitute unreasonably small capital; and (d) such
Person and its Subsidiaries do not intend to, and do not believe that they will,
incur debts or liabilities, including contingent liabilities, on a consolidated
basis, beyond their ability to pay such debts and liabilities as they
mature.  For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that,





-37-

--------------------------------------------------------------------------------

 



in light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Real Property” means the real property and improvements owned by the
Borrower or any Restricted Subsidiary at (i) 1601 McGee Street and 1701 Locust
Street, Kansas City, Missouri 64108, bearing assessor’s parcel numbers
29-240-19-11 and 29-240-36-08 and (ii) 100 Midland Avenue, Lexington, Kentucky
40508-1999 bearing assessor’s parcel number 11252975.

“Stated Maturity” means, with respect to any security, the date specified in the
agreement governing or certificate relating to such security as the fixed date
on which the final payment of principal of such security is due and payable,
including pursuant to any mandatory redemption provision, but shall not include
any contingent obligations to repay, redeem or repurchase any such principal
prior to the date originally scheduled for the payment thereof.

“Subsidiary”  of any Person means (a) any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person (or a combination thereof), or (b) any
partnership (i) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (ii) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof).  Unless otherwise specified herein, each reference to
a Subsidiary will refer to a Subsidiary of the Borrower.

“Supplemental Indenture” means the supplemental indenture to the indenture
governing the 2027 Debentures and the 2029 Debentures, substantially in the form
attached hereto as Exhibit F.

“Taxes”  means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the Facility Maturity Date.

“TRACE” means the Trade Reporting and Compliance Engine.

“Trade Payables” means, with respect to any Person, any accounts payable to
trade creditors created, assumed or Guaranteed by such Person arising in the
ordinary course of business in connection with the acquisition of goods or
services.

“Tranche A Collateral Agent” has the meaning specified in the recital of parties
to this Agreement.





-38-

--------------------------------------------------------------------------------

 



“Tranche B Collateral Agent” has the meaning specified in the recital of parties
to this Agreement.

“Tranche A Commitment” means the amount set forth opposite each Initial Lender’s
name on Schedule I hereto under the caption “Tranche A Commitment.”

“Tranche A Loan” has the meaning specified in Section 2.01(a).

“Tranche B Loan” has the meaning set forth in the preliminary statements to this
Agreement.

“Transactions” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents to which they are or are intended to be a party and the
borrowing of the Loans hereunder and (b) the use of proceeds thereof in
accordance with Section 2.11.

“Uniform Commercial Code” or “UCC”  means the New York Uniform Commercial Code
or the Uniform Commercial Code of any other jurisdiction applicable to the
Collateral, in each case, as in effect from time to time.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors of the Borrower in the manner provided below and (2) any
Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein) to
be an Unrestricted Subsidiary only if:

(a)        such Subsidiary or any of its Subsidiaries does not own any Equity
Interests or Indebtedness of or have any Investment in, or own or hold any Lien
on any property of, any other Subsidiary of the Borrower that is not a
Subsidiary of the Subsidiary to be so designated or otherwise an Unrestricted
Subsidiary;

(b)        all the Indebtedness of such Subsidiary and its Subsidiaries shall,
at the date of designation, and will at all times thereafter while they are
Unrestricted Subsidiaries, consist of Non-Recourse Debt;

(c)        such designation and the Investment of the Borrower in such
Subsidiary complies with Section 6.02;

(d)        such Subsidiary, either alone or in the aggregate with all other
Unrestricted Subsidiaries, does not operate, directly or indirectly, all or
substantially all of the business of the Borrower and its Subsidiaries;

(e)        such Subsidiary is a Person with respect to which neither the
Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation:





-39-

--------------------------------------------------------------------------------

 



(i)       to subscribe for additional Equity Interests of such Person; or

(ii)      to maintain or preserve such Person’s financial condition or to cause
such Person to achieve any specified levels of operating results; and

(f)        on the date such Subsidiary is designated an Unrestricted Subsidiary,
such Subsidiary is not a party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary with terms
substantially less favorable to the Borrower than those that might have been
obtained from Persons who are not Affiliates of the Borrower.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
resolution of the Board of Directors of the Borrower giving effect to such
designation and an officer’s  certificate certifying that such designation
complies with the foregoing conditions.  If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Indebtedness of such Subsidiary shall be
deemed to be Incurred as of such date.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof and the Borrower could Incur
at least $1.00 of additional Indebtedness pursuant to Section 6.01(a) on a pro
forma basis taking into account such designation.

“U.S. Person” means a Person that is, for U.S. federal income tax purposes, a
“United States person” as defined in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.09(e)(ii)(B)(3).

“Voting Stock” of a Person means all classes of Equity Interests of such Person
then outstanding and normally entitled to vote in the election of directors,
managers or trustees, as applicable, of such Person.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“wholly-owned Subsidiary”  means a Restricted Subsidiary, all of the Equity
Interests of which (other than directors’ qualifying shares or local ownership
shares) is owned by the Borrower or another wholly-owned Subsidiary.

SECTION 1.02  Computation of Time Periods; Other Definitional Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and





-40-

--------------------------------------------------------------------------------

 



“including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of, or reference to, any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

SECTION 1.03  Accounting Terms.

(a)        Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts referred to herein shall be made in a manner such that
any obligations relating to a lease that was accounted for by such Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by a Loan Party or any Subsidiary shall be accounted for as
obligations relating to an operating lease and not as a capital lease.

(b)        Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial requirement set forth in any Loan Document, and
either the Borrower or the Required Lenders shall so request, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so





-41-

--------------------------------------------------------------------------------

 



amended, (i) such requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such requirement made before and after
giving effect to such change in GAAP.

SECTION 1.04  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.05  Classes of Loans.  Loans hereunder are distinguished by “Class.”
The “Class” of a Loan (or of a Commitment to make a Loan) refers to whether such
Loan is a Tranche A Loan or a Tranche B Loan, each of which constitutes a Class.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

SECTION 2.01  The Loans.

(a)        The Initial Lenders agree, on the terms and conditions hereinafter
set forth, to make a loan (the “Tranche A Loan”) to the Borrower on the Closing
Date in an amount not to exceed such Initial Lender’s Tranche A Commitment.

(b)        The Initial Lenders agree, on the terms and conditions hereinafter
set forth, to make a loan (the “Initial Tranche B Loan”) to the Borrower on the
Closing Date in an amount not to exceed such Initial Lender’s Initial Tranche B
Commitment.

(c)        At any time following the Closing Date, upon at least 10 Business
Days’ written notice to the Borrower (a “Conversion Request”), Chatham may elect
to convert up to $75,000,000 in aggregate principal amount (less any amounts
exchanged pursuant to Section 5.09(b)) of 2029 Debentures then held by it into
an equal principal amount of Tranche B Loans (the “Additional Tranche B Loan”)
on a date specified in the Conversion Request (the “Conversion Date”).  In
connection with any Additional Tranche B Loan, Chatham shall reimburse Borrower
for all costs and expenses of the Borrower in connection with the making of such
Additional Tranche B Loan, including, without limitation, any tax liabilities
incurred by the Borrower in connection with such conversion.

(d)        The Tranche A Loan and the Initial Tranche B Loan shall be made
simultaneously by the Initial Lenders on the Closing Date.  The amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed.

SECTION 2.02  Making the Loans.

(a)        The Tranche A Loan and the Initial Tranche B Loan shall be made on
the Closing Date and Borrower shall provide prior written notice to the Initial
Lenders of the account into which the Cash Amount shall be deposited not less
than three (3) Business Days in advance.  Subject to satisfaction or waiver of
the conditions set forth in Section 3.01, the Initial Lenders





-42-

--------------------------------------------------------------------------------

 



shall, before 9:00 A.M. on the date of the borrowing of such Loans, deposit
funds in an amount equal to the Cash Amount into the account specified by
Borrower.

(b)        Any Additional Tranche B Loan shall be deemed to be made on the
Conversion Date.

SECTION 2.03  Repayment of Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders, in U.S. dollars,
the aggregate principal amount of all Loans of a Class outstanding on the
applicable Facility Maturity Date.

SECTION 2.04  Termination of the Commitments.  The aggregate Commitments under
the Facility shall be automatically and permanently reduced to zero on the date
that the Loans are made by the Initial Lenders to the Borrower pursuant to this
Facility.

SECTION 2.05  Prepayments.

(a)        Ability to Prepay.  The Borrower may, upon written notice to the
Administrative Agent, at any time or from time to time, voluntarily prepay any
Class of Loans in whole or in part; provided that that such notice must be
received by the Administrative Agent not later than 12:00 P.M. on the Business
Day prior to the date of prepayment.  For the avoidance of doubt, no prepayment
hereunder is required to be made in a pro rata manner between the Classes.  Each
such notice shall specify the date and amount of such prepayment and the Class
of Loans to be prepaid.  The Administrative Agent will promptly notify each
Lender that holds Loans of the Class to be prepaid of its receipt of each such
notice and of the amount of such Lender’s ratable portion of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that any notice of prepayment
may state that such prepayment notice is conditioned upon the effectiveness of
other credit facilities or other transactions, in which case such notice may be
revoked by the Borrower (by written notice to Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied.

(b)        Prepayment Amount.  In the event that the Borrower makes any
voluntary prepayment under Section 2.05(a) of Tranche A Loans, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
Lenders holding such Loans, an amount equal to (1) prior to the third
anniversary of the Closing Date, the principal amount of Loans being prepaid
plus the Make-Whole Amount or (2) on or after the third anniversary of the
Closing Date, an amount equal to the specified percentage below multiplied by
the principal amount of Loans being prepaid:

 

 

 

 

Period Beginning July 15,

    

Price

 

2021

 


107.795

%

2022

 


105.846

%

2023

 


103.897

%

2024

 


101.949

%

2025 and thereafter

 


100.000

%

 





-43-

--------------------------------------------------------------------------------

 



(i)       In the event that the Borrower makes any voluntary prepayment under
Section 2.05(a) of Tranche B Loans, the Borrower shall pay to the Administrative
Agent, for the ratable account of each of the Lenders holding such Loans, an
amount equal to the principal amount of Loans being repaid plus the Make-Whole
Amount.

(ii)      All prepayments under this subsection (b) shall be made together with
accrued interest to, but excluding, the date of such prepayment on the principal
amount prepaid.  The Borrower shall be responsible for calculating the
Make-Whole Amount. The Administrative Agent shall not be responsible for
calculating the Make-Whole Amount or for reviewing and/or verifying the
Borrower’s calculations.

SECTION 2.06  Interest.

(a)        Scheduled Interest.  The Borrower shall pay interest on the
outstanding unpaid principal amount of each Loan owing to each Lender from the
date of such Loan until such principal amount shall be paid in full, at the
Applicable Rate, payable semi-annually in arrears on each Interest Payment Date
and on the applicable Facility Maturity Date.

(b)        Default Interest.  Upon the occurrence and during the continuance of
(x) any Default or Event of Default under Section 7.01(a) or Section 7.01(f) or
(y) any other Event of Default, upon the request of the Required Lenders, the
Borrower shall pay interest (“Default Interest”) on (i) the unpaid principal
amount of each Loan owing to each Lender, payable in arrears on the dates
referred to in Section 2.06(a), and on demand, at the rate per annum required to
be paid on such Loan pursuant to Section 2.06(a), plus 100 basis points and (ii)
to the fullest extent permitted by applicable law, the amount of any interest,
fee or other amount payable under this Agreement or any other Loan Document to
any Agent or any Lender that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at the rate per annum
required to be paid on Loans pursuant to Section 2.06(a); provided,  however,
that following the making of the request or the granting of the consent
specified by Section 7.01 to authorize the Administrative Agent to declare the
Loans due and payable (or the automatic acceleration of the maturity of the
Loans) pursuant to the provisions of Section 7.01, Default Interest shall accrue
and be payable hereunder whether or not previously required by the Required
Lenders.

SECTION 2.07  Agent’s Fees.  The Borrower shall pay to each Agent for its own
account such fees as may from time to time be agreed between the Borrower and
such Agent.

SECTION 2.08  Payments and Computations.

(a)        The Borrower shall make each payment hereunder and under the other
Loan Documents, irrespective of any right of counterclaim or set-off, not later
than 12:00 P.M. on the day when due in U.S. dollars to the Administrative Agent
at the Administrative Agent’s Account in same day funds, with payments being
received by the Administrative Agent after such time being deemed to have been
received on the next succeeding Business Day.  The Administrative Agent will
promptly thereafter cause like funds to be distributed (i) if such payment by
the Borrower is in respect of principal, interest, or any other Obligation then
payable





-44-

--------------------------------------------------------------------------------

 



hereunder and under the other Loan Documents to more than one Lender, to such
Lenders ratably in accordance with the amounts of such respective Obligations
then payable to such Lenders and (ii) if such payment by the Borrower is in
respect of any Obligation then payable hereunder to one Lender, to such Lender,
in each case to be applied in accordance with the terms of this Agreement.  Upon
its acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 11.07(d), from and after
the effective date of such Assignment and Assumption, the Administrative Agent
shall make all payments hereunder and under the other Loan Documents in respect
of the interest assigned thereby to the assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b)        All computations of interest shall be made by the Administrative
Agent on the basis of a year of 12 months of 30 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable.  Each determination
by the Administrative Agent of an interest rate hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(c)        Whenever any payment hereunder or under the other Loan Documents
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or commission,
as the case may be.

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, but shall be under no obligation to, cause to be distributed to each
such Lender on such due date an amount equal to the amount then due such
Lender.  If and to the extent the Borrower shall not have so made such payment
in full to the Administrative Agent, each such Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
practices on interbank compensation.

(e)        Subject to the Intercreditor Agreement, whenever any payment received
by any Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Agents and the
Secured Parties under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Agents and the Secured Parties in the following order
of priority:

(i)       first, to the payment of all of the fees, indemnification payments,
costs and expenses (including any amounts due pursuant to Section 2.09 hereof)
 that are due and





-45-

--------------------------------------------------------------------------------

 



payable to the Agents (solely in their respective capacities as Agents) under or
in respect of this Agreement and the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such fees, indemnification
payments, costs and expenses owing to the Agents on such date;

(ii)      second, to the payment of all of the indemnification payments, costs
and expenses that are due and payable to the Lenders under Sections 11.04
hereof, Section 23 of the Security Agreement and any similar section of any of
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such indemnification payments, costs and expenses owing
to the Lenders on such date;

(iii)     third, to the payment of all of the amounts that are due and payable
to the Lenders under Section 2.09 hereof on such date, ratably based upon the
respective aggregate amounts thereof owing to the Lenders on such date;

(iv)     fourth, to the payment of all of the accrued and unpaid interest on the
Obligations that is due and payable on such date, ratably based upon the
respective aggregate amounts of such interest; and

(v)      fifth, to the payment of the principal and other amounts of all of the
outstanding Obligations that is due and payable on such date, ratably based upon
the respective aggregate amounts of all such principal and other amounts; and

(vi)     sixth, to the Borrower or as otherwise directed by a court of competent
jurisdiction.

(f)        Subject to the Intercreditor Agreement, if the Administrative Agent
receives funds for application to the Obligations of the Loan Parties under or
in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the Loans to which, or the manner in which, such funds
are to be applied, the Administrative Agent may, but shall not be obligated to,
elect to distribute such funds to each of the Lenders in accordance with such
Lender’s pro rata share of the aggregate principal amount of all Loans
outstanding at such time, in repayment or prepayment of such of the outstanding
Loans or other Obligations then owing to such Lender, and for application to
such principal of the Facility, as the Administrative Agent shall direct.

SECTION 2.09  Taxes.

(a)        Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such





-46-

--------------------------------------------------------------------------------

 



deductions and withholdings applicable to additional sums payable under this
Section 2.09) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b)        The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)        The Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.09) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d)        As soon as practicable after any payment of Taxes by any Loan Party
to a Governmental Authority pursuant to this Section 2.09, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)        Status of Lenders.

(i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.09(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)      Without limiting the generality of the foregoing:

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a





-47-

--------------------------------------------------------------------------------

 



Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)        executed copies of IRS Form W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; provided that if
the Foreign Lender is a partnership and one or more direct or indirect partners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 on behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in





-48-

--------------------------------------------------------------------------------

 



Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.09 (including by the payment of
additional amounts pursuant to this Section 2.09), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.09 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g)        Each party’s obligations under this Section 2.09 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.10  Sharing of Payments, Etc.  If any Lender shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise), other than as a result of an assignment pursuant to
Section 11.07 (a) on account of Obligations due and payable to such Lender
hereunder and under the other Loan Documents at





-49-

--------------------------------------------------------------------------------

 



such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to (ii)
the aggregate amount of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time, or (b) on
account of Obligations owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time) of payments on account of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, such Lender shall, to the
extent that this provision does not impair the legality under applicable Laws of
the Guaranty or otherwise violate applicable law, forthwith purchase from the
other Lenders such interests in the Obligations due and payable or owing to them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided,  however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each other Lender shall be rescinded and such other
Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s ratable share (according to the proportion of (i) the purchase
price paid to such Lender to (ii) the aggregate purchase price paid to all
Lenders) of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such other Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered; and provided further that, so long
as the Loans shall not have become due and payable pursuant to Section 7.01, any
excess payment received by any Lender shall be shared on a pro rata basis only
with other Lenders.  The Loan Parties agree that any Lender so purchasing an
interest from another Lender pursuant to this Section 2.10 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such interest as fully as if such Lender were the
direct creditor of the Loan Parties in the amount of such interest.

SECTION 2.11  Use of Proceeds.  The (a) Tranche A Loans shall be available to
(i) effect the exchange with Chatham of $82,083,000 aggregate principal amount
of 2027 Debentures (plus accrued and unpaid interest thereon to, but excluding,
the Closing Date) and (ii) for the 2022 Debt Refinancing and the payment of
fees, costs and expenses in connection with the 2022 Debt Refinancing, and (b)
Initial Tranche B Loans shall be available to effect the exchange with Chatham
of $193,466,000 aggregate principal amount of 2029 Debentures (plus accrued and
unpaid interest thereon to, but excluding, the Closing Date).

SECTION 2.12  Evidence of Debt.

(a)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.  The Borrower agrees that upon notice by any Lender to the
Borrower (with a copy of such notice to the Administrative





-50-

--------------------------------------------------------------------------------

 



Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Loans owing to, or to be made
by, such Lender, the Borrower shall promptly execute and deliver to such Lender,
with a copy to the Administrative Agent, a Note in substantially the form of
Exhibit A hereto, respectively, payable to the order of such Lender in a
principal amount equal to the Loan, of such Lender.  All references to Notes in
the Loan Documents shall mean Notes, if any, to the extent issued hereunder.

(b)        The Register maintained by the Administrative Agent pursuant to
Section 11.07(d) shall record (i) the date and amount of each Loan made
hereunder, and the Class of such Loans, (ii) the terms of each Assignment and
Assumption delivered to and accepted by it, (iii) the amount of any principal
and/or interest due and payable or to become due and payable from the Borrower
to each Lender hereunder and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender’s share
thereof.

(c)        Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided,  however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.

(d)        The Borrower and the Lenders acknowledge and agree that (i) the Loans
will be treated as issued with original issue discount for purposes of Sections
1272, 1273 and 1275 of the Code and (ii) they will report the Loans in a manner
consistent with the foregoing and with the Borrower’s reporting for all income
Tax purposes, except as required by applicable law. In addition to any
information reporting required by applicable law, the Borrower will provide
promptly to any Lender, upon written request, the issue date, issue price,
amount of original issue discount, and yield to maturity with respect to the
Loans.  Any such written request should be made to, The McClatchy Company, 2100
Q Street, Sacramento, CA 95816, Attention: Chief Financial Officer. 
Notwithstanding anything in this Agreement to the contrary, commencing with the
first “accrual period” (as defined under Treas. Reg. Sec. 1.1272-1(b)(1)(ii))
ending after the fifth anniversary of the Closing Date, and each accrual period
thereafter, the Borrower shall, in respect of the Loans, pay in cash, on or
before the end of such accrual period, both the stated interest due and payable
as set forth herein and any accrued and unpaid “original issue discount”
(determined in accordance with Treas. Reg. Secs. 1.1273-1 and 1.1272-1) with
respect to the Loans if, but only to the extent that, the aggregate amount of
such original issue discount that has accrued and has not been paid in cash from
the Closing Date through the end of such accrual period (treating any payments
made pursuant to this Agreement as a payment of original issue discount to the
full extent required under Treas. Reg. Sec. 1.1275-2(a)) exceeds the product of
the “issue price” (as defined in Treas. Reg. Sec. 1.1273-2(a)(1)) of





-51-

--------------------------------------------------------------------------------

 



the Loans and the “yield to maturity” (determined in accordance with Treas. Reg.
Sec. 1.1272-1(b)) on the Loans.

ARTICLE III

CONDITIONS TO EFFECTIVENESS OF LENDING

SECTION 3.01  Closing Conditions of the Initial Lenders.  The obligation of each
of the Initial Lenders to make Loans under this Agreement shall become effective
with respect to each Initial Lender subject to fulfilment, on or prior to the
Closing Date, of all of the following conditions, any of which may be waived in
whole or in part by the Required Lenders:

(a)        Representations and Warranties.  The representations and warranties
made by the Loan Parties in Article IV  hereof and in the Loan Documents shall
be true and correct on the date hereof and on the Closing Date.

(b)        Authorization.  At the Closing, each of the Initial Lenders shall
have obtained all requisite corporate authorizations to enter into this
Agreement and the related Loan Documents.

(c)        Legal Requirements.  At the Closing, entry into this Agreement and
the other Loan Documents shall be legally permitted by all laws and regulations
to which the parties hereto are subject.

(d)        Loan Documents.  The Loan Parties, the Initial Lenders, the
Administrative Agent and the Collateral Agent shall have duly executed and
delivered to the Administrative Agent the Loan Documents.

(e)        Refinancing of the 2022 Notes.  Substantially concurrent with the
Closing, the Borrower shall have effected the 2022 Debt Refinancing.

(f)        Existing Credit Agreement.  The Borrower shall have obtained
effective amendments to (or amendment and restatement of), or refinanced, its
Existing Credit Agreement and related loan documents in order to permit the 2022
Debt Refinancing and all other documentation required by the agent and lenders
thereunder in order to permit the New First Lien Debt and the Facility.

(g)        Intercreditor Agreements.  (i) The ABL Agent, the collateral agent
for the New First Lien Debt and the Collateral Agent shall have entered into the
Intercreditor Agreement and (ii) the Tranche A Collateral Agent and the Tranche
B Collateral Agent shall have entered into the Junior Lien Intercreditor
Agreement.

(h)        Supplemental Indenture.  The Supplemental Indenture shall have become
effective with respect to the 2027 Debentures and the 2029 Debentures
eliminating the restrictions with respect to the granting of liens and
sale-and-leaseback transactions.





-52-

--------------------------------------------------------------------------------

 



(i)         Legal Opinions.  The Administrative Agent shall have received duly
executed opinions of counsel to the Borrower and the Guarantors addressed to the
Agents and the Initial Lenders.

(j)         Financial Officer’s Certificate.  Each Agent and each Initial Lender
shall have received a certificate of a financial officer of the Borrower to the
effect that (A) each condition set forth in Section 3.01(a) has been satisfied,
(B) no default or event of default under the Loan Documents shall have occurred
and be continuing and (C) the Loan Parties taken as a whole are solvent after
giving effect to the Loans, the application of the proceeds thereof in
accordance with this Agreement and the payment of all estimated legal,
accounting and other fees and expenses related hereto and thereto.

(k)        Secretary’s Certificate.  Each Agent and each Initial Lender shall
have received a certificate from the Borrower and the Guarantors attaching
thereto and certifying such documents and certificates as the Initial Lenders
may reasonably request relating to the organization, existence and good standing
of the Loan Parties, the authorization of the transactions contemplated by this
Agreement and any other legal matters relating to each Loan Party, this
Agreement or the transactions contemplated hereby, all in form and substance
reasonably satisfactory to the Initial Lenders.

(l)         Guaranty and Security Documentation.  Each Agent and each Initial
Lender shall have received the Security Agreement, duly executed by each Loan
Party, together with the following, each in form and substance reasonably
satisfactory to each Agent and each Initial Lender:

(i)       financing statements (Form UCC-1) in proper form for filing by the
Borrower under the UCC in the jurisdiction of incorporation or formation, as
applicable, of the applicable Loan Party as may be necessary or, in the
reasonable opinion of the Initial Lenders, desirable, to perfect the security
interests purported to be created by the Security Agreement to the extent they
can be perfected by such filings;

(ii)      results of searches, certified copies of requests for information or
other evidence or copies, or equivalent reports as of a recent date in the
jurisdiction of incorporation or formation, as applicable, of the applicable
Loan Party, listing all effective financing statements that name any Loan Party
as debtor and that are filed in the jurisdiction in which Collateral is located
on the Closing Date, together with copies of the financing statements that are
identified in such search results (none of which shall cover any of the
Collateral except (x) to the extent evidencing liens permitted under the Loan
Documents or (y) those in respect of which the Initial Lenders shall have
received termination statements (Form UCC-3) fully executed for filing;

(iii)     evidence of the completion of recordings and filings of the
Intellectual Property Security Agreement in the United States Patent and
Trademark Office or in the United States Copyright Office, as the case may be,
as may be necessary or, in the reasonable opinion of the Initial Lenders,
desirable, to perfect the security interests purported to be created by the
Security Agreement; and





-53-

--------------------------------------------------------------------------------

 



(iv)     subject to the terms of the Intercreditor Agreement, (x) all
certificates representing the equity interests required to be pledged pursuant
to the Security Agreement together with undated endorsements for transfer
executed in blank and (y) promissory notes required to be pledged pursuant to
the Security Agreement together with undated endorsements for transfer executed
in blank, in each case, in form and substance reasonably satisfactory to the
Initial Lenders.

(m)       Material Adverse Effect.  From December 31, 2017 to the Closing Date,
there has not occurred any fact, circumstance, effect, change, event or
development that, individually or in the aggregate, has a material adverse
effect on the business, financial position, results of operations or prospects
of the Loan Parties taken as a whole or on their performance of their
obligations under this Agreement and the transactions contemplated thereby, in
each case, except as disclosed in a document filed by the Borrower with the SEC
pursuant to the Exchange Act prior to the date hereof.

(n)        No Litigation.  No court or other governmental entity of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
federal, state, local or foreign law, statute or ordinance, common law, or any
rule, regulation, standard, judgment, order, writ, injunction, decree,
arbitration award or agency requirement (whether temporary, preliminary or
permanent) that is in effect and restrains, enjoins or otherwise prohibits
consummation of the transactions contemplated by this Agreement.

(o)        KYC.  Each Agent and each Initial Lender shall have received at least
three business days prior to the Closing Date all documentation and other
information about the Loan Parties as has been reasonably requested at least
five business days prior to the Closing Date that it reasonably determines is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including a duly executed W-9 tax
form (or such other applicable IRS tax form) of the Borrower.

SECTION 3.02  Closing Conditions of the Loan Parties.  The effectiveness of this
Agreement with respect to the Loan Parties is subject to the fulfillment, on or
prior to the Closing Date, of all of the following conditions, any of which may
be waived in whole or in part by the Borrower on behalf of itself and the Loan
Parties:

(a)        Representations and Warranties.  The representations and warranties
made by the Initial Lenders in Article IV hereof and in the other Loan Documents
shall be true and correct on the date hereof and on the Closing Date.

(b)        Authorization.  At the Closing, the Loan Parties shall have obtained
all requisite corporate authorizations to enter into this Agreement and the
other Loan Documents.

(c)        Legal Requirements.  At the Closing, entry into this Agreement and
the other Loan Documents shall be legally permitted by all laws and regulations
to which the parties hereto are subject.

(d)        Loan Documents.  Each of the Agents and the Initial Lenders shall
have duly executed and delivered to the Loan Parties the Loan Documents.





-54-

--------------------------------------------------------------------------------

 



(e)        Provision of the Loans.  The Loans shall be available to the Borrower
as set forth in this Agreement.

(f)        Refinancing of the 2022 Notes.  Substantially concurrent with the
Closing, the Borrower shall have effected the 2022 Debt Refinancing.

(g)        Credit Agreement.  The Borrower shall have obtained effective
amendments to (or amendment and restatement of), or refinanced, the Existing
Credit Agreement and related loan documents in order to permit the 2022 Debt
Refinancing and all other documentation required by the agent and lenders
thereunder in order to permit the New First Lien Debt and the Facility.

(h)        Intercreditor Agreement.  (i) The ABL Agent, the collateral agent for
the New First Lien Debt and the Collateral Agent shall have entered into the
Intercreditor Agreement and (ii) the Tranche A Collateral Agent and the Tranche
B Collateral Agent shall have entered into the Junior Lien Intercreditor
Agreement.

(i)         Supplemental Indenture.  The Supplemental Indenture shall have
become effective with respect to the 2027 Debentures and the 2029 Debentures
eliminating the restrictions with respect to the granting of liens and
sale-and-leaseback transactions.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Except as set forth on the Disclosure Letter (which disclosures and responses
are arranged in parts that correspond to the Sections in this Article IV to
which they apply), the Loan Parties represent and warrant to each Agent and the
Initial Lenders that:

SECTION 4.01  Existence, Qualification and Power.  Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
corporate or similar requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

SECTION 4.02  Authorization; No Contravention.  The Transactions have been duly
authorized by all necessary corporate or other organizational action on the part
of each Loan Party, and do not and will not (a) contravene the terms of any of
such Person’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any Contractual Obligation to which such Person is a party
or by which such Person or the properties of such Person or any of its
Restricted Subsidiaries is bound, or (ii) any order, injunction, writ or decree
of any





-55-

--------------------------------------------------------------------------------

 



Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any applicable Law, except in clauses
(b)(i), (b)(ii) and (c) to the extent that such conflict, breach or violation
would not reasonably be expected to have a Material Adverse Effect.

SECTION 4.03  Governmental Authorization, Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required by any Loan Party in connection
with the Transactions except for those approvals, consents, exemptions,
authorizations or other actions, notices or filings which have already been
obtained, taken, given or made and are in full force and effect and those
approvals, consents, exemptions, authorizations, or other actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to have a Material Adverse Effect.

SECTION 4.04  Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable Bankruptcy Laws, laws affecting the rights of creditors
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

SECTION 4.05  Financial Statements; No Material Adverse Effect.

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) to the extent required by
GAAP, show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness that are
required to be reflected on a balance sheet prepared in accordance with GAAP.

(b)        The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated April 1, 2018, and the related consolidated statements of
income or operations and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and (ii)
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.





-56-

--------------------------------------------------------------------------------

 



(c)        Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

SECTION 4.06  Investment Company Act.  None of the Loan Parties is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.

SECTION 4.07  Disclosure.  None of the representations or warranties made by any
Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, considering the context in which it was made
and together with all other representations, warranties and written statements
theretofore furnished by such Loan Party to each Agent and the Initial Lenders
in connection with the Loan Documents and in the context of all publicly
available information concerning the Loan Parties, contains any untrue statement
of a material fact or omits any material fact required to be stated therein or
necessary to make such representation, warranty or written statement, in light
of the circumstances under which it is made, not misleading as of the time when
made or delivered.

SECTION 4.08  Subsidiaries.  As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Schedule 4.08 to the
Disclosure Letter.

SECTION 4.09  Ownership of Property; Liens.  As of the Closing Date and subject
to the Liens permitted by Section 6.03, each of the Loan Parties and each
Restricted Subsidiary has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, the Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, and the property
of the Borrower and its Restricted Subsidiaries is subject to no Liens, in each
case other than Liens permitted by Section 6.03.

SECTION 4.10  Taxes.  The Borrower and each of its Restricted Subsidiaries have
filed all material tax returns and reports required to be filed, and have paid
all material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no tax assessment proposed in
writing against the Borrower or any Restricted Subsidiary that would, if made,
have a Material Adverse Effect.

SECTION 4.11  Solvency.  As of the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries, taken as a whole, are Solvent.

SECTION 4.12  Compliance with Laws.  Each Loan Party and each Restricted
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it, except in such instances in which the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.





-57-

--------------------------------------------------------------------------------

 



SECTION 4.13  Collateral Documents.  Subject to the limitations and exceptions
set forth in the Collateral Documents, all filings and other actions necessary
to perfect and protect the security interest in the Collateral created under the
Collateral Documents have been, to the extent required by the Collateral
Documents, duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority (subject to Liens permitted under Section 6.03)
security interest in the Collateral, securing the payment of the Secured
Obligations.

SECTION 4.14  Use of Proceeds.  The proceeds from the Facility will be used
solely as set forth in Section 2.11.

SECTION 4.15  OFAC Rules and Regulations, Patriot Act and FCPA.

(a)        Neither any Loan Party nor any of its Restricted Subsidiaries is in
violation of (i) any of the foreign assets control regulations of OFAC or any
enabling legislation or executive order relating thereto or (ii) the Patriot
Act. None of the Loan Parties (A) is subject to sanctions administered by OFAC
or the U.S. Department of State or (B) to the best of its knowledge, engages in
any dealings or transactions, or is otherwise associated, with any person
subject to such sanctions.

(b)        None of the Loan Parties or their Restricted Subsidiaries or, to the
knowledge of the Loan Parties, their respective Affiliates, directors, officers,
employees or agents is in violation of any Sanctions.

(c)        None of the Loan Parties or their Restricted Subsidiaries or their
respective Affiliates, directors, officers, employees or agents (i) is a
Sanctioned Person or a Sanctioned Entity, (ii) has more than 15% of its assets
located in Sanctioned Entities, or (iii) derives more than 15% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used, in each case directly by any Loan Party or any of its Restricted
Subsidiaries or, to the knowledge of the Loan Parties, indirectly by any other
Person, to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

(d)        Each of the Loan Parties and their Restricted Subsidiaries and, to
the knowledge of the Loan Parties, their respective directors, officers,
employees or agents is in compliance with the Foreign Corrupt Practices Act (the
“FCPA”), 15 U.S.C. §§ 78dd-1, et seq., the Corruption of Foreign Public
Officials Act (Canada) and any applicable foreign counterpart thereto. None of
the Loan Parties or their Restricted Subsidiaries or, to the knowledge of the
Loan Parties, their respective directors, officers, employees or agents has made
and no proceeds of any Loan will be used, in each case directly by any Loan
Party or any of its Restricted Subsidiaries or, to the knowledge of the Loan
Parties, indirectly by any other Person, to make a payment, offering, or promise
to pay, or authorized the payment of, money or anything of value (i) in order to
assist in obtaining or retaining business for or with, or directing business to,
any foreign official, foreign political party, party official or candidate for
foreign political office, (ii)





-58-

--------------------------------------------------------------------------------

 



to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (iii) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to such Loan Party or its Restricted Subsidiary or to any other Person, in
violation of the FCPA, the Corruption of Foreign Public Officials Act (Canada)
or any applicable foreign counterpart thereto.

SECTION 4.16  No Litigation.  No action, suit, litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of any Loan Party, threatened by or against any Loan Party or
against any of its property or assets (a) with respect to any of the
transactions contemplated hereby, or (b) that could reasonably be expected to
have a Material Adverse Effect.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Loan or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid (other than contingent indemnification obligations
(including costs and expenses related thereto) not then payable for which no
claim has been asserted), the Loan Parties will, and (excluding Sections 5.01,
5.04, 5.05 and 5.08 below) will cause each Restricted Subsidiary to, do the
following:

SECTION 5.01  Corporate Existence.  Subject to Section 6.08, the Borrower will
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence, rights (charter and statutory) and
franchises; provided, however, that the Borrower shall not be required to
preserve any such right or franchise if the Board of Directors (or equivalent)
of the Borrower shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower, and that the loss
thereof is not disadvantageous in any material respect to the Lenders.

SECTION 5.02  Maintenance of Properties.  The Loan Parties will cause all
properties used or useful in the conduct of its respective business or the
business of any Restricted Subsidiary to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment
and will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrower may
be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times; provided, however, that
nothing in this Section 5.02 shall prevent a Loan Party or Restricted Subsidiary
from discontinuing the operation or maintenance of any of such properties if
such discontinuance is, in the judgment of the Borrower, desirable in the
conduct of its business or the business of any Restricted Subsidiary and not
disadvantageous in any material respect to Agents or the Lenders.

SECTION 5.03  Payment of Taxes and Other Claims.  The Loan Parties will pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, (1) all material taxes, assessments and governmental charges levied
or imposed upon the Loan Parties or any Restricted Subsidiary or upon the
income, profits or property of the Loan Parties or any





-59-

--------------------------------------------------------------------------------

 



Restricted Subsidiary, and (2) all material lawful claims for labor, materials
and supplies which, if unpaid, might by law become a lien upon the property of
the Loan Parties or any Restricted Subsidiary; provided, however, that the Loan
Parties shall not be required to pay or discharge or cause to be paid or
discharged any such tax, assessment, charge or claim whose amount, applicability
or validity is being contested in good faith by appropriate proceedings.

SECTION 5.04  Statement by Officers as to Default.  The Borrower will deliver to
the Administrative Agent, within 120 days after the end of each fiscal year of
the Borrower ending after the date hereof, a certificate, stating whether or not
to the best knowledge of the signers thereof the Borrower is in default in the
performance and observance of any of the terms, provisions and conditions of
this Agreement (without regard to any period of grace or requirement of notice
provided hereunder) and, if the Borrower shall be in default, specifying all
such defaults and the nature and status thereof of which they may have
knowledge.

SECTION 5.05  Financial Statements.  Deliver to the Administrative Agent:

(a)        as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2018), (i) a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and (ii) accompanied by a report and opinion of a Registered
Public Accounting Firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
provided that it shall not be a violation of this clause (ii) if the opinion
accompanying the financial statements for the applicable fiscal year is subject
to a “going concern” or like qualification solely as a result of the fact that
the Facility is scheduled to mature within 365 days of the end of such fiscal
year; and

(b)        as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter September 30, 2018), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter
and the related consolidated statements of income or operations and cash flows
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

Documents required to be delivered pursuant to this Section 5.05 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are available on the SEC’s website
at http://www.sec.gov.





-60-

--------------------------------------------------------------------------------

 



SECTION 5.06  Compliance with Laws.  The Loan Parties shall, and shall cause
each Restricted Subsidiary to, comply in all material respects with the
requirements of all Laws (including, without limitation, OFAC, the Patriot Act,
and FCPA, each as amended) and all orders, writs, injunctions and decrees
applicable to it, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.07  Books and Records.  The Loan Parties shall maintain proper books
of record and account, in which full, true and correct entries in all material
respects shall be made of all financial transactions and matters involving the
assets and business of such Loan Party and its Subsidiaries to permit the
preparation of such Persons’ financial statements required by Section 5.05 in
accordance with GAAP.

SECTION 5.08  Additional Guarantors; Additional Collateral; Further Assurances.

(a)        After the Closing Date, if any Restricted Subsidiary of the Borrower
provides a full recourse guaranty of the obligations under the New First Lien
Debt, then, within thirty (30) (or such later date as the Administrative Agent
(acting at the written direction of the Required Lenders) shall agree) after
such Restricted Subsidiary provides such a guaranty, the Borrower shall cause
the Collateral and Guarantee Requirement to be satisfied with respect to such
Restricted Subsidiary, including the delivery of a Guaranty Supplement pursuant
to Section 9.05, whereupon such Restricted Subsidiary will become a “Guarantor”
and “Loan Party” for purposes of the Loan Documents.

(b)        Subject to the limitations set forth in the Collateral Documents,
each Loan Party will, at the request of the Collateral Agent (acting at the
written direction of the Required Lenders), execute and deliver any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any applicable law
to cause the Collateral and Guarantee Requirement to be and remain satisfied,
all at the Borrower’s expense. The Borrower will provide to the Collateral
Agent, from time to time upon reasonable request (acting at the written
direction of the Required Lenders), evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents, subject to the limitations
set forth therein.

(c)        With respect to any property acquired after the Closing Date by any
Loan Party that is intended to be subject to the Lien created by any of the
Collateral Documents but is not so subject, each Loan Party will promptly (and
in any event within (i) 90 days after the acquisition of any real property with
a fair market value in excess of $2,000,000 which does not constitute Excluded
Property and which is not subject to a mortgage in favor of the Collateral Agent
and (ii) 30 days after the acquisition of any other such property (or such later
date acceptable to the Collateral Agent (acting at the written direction of the
Required Lenders))), (i) execute and deliver to the Collateral Agent such
amendments or supplements to the relevant





-61-

--------------------------------------------------------------------------------

 



Collateral Documents or such other documents as the Collateral Agent (acting at
the written direction of the Required Lenders) shall reasonably deem necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a Lien on such property subject to no Liens other than Liens permitted
or not prohibited by this Agreement, and (ii) take all actions reasonably
necessary to cause such Lien to be duly perfected to the extent required by such
Collateral Document in accordance with all applicable requirements of Law,
including, but not limited to, the filing of financing statements in such
jurisdictions as may be reasonably requested by the Collateral Agent (acting at
the written direction of the Required Lenders), at the Borrower’s expense. The
Borrower shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Collateral Agent (acting at the written
direction of the Required Lenders) shall reasonably require to confirm the
validity, perfection and priority of the Lien of the Collateral Documents on
such after-acquired properties.

SECTION 5.09  Exchange Rights.  At any time following:

(a)        the occurrence of a Change of Control and receipt of a written
request by Chatham;

(b)        the receipt of written notice from Chatham that it desires to
exchange up to $75,000,000 in aggregate principal amount (less any amounts
converted pursuant to Section 2.01(c)) of 2029 Debentures then held by it; or

(c)        any other time as Chatham and the Borrower may agree;

then, in each case, Chatham may, at its sole cost and expense, exchange all or
any portion of (i) the Loans held by Chatham (in the case of a request pursuant
to clauses (a) or (c) above) or (ii) such 2029 Debentures (in the case of a
request by Chatham pursuant to clause (b) above), for an equal principal amount
of notes issued by the Borrower (such notes, the “Exchange Notes”).  The
Borrower will use its commercially reasonable efforts to issue the Exchange
Notes following such request, which Exchange Notes, in the case of Exchange
Notes issued pursuant to clauses (a) or (c) above, shall be of a substantially
similar character as the applicable Loans hereunder (including with respect to
the subordination provisions of the Intercreditor Agreement and the Junior Lien
Intercreditor Agreement) with such changes as necessary to include such
additional provisions of the Facility as reasonably determined by the Borrower
and Chatham and, in the case of Exchange Notes issued pursuant to clause (b)
above, shall be of substantially similar character as the Tranche B Loans
(including with respect to the subordination provisions of the Intercreditor
Agreement and the Junior Lien Intercreditor Agreement and except in no case will
such Exchange Notes have a maturity before July 15, 2031 and the rate of
interest on such Exchange Notes shall be the rate of interest on the 2029
Debentures); provided, that the Borrower shall not have any obligation to issue
any Exchange Notes if, despite using its commercially reasonable efforts, such
issuance could not be completed in compliance with applicable Securities Laws;
provided, further, that Chatham shall provide the Borrower with prior written
notice of the identity of any proposed purchaser of such Exchange Notes and the
Borrower shall have no obligation hereunder to issue such Exchange Notes unless
the Borrower approves such proposed purchaser.  In connection with the issuance
of any Exchange Notes, (i) Chatham shall, promptly following a request therefor,
reimburse the Borrower for all costs and





-62-

--------------------------------------------------------------------------------

 



expenses of the Borrower in connection with such issuance of Exchange Notes,
including, without limitation, any tax liabilities incurred by the Borrower in
connection with such issuance and exchange and (ii) the Borrower shall provide
prior written notice thereof to the Administrative Agent.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Loan or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid (other than contingent indemnification obligations
(including costs and expenses related thereto) not then payable for which no
claim has been asserted), the Loan Parties will not, and (excluding Section 6.08
below) will cause each Restricted Subsidiaries to not, at any time:

SECTION 6.01  Limitation on Indebtedness.

(a)        The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, Incur any Indebtedness (including Acquired Indebtedness);
provided,  however, that the Borrower and the Guarantors may Incur Permitted
Debt if on the date thereof and, after giving effect thereto and the application
of the proceeds thereof on a pro forma basis, the Consolidated Leverage Ratio
for the Borrower and its Restricted Subsidiaries would be no greater than 5.75
to 1.00.

(b)        The provisions of Section 6.01(a) shall not apply to the Incurrence
of the following Indebtedness:

(i)       Indebtedness of the Borrower evidenced by the (A) Loans or any
Exchange Notes and (B) (1) New First Lien Debt and (2) Permitted Additional
Secured Obligations so long as, in the case of this subclause (2) immediately
after giving effect thereto, the aggregate principal amount of New First Lien
Debt and Permitted Additional Secured Obligations then outstanding does not
exceed the excess, if positive, of (x) 2.12x Consolidated EBITDA of the Borrower
for the most recent four fiscal quarter period for which internal financial
statements are available (with such pro forma adjustments to Consolidated EBITDA
as are consistent with those set forth in the definition of “Consolidated
Leverage Ratio”) minus (y) the aggregate principal amount of New First Lien Debt
redeemed following the Closing Date pursuant to a mandatory redemption and,
solely to the extent resulting in a reduction in the Borrower’s obligations to
redeem New First Lien Debt pursuant to an excess cash flow mandatory redemption,
the principal amount of New First Lien Debt retired by the Borrower pursuant to
open market purchases or optional redemption of New First Lien Debt;

(ii)      Indebtedness Incurred pursuant to Debt Facilities in an aggregate
principal amount not to exceed the sum of $44.8 million plus the Borrowing Base
at any time outstanding;

(iii)     Guaranties by (x) the Borrower or a Guarantor (including any
Restricted Subsidiary the Borrower elects to cause to become a Guarantor in
connection





-63-

--------------------------------------------------------------------------------

 



therewith) of Indebtedness permitted to be Incurred by the Borrower or a
Restricted Subsidiary in accordance with the provisions of this Agreement, and
(y) Non-Guarantor Subsidiaries of Indebtedness Incurred by Non-Guarantor
Subsidiaries in accordance with the provisions of this Agreement;

(iv)     Indebtedness of the Borrower owing to and held by any Restricted
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Borrower or any other Restricted Subsidiary; provided,  however,

(A)       if the Borrower is the obligor on Indebtedness owing to a
Non-Guarantor Subsidiary, such Indebtedness is expressly subordinated to the
prior payment in full in cash of all obligations with respect to any New First
Lien Debt;

(B)       if a Guarantor is the obligor on such Indebtedness and a Non-Guarantor
Subsidiary is the obligee, such Indebtedness is subordinated in right of payment
to the Guarantees of such Guarantor; and

(C)       (1) any subsequent issuance or transfer of Equity Interests or any
other event that results in any such Indebtedness being beneficially held by a
Person other than the Borrower or a Restricted Subsidiary of the Borrower; and
(2) any subsequent sale or other transfer of any such Indebtedness to a Person
other than the Borrower or a Restricted Subsidiary of the Borrower, shall be
deemed, in each case, to constitute an Incurrence of such Indebtedness by the
Borrower or such Subsidiary, as the case may be;

(v)      any Indebtedness (other than the Indebtedness described in clauses (i)
and (ii)) outstanding on the date hereof and any Refinancing Indebtedness
Incurred in respect of any Indebtedness described in clause (i), this clause (v)
or clause (vi) or Incurred pursuant to Section 6.01(a);

(vi)     Indebtedness of Persons Incurred and outstanding on the date on which
such Person became a Restricted Subsidiary or was acquired by, or merged or
consolidated with or into, the Borrower or any Restricted Subsidiary (other than
Indebtedness Incurred in connection with, or in contemplation of, such
acquisition, merger or consolidation); provided,  however, that at the time such
Person is acquired by, or merged or consolidated with, the Borrower or any
Restricted Subsidiary and after giving effect to the Incurrence of such
Indebtedness pursuant to this clause (vi), either (x) the Consolidated Leverage
Ratio for the Borrower and its Restricted Subsidiaries would be no greater than
5.75 to 1.00 or (y) the aggregate principal of such Indebtedness at any time
outstanding incurred pursuant to this clause (y) (together with all Refinancing
Indebtedness in respect of Indebtedness previously Incurred pursuant to this
clause (y)) shall not exceed $33.6 million;

(vii)    Indebtedness under Hedging Obligations; provided,  however, that such
Hedging Obligations are entered into to fix, manage or hedge interest rate,
currency or commodity exposure of the Borrower or any Restricted Subsidiary and
not for speculative purposes;





-64-

--------------------------------------------------------------------------------

 



(viii)   Purchase Money Indebtedness in an aggregate principal amount not to
exceed $33.6 million at any one time outstanding pursuant to this clause (viii);

(ix)     Indebtedness Incurred by the Borrower or its Restricted Subsidiaries in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance, self-insurance
obligations, performance, bid, surety, appeal and similar bonds and completion
Guaranties (not for borrowed money) or security deposits, letters of credit,
banker’s guarantees or banker’s acceptances, in each case in the ordinary course
of business;

(x)      Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, in each case, Incurred or assumed in
connection with the acquisition or disposition of any business or assets of the
Borrower or any business, assets or Equity Interests of a Subsidiary, other than
Guaranties of Indebtedness Incurred by any Person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing such
acquisition; provided that:

(A)       the maximum aggregate liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the Fair
Market Value of such non-cash proceeds being measured at the time received and
without giving effect to subsequent changes in value), actually received by the
Borrower and its Restricted Subsidiaries in connection with such disposition;
and

(B)       such Indebtedness is not reflected on the balance sheet of the
Borrower or any of its Restricted Subsidiaries (contingent obligations referred
to in a footnote to financial statements and not otherwise reflected on the
balance sheet shall not be deemed to be reflected on such balance sheet for
purposes of this clause (B));

(xi)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument, including, but not limited
to, electronic transfers, wire transfers and commercial card payments drawn
against insufficient funds in the ordinary course of business (except in the
form of committed or uncommitted lines of credit); provided,  however, that such
Indebtedness is extinguished within ten Business Days of Incurrence;

(xii)    Indebtedness Incurred by the Borrower or any Restricted Subsidiary in
connection with (x) insurance premium financing arrangements not to exceed $11.2
million at any one time outstanding or (y) take-or-pay obligations in supply
agreements incurred in the ordinary course of business;

(xiii)   Indebtedness owed on a short-term basis of no longer than 30 days to
banks and other financial institutions Incurred in the ordinary course of
business of the Borrower and its Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements to provide treasury services or to manage cash balances of the
Borrower and its Restricted Subsidiaries (for the avoidance of doubt, including
Cash Management Obligations);





-65-

--------------------------------------------------------------------------------

 



(xiv)   guarantees to suppliers or licensors (other than guarantees of
Indebtedness) in the ordinary course of business;

(xv)    Indebtedness of the Borrower or any Restricted Subsidiary to the extent
that the Net Cash Proceeds thereof are promptly deposited to defease or
discharge any New First Lien Debt, or, following the repayment of the New First
Lien Debt, to effect the repayment of the Loans or any Exchange Notes;

(xvi)   Indebtedness of the Borrower or any Restricted Subsidiary consisting of
Guaranties in respect of obligations of joint ventures; provided that the
aggregate principal amount of the Indebtedness incurred pursuant to this clause
(xvi) shall not exceed $22.4 million at any time outstanding;

(xvii)  Indebtedness of the Borrower or any Restricted Subsidiary Incurred in
connection with any Sale/Leaseback Transaction, in an aggregate principal amount
not to exceed $84.0 million at any time outstanding; and

(xviii) in addition to the items referred to in clauses (i) through (xvii)
above, Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause
(xviii) and then outstanding, shall not exceed $33.6 million at any time
outstanding.

(c)        For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 6.01:

(i)       in the event that Indebtedness meets the criteria of more than one of
the types of Indebtedness described in Section 6.01(b) or could be Incurred
pursuant to Section 6.01(b), the Borrower, in its sole discretion, may divide
and classify such item of Indebtedness (or any portion thereof) on the date of
Incurrence and may later reclassify such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and only be required
to include the amount and type of such Indebtedness once; provided that all
Indebtedness outstanding on the date hereof under the ABL Credit Facility shall
be deemed Incurred on the Closing Date under Section 6.01(b)(ii) and may not
later be reclassified;

(ii)      Guaranties of, or obligations in respect of letters of credit relating
to, Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

(iii)     if obligations in respect of letters of credit are Incurred pursuant
to a Debt Facility and are being treated as Incurred pursuant to Section
6.01(b)(ii) and the letters of credit relate to other Indebtedness, then such
other Indebtedness shall not be included;

(iv)     the principal amount of any Disqualified Stock of the Borrower or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is not
a Guarantor, shall





-66-

--------------------------------------------------------------------------------

 



be equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;

(v)      Indebtedness permitted by this Section 6.01 need not be permitted
solely by reference to one provision permitting such Indebtedness but may be
permitted in part by one such provision and in part by one or more other
provisions of this Section 6.01 permitting such Indebtedness; and

(vi)     the amount of Indebtedness issued at a price that is less than the
principal amount thereof shall be equal to the amount of the liability in
respect thereof determined in accordance with GAAP.

Accrual of interest, accrual of dividends, the accretion of accreted value or
the amortization of debt discount, the payment of interest in the form of
additional Indebtedness and the payment of dividends in the form of additional
shares of Preferred Stock or Disqualified Stock shall not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 6.01. The amount of any
Indebtedness outstanding as of any date shall be (i) the accreted value thereof
in the case of any Indebtedness issued with original issue discount or the
aggregate principal amount outstanding in the case of Indebtedness issued with
interest payable-in-kind, (ii) the principal amount or liquidation preference
thereof, together with any interest thereon that is more than 30 days past due,
in the case of any other Indebtedness, (iii) in the case of the Guaranties by a
specified Person of Indebtedness of another Person, the maximum liability to
which the specified Person may be subject upon the occurrence of the contingency
giving rise to the obligation and (iv) in the case of Indebtedness of others
Guaranteed solely by means of a Lien on any asset or property of the Borrower or
any Restricted Subsidiary (and not to their other assets or properties
generally), the lesser of (x) the Fair Market Value of such asset or property on
the date on which such Indebtedness is Incurred and (y) the amount of the
Indebtedness so secured.

(d)        In addition, the Borrower shall not permit (i) any of its
Unrestricted Subsidiaries to Incur any Indebtedness or issue any shares of
Disqualified Stock, other than Non-Recourse Debt. If at any time an Unrestricted
Subsidiary becomes a Restricted Subsidiary, any Indebtedness of such Subsidiary
shall be deemed to be Incurred by a Restricted Subsidiary as of such date (and,
if such Indebtedness is not permitted to be Incurred as of such date under this
Section 6.01, the Borrower shall be in Default of this Section 6.01) or (ii) any
Indebtedness issued or borrowed by the Borrower to be refinanced with
Indebtedness issued or borrowed by any Subsidiary of the Borrower.

(e)        For purposes of determining compliance with any U.S.
dollar-denominated restriction on the Incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated by the Borrower based on the relevant currency
exchange rate in effect on the date such Indebtedness was Incurred, in the case
of term Indebtedness, or first committed, in the case of revolving credit
Indebtedness; provided that if such Indebtedness is Incurred to Refinance other
Indebtedness denominated in a foreign currency, and such Refinancing would cause
the applicable U.S. dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed





-67-

--------------------------------------------------------------------------------

 



not to have been exceeded so long as the principal amount of such Refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
Refinanced plus the amount of any reasonable premium (including reasonable
tender premiums), defeasance costs and any reasonable fees and expenses incurred
in connection with the issuance of such new Indebtedness. Notwithstanding any
other provision of this Section 6.01, the maximum amount of Indebtedness that
the Borrower may Incur pursuant to this Section 6.01 shall not be deemed to be
exceeded solely as a result of fluctuations in the exchange rate of currencies.
The principal amount of any Indebtedness Incurred to Refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
Refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness is denominated that is
in effect on the date of such Refinancing.

SECTION 6.02  Limitation on Restricted Payments.

(a)        The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries, directly or indirectly, to:

(i)       declare or pay any dividend or make any distribution (whether made in
cash, securities or other property) on or in respect of its Equity Interests
(including any payment in connection with any merger or consolidation involving
the Borrower or any of its Restricted Subsidiaries) other than:

(A)       dividends or distributions payable solely in Equity Interests of the
Borrower (other than Disqualified Stock) or in options, warrants or other rights
to purchase such Equity Interests of the Borrower; and

(B)       dividends or distributions by a Restricted Subsidiary payable to the
Borrower or another Restricted Subsidiary (and if such Restricted Subsidiary is
not a wholly-owned Subsidiary, to its other holders of common Equity Interests
on a pro rata basis or on a basis that results in the receipt by the Borrower or
a Restricted Subsidiary of dividends or distributions of a greater value than it
would receive on a pro rata basis);

(ii)      purchase, redeem, retire or otherwise acquire for value any Equity
Interests of the Borrower held by Persons other than the Borrower or a
Restricted Subsidiary (other than in exchange for Equity Interests of the
Borrower (other than Disqualified Stock));

(iii)     make any principal payment on, or purchase, repurchase, redeem,
defease or otherwise acquire or retire for value, prior to any scheduled
maturity, scheduled repayment or scheduled sinking fund payment, any Junior
Indebtedness other than the purchase, repurchase, redemption, defeasance or
other acquisition of such Junior Indebtedness in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within six months of the date of purchase, repurchase, redemption,
defeasance or acquisition; or

(iv)     make any Restricted Investment (all such payments and other actions
referred to in clauses (i) through (iv) (other than any exception thereto) shall
be referred to





-68-

--------------------------------------------------------------------------------

 



as a “Restricted Payment”), unless, at the time of and after giving effect to
such Restricted Payment:

(A)       no Default shall have occurred and be continuing (or would result
therefrom);

(B)       immediately after giving effect to such transaction on a pro forma
basis, the Borrower is able to Incur $1.00 of Permitted Additional Secured
Obligations under Section 6.01(b)(i)(B)(2); and

(C)       the aggregate amount of such Restricted Payment and all other
Restricted Payments declared or made subsequent to the Closing Date (excluding
Restricted Payments made pursuant to clauses (i), (ii), (iii), (v), (vi), (vii),
(viii), (ix), (x), (xii), (xiii), (xiv), (xv), (xvi) and (xvii) of Section
6.02(b)) would not exceed the sum of, without duplication:

(1)        the excess of (x) the Borrower’s cumulative Consolidated EBITDA
(whether positive or negative) determined at the time of such Restricted Payment
minus (y) 140% of the Borrower’s Consolidated Interest Expense, each determined
for the period (taken as one accounting period) from April 2, 2018 to the end of
the Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment;

(2)        100% of the aggregate Net Cash Proceeds and the Fair Market Value of
marketable securities or other property received by the Borrower or a Restricted
Subsidiary from the issue or sale of its Equity Interests (other than
Disqualified Stock) or other capital contributions subsequent to the Closing
Date, other than:

(x)        Net Cash Proceeds received from an issuance or sale of such Equity
Interests to a Subsidiary of the Borrower or to an employee stock ownership
plan, option plan or similar trust to the extent such sale to an employee stock
ownership plan or similar trust is financed by loans from or Guaranteed by the
Borrower or any Restricted Subsidiary unless such loans have been repaid with
cash on or prior to the date of determination; and

(y)        Net Cash Proceeds received by the Borrower from the issue and sale of
its Equity Interests to the extent applied to redeem New First Lien Debt or
repay the Loans;

(3)        the amount by which Indebtedness of the Borrower and its Restricted
Subsidiaries is reduced on the Borrower’s consolidated balance sheet upon the
conversion or exchange subsequent to the Closing Date of any Indebtedness (other
than Junior Indebtedness) of the Borrower or its Restricted Subsidiaries for
Equity Interests (other than Disqualified Stock) of the Borrower (less the
amount of any cash, or the Fair Market Value of any other property, distributed
by the Borrower or its Restricted Subsidiaries upon such conversion or
exchange);





-69-

--------------------------------------------------------------------------------

 



(4)        100% of the Net Cash Proceeds and the Fair Market Value of property
other than cash and marketable securities from the sale or other disposition
(other than to the Borrower or a Restricted Subsidiary) of Restricted
Investments made after the Closing Date and redemptions and repurchases of such
Restricted Investments from the Borrower or its Restricted Subsidiaries and
repayment of Restricted Investments in the form of loans or advances from the
Borrower and its Restricted Subsidiaries and releases of Guaranties that
constitute Restricted Investments by the Borrower and its Restricted
Subsidiaries (other than in each case to the extent the Restricted Investment
was made pursuant to Section 6.02(b)(xii));

(5)        100% of the Net Cash Proceeds and the Fair Market Value of property
other than cash and marketable securities received by the Borrower or its
Restricted Subsidiaries from the sale (other than to the Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary (other than in
each case to the extent the Investment in such Unrestricted Subsidiary was made
by the Borrower or a Restricted Subsidiary pursuant to Section 6.02(b)(xii) or
to the extent such Investment constituted a Permitted Investment); and

(6)        to the extent that any Unrestricted Subsidiary of the Borrower
designated as such after the Closing Date is redesignated as a Restricted
Subsidiary or any Unrestricted Subsidiary of the Borrower merges into or
consolidates with the Borrower or any of its Restricted Subsidiaries or any
Unrestricted Subsidiary transfers, dividends or distributes assets to the
Borrower or a Restricted Subsidiary, in each case after the Closing Date, the
Fair Market Value of such Subsidiary as of the date of such redesignation or
such merger or consolidation, or in the case of the transfer, dividend or
distribution of assets of an Unrestricted Subsidiary to the Borrower or a
Restricted Subsidiary, the Fair Market Value of such assets of the Unrestricted
Subsidiary as determined at the time of the redesignation of such Unrestricted
Subsidiary as a Restricted Subsidiary or at the time of such merger,
consolidation or transfer, dividend or distribution of assets (other than an
Unrestricted Subsidiary to the extent the Investment in such Unrestricted
Subsidiary was made by a Restricted Subsidiary pursuant to Section 6.02(b)(xii)
or to the extent such Investment constituted a Permitted Investment).

(b)        The provisions of Section 6.02(a) hereof shall not prohibit:

(i)       any purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Equity Interests, Disqualified Stock, Junior Indebtedness or
any Restricted Investment made in exchange for, or out of the proceeds of the
substantially concurrent sale of, Equity Interests of the Borrower (other than
(x) Disqualified Stock and (y) Equity Interests issued or sold to a Subsidiary
or an employee stock ownership plan or similar trust to the extent such sale to
an employee stock ownership plan or similar trust is financed by loans from or
Guaranteed by the Borrower or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination); provided,
however, that the Net Cash Proceeds from such sale of Equity Interests shall be
excluded from Section 6.02(a);

(ii)      any purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Junior Indebtedness made by exchange for, or out of the
proceeds of the substantially concurrent Incurrence of Refinancing Indebtedness;





-70-

--------------------------------------------------------------------------------

 



(iii)     any purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Disqualified Stock of the Borrower or a Restricted Subsidiary
made by exchange for or out of the proceeds of the substantially concurrent sale
of Disqualified Stock of the Borrower or such Restricted Subsidiary, as the case
may be, that, so long as such refinancing Disqualified Stock is permitted to be
Incurred pursuant to Section 6.01;

(iv)     dividends paid within 90 days after the date of declaration if at such
date of declaration such dividend would have complied with this provision;

(v)      the purchase, repurchase, redemption or other acquisition, cancellation
or retirement for value of Equity Interests, or options, warrants, equity
appreciation rights or other rights to purchase or acquire Equity Interests, of
the Borrower held by any existing or former employees, management or directors
of or consultants to the Borrower or any Subsidiary of the Borrower or their
assigns, estates or heirs, in each case in connection with the repurchase
provisions under employee stock option or stock purchase agreements or other
compensatory agreements approved by the Board of Directors of the Borrower;
provided that such purchases, repurchases, redemptions, acquisitions,
cancellations or retirements pursuant to this clause (v) shall not exceed $5.6
million in the aggregate during any calendar year, although such amount in any
calendar year (with any unused amounts in any year being available in succeeding
years) may be increased by an amount not to exceed:

(A)       the Net Cash Proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Borrower to existing or former employees or members
of management of the Borrower or any of its Subsidiaries that occurs after the
date hereof, to the extent the cash proceeds from the sale of such Equity
Interests have not otherwise been applied to the payment of Restricted Payments
(provided that the Net Cash Proceeds from such sales or contributions shall be
excluded from Section 6.02(a)); plus

(B)       the cash proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries after the date hereof; less

(C)       the amount of any Restricted Payments previously made with the cash
proceeds described in the clauses (A) and (B) of this clause (v);

(vi)     the accrual declaration and payment of dividends to holders of any
class or series of Disqualified Stock of the Borrower issued in accordance with
the terms of this Agreement;

(vii)    repurchases or other acquisitions of Equity Interests deemed to occur
(i) upon the exercise of stock options, warrants, restricted stock units or
other rights to purchase Equity Interests or other convertible securities if
such Equity Interests represents a portion of the exercise price thereof or
conversion price thereof or (ii) in connection with withholdings or similar
taxes payable by any future, present or former employee, director or officer;

(viii)   the purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value of any Junior Indebtedness at a purchase price not
greater than





-71-

--------------------------------------------------------------------------------

 



101% of the principal amount of (plus accrued and unpaid interest on) such
Junior Indebtedness in the event of a transaction permitted in accordance with
provisions similar to Section 6.08;

(ix)     cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Borrower or other
exchanges of securities of the Borrower or a Restricted Subsidiary in exchange
for Equity Interests of the Borrower;

(x)      Restricted Payments from the proceeds of Permitted Debt if on the date
thereof and, after giving effect thereto on a pro forma basis, the Consolidated
Leverage Ratio for the Borrower and its Restricted Subsidiaries would be no
greater than 5.75 to 1.00;

(xi)     [Reserved];

(xii)    other Restricted Payments in an aggregate amount, which, when taken
together with all other Restricted Payments made pursuant to this clause (xii)
(as reduced by the amount of capital returned from any such Restricted Payments
that constituted Restricted Investments in the form of cash and Cash Equivalents
(exclusive of amounts included in Section 6.02(a)) not to exceed $28.0 million;

(xiii)   the purchase of fractional shares of Equity Interests of the Borrower
arising out of stock dividends, splits or combinations or mergers,
consolidations or other acquisitions;

(xiv)   in connection with any acquisition by the Borrower or any of its
Subsidiaries, the receipt or acceptance of the return to the Borrower or any of
its Restricted Subsidiaries of Equity Interests of the Borrower constituting a
portion of the purchase price consideration in settlement of indemnification
claims or as a result of a purchase price adjustment (including consideration
earn outs);

(xv)    the distribution of rights pursuant to any shareholder rights plan or
the redemption of such for nominal consideration in accordance with the terms of
any shareholder rights plan; or

(xvi)   payments or distributions to stockholders pursuant to appraisal rights
required under applicable law in connection with any merger, consolidation or
other acquisition by the Borrower or any Restricted Subsidiary;

provided,  however, that at the time of and after giving effect to any
Restricted Payment permitted under clauses (vi), (x), (xii) and (xvi), no
Default shall have occurred and be continuing or would occur as a consequence
thereof.

(c)        The amount of all Restricted Payments (other than cash) shall be the
Fair Market Value on the date of such Restricted Payment of the assets or
securities proposed to be paid, transferred or issued by the Borrower or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The Fair Market Value of any cash Restricted Payment





-72-

--------------------------------------------------------------------------------

 



shall be its face amount and any non-cash Restricted Payment shall be determined
conclusively in Good Faith by the Borrower.

For purposes of determining compliance with this Section 6.02, in the event that
a proposed Restricted Payment (or portion thereof) meets the criteria of more
than one of the categories of Restricted Payments described in clauses (i)
through (xvi) of Section 6.02(b), or is entitled to be made pursuant to Section
6.02(a), the Borrower shall be entitled to divide and classify such Restricted
Payment (or portion thereof) on the date of its payment in any manner that
complies with this Section 6.02.

If the Borrower or any Restricted Subsidiary makes a Restricted Investment or a
Permitted Investment and the Person in which such Investment was made
subsequently becomes a Restricted Subsidiary, to the extent such Investment
resulted in a reduction of the amounts calculated under the first paragraph of
this covenant or any other provision of this covenant or the definition of
Permitted Investment (which was not subsequently reversed), then such amount
shall be increased by the amount of such reduction to the extent of the lesser
of (x) the amount of such Investment and (y) the Fair Market Value of such
Investment at the time such Person becomes a Restricted Subsidiary.

(d)        As of the date hereof, all of the Borrower’s Subsidiaries shall be
Restricted Subsidiaries. The Borrower shall not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the last
sentence of the defined term “Unrestricted Subsidiary.” For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated shall be deemed to be
Restricted Payments in an amount determined as set forth in the definition of
“Investment.” Such designation shall be permitted only if a Restricted Payment
in such amount would be permitted at such time and if such Subsidiary otherwise
meets the definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries
shall not be subject to any of the restrictive covenants set forth in this
Agreement.

SECTION 6.03  Limitation on Liens.  The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, create, incur or assume any Lien (other
than Permitted Liens) that secures any Indebtedness on any asset or property of
the Borrower or such Restricted Subsidiary or any income or profits therefrom.

SECTION 6.04  Limitation on Restrictions on Distributions from Restricted
Subsidiaries.

(a)        The Borrower shall not, and shall not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

(i)       (A) pay dividends or make any other distributions on its Equity
Interests to the Borrower or any of its Restricted Subsidiaries, or with respect
to any other interest or participation in, or measured by, its profits, or





-73-

--------------------------------------------------------------------------------

 



(B) pay any Indebtedness or other obligations owed to the Borrower or any
Restricted Subsidiary (it being understood that the priority of any Preferred
Stock in receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock shall not be deemed a
restriction on the ability to make distributions on Equity Interests);

(ii)      make any loans or advances to the Borrower or any Restricted
Subsidiary (it being understood that the subordination of loans or advances made
to the Borrower or any Restricted Subsidiary to other Indebtedness Incurred by
the Borrower or any Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances); or

(iii)     sell, lease or transfer any of its property or assets to the Borrower
or any Restricted Subsidiary (it being understood that such transfers shall not
include any type of transfer described in clause (i) or (ii) of this Section
6.04(a)).

(b)        The restrictions in Section 6.04(a) shall not prohibit encumbrances
or restrictions existing under or by reason of:

(i)       any encumbrance or restriction pursuant to an agreement in effect at
or entered into on the Closing Date (including, without limitation, the New
First Lien Debt, this Agreement, the Loans, any indenture governing the Exchange
Notes, any collateral documents (including the Collateral Documents) relating to
any of the foregoing), the ABL Intercreditor Agreement and the Intercreditor
Agreement, and the ABL Credit Facility in effect on such date);

(ii)      any encumbrance or restriction with respect to a Person or assets
pursuant to an agreement in effect on or before the date on which such Person
became a Restricted Subsidiary or was acquired by, merged into or consolidated
with the Borrower or a Restricted Subsidiary (other than Equity Interests or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Person became a Restricted
Subsidiary or was acquired by, merged into or consolidated with the Borrower or
in contemplation of the transaction) or such assets were acquired by the
Borrower or any Restricted Subsidiary; provided that any such encumbrance or
restriction shall not extend to any Person or the assets or property of the
Borrower or any other Restricted Subsidiary other than the Person and its
Subsidiaries or the assets and property so acquired and that, in the case of
Indebtedness, was permitted to be Incurred pursuant to this Agreement;

(iii)     any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (i) or (ii) of this Section 6.04(b) or this clause (iii) or contained in
any amendment, restatement, modification, renewal, supplement, refunding,
replacement or Refinancing of an agreement referred to in clause (i) or (ii) of
this Section 6.04(b) or this clause (iii); provided,  however, that the
encumbrances and restrictions with respect to such Restricted Subsidiary
contained in any such agreement are no less favorable (as determined in Good
Faith by the Borrower) in any material respect, taken as a whole, to the Lenders
than the encumbrances and restrictions contained in such agreements referred to
in clause (i) or (ii) of this Section 6.04(b) on the date hereof or the date
such Restricted





-74-

--------------------------------------------------------------------------------

 



Subsidiary became a Restricted Subsidiary or was merged into or consolidated
with a Restricted Subsidiary, whichever is applicable;

(iv)     in the case of Section 6.04(a)(iii), encumbrances or restrictions
arising in connection with Liens permitted to be Incurred under the provisions
of Section 6.03 that apply only to the assets subject to such Liens;

(v)      Purchase Money Indebtedness and Capitalized Lease Obligations permitted
under this Agreement, in each case, that impose encumbrances or restrictions of
the nature described in Section 6.04(a)(iii) on the property so acquired;

(vi)     contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale of all or a portion of the Equity Interests or assets
of such Subsidiary;

(vii)    restrictions on cash or other deposits or net worth imposed by
customers or lessors or required by insurance, surety or bonding companies under
contracts entered into in the ordinary course of business;

(viii)   any customary provisions in joint venture agreements relating to joint
ventures and other similar agreements entered into in the ordinary course of
business, provided that if such joint venture is a Restricted Subsidiary, such
provisions shall not materially affect the Borrower’s ability to make
anticipated principal or interest payments on the Notes (as determined in Good
Faith by the Borrower);

(ix)     any customary provisions in leases, subleases or licenses and other
agreements entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business;

(x)      encumbrances or restrictions arising or existing by reason of
applicable law or any applicable rule, regulation, order, permit or grant;

(xi)     encumbrances or restrictions contained in or arising under indentures
or debt instruments or other debt arrangements Incurred or Preferred Stock
issued by Guarantors in accordance with Section 6.01 that are not more
restrictive, taken as a whole (as determined in Good Faith by the Borrower),
than those applicable to the Borrower in this Agreement and the Facility on the
date hereof (which results in encumbrances or restrictions comparable to those
applicable to the Borrower at a Restricted Subsidiary level);

(xii)    encumbrances or restrictions contained in or arising under indentures
or other debt instruments or debt arrangements Incurred or Preferred Stock
issued by Restricted Subsidiaries that are not Guarantors subsequent to the date
hereof pursuant to clauses (ii), (v), (vi), (vii) and (xiv) of Section 6.01(b)
by Restricted Subsidiaries, provided that such encumbrances and restrictions
contained in any agreement or instrument shall not materially affect the
Borrower’s ability to make anticipated principal or interest payments on the
Notes (as determined in Good Faith by the Borrower); and





-75-

--------------------------------------------------------------------------------

 



(xiii)   under any contract, instrument or agreement relating to Indebtedness of
any Foreign Subsidiary which imposes restrictions solely on such Foreign
Subsidiary and its Subsidiaries.

SECTION 6.05  Limitation on Sales of Assets and Subsidiary Stock.

(a)        The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make any Asset Disposition following the date hereof unless:

(i)       the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration at least equal to the Fair Market Value (such Fair Market
Value to be determined as of the date of contractually agreeing to such Asset
Disposition) of the assets subject to such Asset Disposition; and

(ii)      at least 75% of the consideration from such Asset Disposition received
by the Borrower or such Restricted Subsidiary, as the case may be, is in the
form of cash or Cash Equivalents.

The Borrower shall determine the Fair Market Value of any consideration from
such Asset Disposition that is not cash or Cash Equivalents.

(b)        For the purposes of this Section 6.05, the following are deemed to be
cash: (x) the assumption of Indebtedness or other liabilities of the Borrower
(other than Disqualified Stock or Junior Indebtedness) or Indebtedness or other
liabilities of any Restricted Subsidiary (other than Disqualified Stock or
Junior Indebtedness) and the release of the Borrower or such Restricted
Subsidiary from all liability on such Indebtedness or liabilities in connection
with such Asset Disposition, (y) securities, notes or similar obligations
received by the Borrower or any Restricted Subsidiary from the transferee that
are converted within 180 days by the Borrower or such Restricted Subsidiary into
cash and (z) any Designated Non-cash Consideration received by the Borrower or
any of its Restricted Subsidiaries in such Asset Disposition having an aggregate
Fair Market Value (determined in Good Faith by the Borrower), taken together
with all other Designated Non-cash Consideration received pursuant to this
clause (z) that is at that time outstanding, not to exceed $57.5 million at the
time of the receipt of such Designated Non-cash Consideration (with the Fair
Market Value of each item of Designated Non-cash Consideration being measured at
the time received and without giving effect to subsequent changes in value).

SECTION 6.06  Limitation on Affiliate Transactions.

(a)        The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into or conduct any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate of the Borrower (an “Affiliate Transaction”) unless:

(i)       the terms of such Affiliate Transaction, when viewed together with any
related Affiliate Transactions, are not materially less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained in a comparable





-76-

--------------------------------------------------------------------------------

 



transaction at the time of such transaction in arm’s-length dealings with a
Person who is not an Affiliate;

(ii)      in the event such Affiliate Transaction involves an aggregate
consideration in excess of $11.2 million, the terms of such transaction have
been approved by a majority of the disinterested members of the Board of
Directors of the Borrower (and such majority determines that such Affiliate
Transaction satisfies the criteria in clause (i) above); and

(iii)     in the event such Affiliate Transaction involves an aggregate
consideration in excess of $22.4 million, the Borrower has received a written
opinion from an Independent Financial Advisor that such Affiliate Transaction is
fair, from a financial point of view, to the Borrower and the Restricted
Subsidiaries, as applicable, or not materially less favorable than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s-length basis from a Person that is not an Affiliate.

(b)        The provisions of Section 6.06(a) shall not apply to:

(i)       any (x) Restricted Payment permitted to be made pursuant to Section
6.02 and (y) Permitted Investment in any Person that is an Affiliate of the
Borrower solely as a result of ownership of Investments in such Person by the
Borrower or any Restricted Subsidiary;

(ii)      any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements and other compensation arrangements, options to purchase Equity
Interests of the Borrower pursuant to restricted stock plans, long-term
incentive plans, stock appreciation rights plans, participation plans or similar
employee benefits plans, pension plans or similar plans or agreements or
arrangements approved by the Board of Directors of the Borrower;

(iii)     loans or advances to employees, officers or directors of the Borrower
or any Restricted Subsidiary of the Borrower in the ordinary course of business,
in an aggregate amount outstanding at any time not in excess of $5.6 million
(without giving effect to the forgiveness of any such loan);

(iv)     any transaction between or among the Borrower and any Restricted
Subsidiary or between or among Restricted Subsidiaries, and any Guaranties
issued by the Borrower or a Restricted Subsidiary for the benefit of the
Borrower or a Restricted Subsidiary;

(v)      the payment of reasonable and customary compensation (including fees,
benefits, severance, change of control payments and incentive arrangements) to,
and employee benefit arrangements, including, without limitation, split-dollar
insurance policies, and indemnity or similar arrangements provided on behalf of,
directors, officers, employees and agents of the Borrower or any Restricted
Subsidiary, whether by charter, bylaw, statutory or contractual provisions;

(vi)     the existence of, and the performance of obligations of the Borrower or
any of its Restricted Subsidiaries under the terms of any agreement to which the





-77-

--------------------------------------------------------------------------------

 



Borrower or any of its Restricted Subsidiaries is a party as of or on the date
hereof, as these agreements may be amended, modified, supplemented, extended or
renewed from time to time; provided,  however, that any future amendment,
modification, supplement, extension or renewal entered into after the date
hereof shall be permitted to the extent that its terms, taken as a whole, are
not more disadvantageous to the Lenders in any material respect, as determined
in Good Faith by the Borrower, than the terms of the agreements in effect on the
date hereof;

(vii)    any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged with or into or
consolidated with the Borrower or a Restricted Subsidiary; provided that such
agreement was not entered into in contemplation of such acquisition, merger or
consolidation, or any amendment thereto (so long as any such amendment is not
disadvantageous in any material respect to the Lenders, as determined in Good
Faith by the Borrower, when taken as a whole as compared to the applicable
agreement as in effect on the date of such acquisition or merger);

(viii)   transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods or services, in each case in the ordinary
course of the business of the Borrower and its Restricted Subsidiaries; provided
that as determined in Good Faith by the Borrower, such transactions are on terms
that are not materially less favorable to the Borrower or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person;

(ix)     any purchases by the Borrower’s Affiliates of Indebtedness of the
Borrower or any of its Restricted Subsidiaries the majority of which
Indebtedness is placed with Persons who are not Affiliates; and

(x)      any issuance or sale of Equity Interests (other than Disqualified
Stock) to Affiliates of the Borrower and the granting of registration and other
customary rights in connection therewith or any contribution to the Equity
Interests of the Borrower or any Restricted Subsidiary.

SECTION 6.07  Limitation on Lines of Business.  The Borrower shall not, and
shall not permit any Restricted Subsidiary to, engage in any business other than
a Related Business.

SECTION 6.08  Fundamental Changes.  The Borrower shall not consolidate with or
merge into any other Person or convey, transfer or lease its properties and
assets substantially as an entirety to any Person, unless:

(a)        in case the Borrower shall consolidate with or merge into another
Person or convey, transfer or lease its properties and assets substantially as
an entirety to any Person, the Person formed by such consolidation or into which
the Borrower is merged or the Person which acquires by conveyance or transfer,
or which leases, the properties and assets of the Borrower substantially as an
entirety shall be a corporation, partnership or trust, shall be organized and
validly existing under the laws of the United States of America, any State
thereof or the District of Columbia and shall expressly assume, by an agreement
executed and delivered to the Administrative Agent, the due and punctual payment
of the principal of and any premium and





-78-

--------------------------------------------------------------------------------

 



interest on all Loans and the performance or observance of every covenant of
this Agreement on the part of the Borrower to be performed or observed;

(b)        immediately after giving effect to such transaction and treating any
Indebtedness which becomes an obligation of the Borrower, each Guarantor as a
result of such transaction as having been incurred by the Borrower, each
Guarantor at the time of such transaction, no Event of Default, and no event
which, after notice or lapse of time or both, would become an Event of Default,
shall have happened and be continuing;

(c)        if, as a result of any such consolidation or merger or such
conveyance, transfer or lease, properties or assets of the Borrower would become
subject to a Lien, which would not be permitted by this Agreement, the Borrower,
or such successor Person, as the case may be, shall take such steps as shall be
necessary effectively to secure the Loans equally and ratably with (or prior to)
all indebtedness secured thereby; and

(d)        the Borrower has delivered to the Administrative Agent an officer’s
certificate, stating that such consolidation, merger, conveyance, transfer or
lease and, if an assumption agreement is required in connection with such
transaction, such agreement shall comply with this Section 6.08, and that all
conditions precedent herein provided for relating to such transaction have been
complied with.

(e)        Upon any consolidation of the Borrower with, or merger of the
Borrower into, any other Person or any conveyance, transfer or lease of the
properties and assets of the Borrower substantially as an entirety in accordance
with this Section 6.08, the successor Person formed by such consolidation or
into which the Borrower or the Borrower is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower and
thereafter, except in the case of a lease, the predecessor Person shall be
relieved of all obligations and covenants under this Agreement and the Loans.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)        Default in any payment of interest on any Loan when due, and the
continuance of such Default for 30 days; or

(b)        Default in the payment of principal of or premium, if any, on any
Loan when due at the Facility Maturity Date, upon declaration of acceleration or
otherwise; or

(c)        Failure by the Borrower to comply with its obligations under Section
6.08; or





-79-

--------------------------------------------------------------------------------

 



(d)        Failure by the Borrower to comply for 45 days after notice as
provided below with any of its obligations under Article V or Article VI (in
each case, other than matters that would constitute an Event of Default under
clause (c)); or

(e)        Failure by the Borrower or any Guarantor to comply for 60 days after
notice as provided below with its other agreements (except as provided in
clauses (a) through (d) above) contained in this Agreement or the Collateral
Documents; or

(f)        Default under any mortgage, indenture or instrument under which there
is issued or by which there is secured or evidenced any indebtedness for money
borrowed by the Borrower or any of its Restricted Subsidiaries (or the payment
of which is guaranteed by the Borrower or any of its Restricted Subsidiaries),
other than Indebtedness owed to the Borrower or a Restricted Subsidiary, whether
such indebtedness or guarantee now exists or is created after the Closing Date,
which default:

(i)       is caused by a failure to pay principal on such indebtedness at its
final stated maturity within the grace period provided in the agreements or
instruments governing such indebtedness (“payment default”); or

(ii)      results in the acceleration of such indebtedness prior to its stated
final maturity;

and, in each case, the principal amount of such indebtedness, together with the
principal amount of any other such indebtedness under which there has been a
payment default or the maturity of which has been so accelerated, aggregates
$28.0 million or more; or

(g)        The entry by a court having jurisdiction in the premises of (A) a
decree or order for relief in respect of the Borrower or a Significant
Subsidiary or group of Restricted Subsidiaries that, taken together (as of the
latest audited consolidated financial statements for the Borrower and its
Restricted Subsidiaries), would constitute a Significant Subsidiary, in an
involuntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or (B) a decree or order
adjudging the Borrower or a Significant Subsidiary or group of Restricted
Subsidiaries that, taken together (as of the latest audited consolidated
financial statements for the Borrower and its Restricted Subsidiaries), would
constitute a Significant Subsidiary bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Borrower or a Significant Subsidiary or
group of Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Borrower and its Restricted
Subsidiaries), would constitute a Significant Subsidiary under any applicable
Federal or State law, or appointing a custodian, receive, liquidator, assignee,
trustee, sequestrator or other similar official of the Borrower or a Significant
Subsidiary or group of Restricted Subsidiaries that, taken together (as of the
latest audited consolidated financial statements for the Borrower and its
Restricted Subsidiaries), would constitute a Significant Subsidiary or of any
substantial part of its or their respective property, or ordering the winding up
or liquidation of its affairs, and the continuance of any such decree or order
for relief or any such other decree or order unstayed and in effect for a period
of 60 consecutive days; or





-80-

--------------------------------------------------------------------------------

 



(h)        The commencement by the Borrower or a Significant Subsidiary or group
of Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Borrower and its Restricted
Subsidiaries), would constitute a Significant Subsidiary of a voluntary case or
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by it to the entry of a
decree or order for relief in respect of a Borrower or a Significant Subsidiary
or group of Restricted Subsidiaries that, taken together (as of the latest
audited consolidated financial statements for the Borrower and its Restricted
Subsidiaries), would constitute a Significant Subsidiary in an involuntary case
or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable Federal
or State law, or the consent by it to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of a Borrower or a
Significant Subsidiary or group of Restricted Subsidiaries that, taken together
(as of the latest audited consolidated financial statements for the Borrower and
its Restricted Subsidiaries), would constitute a Significant Subsidiary or of
any substantial part of its or their respective property, or the making by it of
an assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as they become due, or the taking of
corporate action by the Borrower or a Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Borrower and its Restricted
Subsidiaries), would constitute a Significant Subsidiary in furtherance of any
such action; or

(i)         Failure by the Borrower or any Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Borrower and its Restricted
Subsidiaries), would constitute a Significant Subsidiary to pay final and
non-appealable judgments aggregating in excess of $28.0 million (net of any
amounts that are covered by insurance issued by a reputable and creditworthy
insurance company (as determined in the good faith by the Borrower) that has not
contested coverage), which judgments remain unsatisfied or undischarged for any
period of 60 consecutive days during which a stay of enforcement of such
judgments shall not be in effect; or

(j)         any Guarantee of a Significant Subsidiary or group of Restricted
Subsidiaries that taken together as of the latest audited consolidated financial
statements for the Borrower and its Restricted Subsidiaries would constitute a
Significant Subsidiary ceases to be in full force and effect (except as
contemplated by the terms of this Agreement) or is declared null and void in a
judicial proceeding or any Guarantor that is a Significant Subsidiary or group
of Guarantors that taken together as of the latest audited consolidated
financial statements of the Borrower and its Restricted Subsidiaries would
constitute a Significant Subsidiary denies or disaffirms its obligations under
the Agreement, its Guarantee, any Collateral Document or the Intercreditor
Agreement and the Borrower fails to cause such Restricted Subsidiary or
Restricted Subsidiaries, as the case may be, to rescind such denials or
disaffirmations within 30 days; or

(k)        with respect to any Collateral having a fair market value in excess
of $11.2 million, individually or in the aggregate, (i) the failure of the
security interest with respect to





-81-

--------------------------------------------------------------------------------

 



such Collateral under the Collateral Documents, at any time, to be in full force
and effect for any reason, other than in accordance with the terms of the
Collateral Documents and the terms of this Agreement or the Intercreditor
Agreement, as applicable, and other than the satisfaction in full of all
obligations under this Agreement, if such failure continues for 60 days or (ii)
the assertion by the Borrower or any Guarantor, in any pleading in any court of
competent jurisdiction, that any such security interest is invalid or
unenforceable, except in each case for the failure or loss of perfection
resulting from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents if such assertion is not rescinded within 30 days.

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Loans, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Loans, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower to
the extent permitted by applicable law; provided, however, that, in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under clauses (g) or (h) above, the Loans, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower to the extent permitted by applicable law.

ARTICLE VIII

THE AGENTS

SECTION 8.01  Authorization and Action.

(a)        Each Lender (on behalf of itself and its Affiliates in their
capacities as a Lender) hereby appoints The Bank of New York Mellon to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.

(b)        Each Lender holding Tranche A Loans hereby appoints The Bank of New
York Mellon to act on its behalf as the Tranche A Collateral Agent hereunder and
under the other Loan Documents and authorizes the Tranche A Collateral Agent to
take such actions on its behalf and to exercise such powers are delegated to the
Tranche A Collateral Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto, including acting as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations.  Each Lender holding Tranche B Loans hereby appoints The
Bank of New York Mellon to act on its behalf as the Tranche B Collateral Agent
hereunder and under the other Loan Documents and authorizes the Tranche B
Collateral Agent to take such actions on its behalf and to exercise such powers
are delegated to the Tranche B Collateral Agent by the terms hereof or





-82-

--------------------------------------------------------------------------------

 



thereof, together with such actions and powers as are reasonably incidental
thereto, including acting as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Secured Obligations.

(c)        The provisions of this Article are solely for the benefit of the
Agents and the Lender, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between the contracting parties.

SECTION 8.02  Agents Individually.  Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lender’s” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each Person serving as an Agent hereunder in
its individual capacity.  Each such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
an Agent hereunder and without any duty to account therefor to the Lender.

SECTION 8.03  Duties of Agents; Exculpatory Provisions.

(a)        The Agents’ duties hereunder and under the other Loan Documents are
solely mechanical and administrative in nature and no Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, no Agent:

(i)       shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing; and

(ii)      shall have any duty to take any discretionary action or exercise any
discretionary powers and shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive the advice or concurrence of the Required Lenders and until the
instructions are received, each Agent shall act, or refrain from acting, as it
deems advisable.  No Agent shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable law;

(iii)     shall, except as expressly set forth herein and in other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b)        No Agent shall be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the





-83-

--------------------------------------------------------------------------------

 



Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 7.01 or
11.01), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and non-appealable
judgment.  No Agent shall be deemed to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until
written notice describing such Default and such event or events is given to a
Responsible Officer of such Agent by the Borrower or any Lender and stating that
such notice is a “Notice of Default.”  If the Agent receives such a notice, then
it shall give prompt notice thereof to the Lenders and the Borrower (if such
notice is received from a Lender).

(c)        If any Agent so requests, it shall first be indemnified to its
satisfaction from the Lenders or Required Lenders, as applicable, against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any action under this Agreement or any other Loan
Document.  No provision of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, or the transactions
contemplated hereby or thereby shall require any Agent to: (i) expend or risk
its own funds or provide indemnities in the performance of any of its duties
hereunder or the exercise of any of its rights or power or (ii) otherwise incur
any financial liability in the performance of its duties or the exercise of any
of its rights or powers.

(d)        No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created by the Collateral
Documents, or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to such
Agent.  Neither any Agent nor any of their Related Parties shall be responsible
for the adequacy, accuracy and/or completeness of any information (whether oral
or written) supplied by any Agent, a Loan Party or any other Person given in,
pursuant to or in connection with any Loan Document.

(e)        Nothing in this Agreement or any other Loan Document shall require
any Agent to carry out any “know your customer” or other checks in relation to
any person on behalf of any Lender and each Lender confirms to each Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by any
Agent.

(f)        Before an Agent acts or refrains from acting, it may require an
officer’s certificate from the Borrower satisfactory to such Agent with respect
to the proposed action or inaction, such certificate to be given at the
Borrower’s expense.  No Agent shall be liable for any action it takes or omits
to take in good faith in reliance upon such certificate.  Whenever in the
administration of the Loan Documents any Agent shall deem it necessary or
desirable that a





-84-

--------------------------------------------------------------------------------

 



matter be proved or established before taking or suffering or omitting to take
any act under any Loan Document, such matter (unless other evidence in respect
thereof is herein specifically prescribed) may, in the absence of gross
negligence or willful misconduct on the part of such Agent, be deemed to be
conclusively proved and established by an officers’ certificate delivered to
such Agent, and such certificate, in the absence of gross negligence or willful
misconduct on the part of such Agent, shall be full warrant to that Agent for
any action taken, suffered or omitted to be taken by it under the Loan Documents
upon the faith thereof.  The Agents shall not be responsible or liable for any
failure or delay in the performance of their obligations under this Agreement or
the other Loan Documents arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; terrorism; wars and other military
disturbances; sabotage; epidemics; riots; business interruptions; loss or
malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action.  In no event shall any Agent be responsible or liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether such Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.  No Agent shall be required to qualify in any
jurisdiction in which it is not presently qualified to perform its obligations
as Agent or to enforce any rights and remedies in any foreign jurisdiction.  No
Agent shall be liable for any error of judgment made in good faith by a
Responsible Officer of such Agent unless it shall be proved that such Agent was
negligent in ascertaining the pertinent facts.

(g)        The Agents have accepted and are bound by this Agreement and the
other Loan Documents executed by the Agents as of the date of this Agreement
and, as directed in writing by the Required Lenders, the Agents shall execute
additional Loan Documents delivered to them after the date of this Agreement;
provided, however, that such additional Loan Documents do not adversely affect
the rights, privileges, benefits and immunities of any Agent.  No Agent (in its
capacity as an Agent hereunder) will otherwise be bound by, or be held obligated
by, the provisions of any loan agreement, indenture or other agreement governing
the Obligations (other than this Agreement and the other Loan Documents to which
such Agent is a party).

(h)        No written direction given to the Agents by the Required Lenders or
the Borrower or any Loan Party that in the sole judgment of such Agent imposes,
purports to impose or might reasonably be expected to impose upon such Agent any
obligation or liability not set forth in or arising under this Agreement and the
other Loan Documents will be binding upon such Agent unless such Agent elects,
at its sole option, to accept such direction.

SECTION 8.04  Reliance by Agents.  Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of any Loans
that by its terms must be fulfilled to the





-85-

--------------------------------------------------------------------------------

 



satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loans.  Each Agent may consult with legal counsel (who may be counsel for
the Borrower or any other Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. 
Delivery of any reports, information and documents to any Agent is for
informational purposes only and such Agent’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Borrower’s
compliance with any of its covenants hereunder.

SECTION 8.05  Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by such Agent.  Each
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  Each such
sub agent and the Related Parties of each Agent and each such sub agent shall be
entitled to the benefits of all provisions of this Article VIII and Article XI
(as though such sub-agents were the “Administrative Agent” or the “Collateral
Agent,” as the case may be, under the Loan Documents) as if set forth in full
herein with respect thereto.  The Agents shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that an
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 8.06  Resignation of Agents.  Any Agent may at any time give notice of
its resignation to the Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a
commercial bank with an office in the United States or an Affiliate of any such
commercial bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Agent’s resignation shall nonetheless become effective and (i) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that, in the case of any resignation by
the Collateral Agent, the retiring Collateral Agent shall continue to hold any
Collateral until such time as a successor Collateral Agent is appointed), and
(ii) all payments, communications and determinations provided to be made by, to
or through the retiring Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and





-86-

--------------------------------------------------------------------------------

 



Section 11.04 shall continue in effect for the benefit of such retiring Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

SECTION 8.07  Non-Reliance on Agents and Other Lenders.  Each Lender
acknowledges that it is solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with
this Agreement and the other Loan Documents and that it has, independently and
without reliance upon any Agent or any other Lender or any of their respective
Related Parties and based on such documents and information, as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to be solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, including but not
limited to:

(a)        the financial condition, status and capitalization of the Borrower
and each other Loan Party;

(b)        the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(c)        determining compliance or non-compliance with any condition hereunder
to the making of Loans; and

(d)        the adequacy, accuracy and/or completeness of any information
delivered by any Agent and any other Lender or by any other Person under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated by this Agreement and the other Loan Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

SECTION 8.08  Agents May File Proofs of Claim.

(a)        In case of the pendency of any proceeding under any Bankruptcy Law or
any other judicial proceeding relative to any Loan, any Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether such Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(b)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and Loans of
the Lenders and the Agents and their respective agents and counsel





-87-

--------------------------------------------------------------------------------

 



and all other amounts due to the Lenders and the Agents under Sections 2.07 and
11.04) allowed in such judicial proceeding; and

(c)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event that such
Agent shall consent to the making of such payments directly to the Lenders, to
pay to such Agent any amount due for the reasonable compensation, expenses,
disbursements and Loans of the Agents and their agents and counsel, and any
other amounts due the Agents hereunder and under the other Loan Documents.

SECTION 8.09  Collateral and Guaranty Matters.

(a)        The Secured Parties irrevocably authorize the Collateral Agent,

(i)       to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (w) pursuant to the terms of any Loan
Document or the Intercreditor Agreement, (x) upon termination of all Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations not then payable for which no claim has been asserted), (y) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition not prohibited by the Loan
Documents, or (z) subject to Section 11.01, if approved, authorized or ratified
in writing by the Required Lenders;

(ii)      to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.03; and

(iii)     to release any Guarantor from its obligations under the Guaranty if
(A) such Person ceases to be a Restricted Subsidiary of Borrower as a result of
a transaction not prohibited by the Loan Documents, (B) permitted by Section
6.08(e), (C) such Person becomes an Excluded Subsidiary, or (D) such Guarantor
is released from its guarantee of the New First Lien Debt that required such
Guarantor to become a Guarantor hereunder (and such Guarantor would not
otherwise be required to become a Guarantor hereunder pursuant to Section
5.08(a)).

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 8.09.

(b)        No Agent shall be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall any Agent be





-88-

--------------------------------------------------------------------------------

 



responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

(c)        Beyond the exercise of reasonable care in the custody thereof, the
Collateral Agent shall not have any duty as to any Collateral in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto.  Neither Agent shall be responsible for (i)
perfecting, maintaining, monitoring, preserving or protecting the security
interest or Liens granted under this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, (ii) the filing,
re-filing, recording, re-recording or continuing or any document, financing
statement, mortgage, assignment, notice, instrument of further assurance or
other instrument in any public office at any time or times or (iii) providing,
maintaining, monitoring or preserving insurance on or the payment of taxes with
respect to any of the Collateral.  The actions described in items (i) through
(iii) shall be the sole responsibility of the Borrower.  The Collateral Agent
shall be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property and shall not be
liable or responsible for any loss or diminution in the value of any of the
Collateral, by reason of the act or omission of any carrier, forwarding agency
or other agent or bailee selected by the Collateral Agent in good faith.

(d)        No Agent shall be responsible for the existence, genuineness or value
of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any of any action or omission to act on its
part hereunder, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of such Agent (as determined by a
final, nonappealable judgment by a court of competent jurisdiction), for the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title to the Collateral, for insuring
the Collateral or for the payment of taxes, charges, assessments or Liens upon
the Collateral or otherwise as to the maintenance of the Collateral.  Each Agent
hereby disclaims any representation or warranty to the present and future
holders of the Obligations concerning the perfection of the liens granted
hereunder or in the value of any of the Collateral.

(e)        In the event that the Collateral Agent is required to acquire title
to an asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any fiduciary or trust obligation for the benefit
of another, which in the Collateral Agent’s sole discretion may cause the
Collateral Agent to be considered an “owner or operator” under any environmental
laws or otherwise cause the Collateral Agent to incur, or be exposed to, any
environmental liability or any liability under any other federal, state or local
law, the Collateral Agent reserves the right, instead of taking such action,
either to resign as Collateral Agent or to arrange for the transfer of the title
or control of the asset to a court appointed receiver.  No Agent will be liable
to any person for any environmental liabilities and costs or any environmental
liabilities or contribution actions under any federal, state or local law, rule
or regulation by reason of the Collateral Agent’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.





-89-

--------------------------------------------------------------------------------

 



SECTION 8.10  Indemnification.

(a)        Each Lender severally agrees to indemnify each Agent (to the extent
not promptly reimbursed by the Borrower) from and against such Lender’s ratable
share (determined as provided below) of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, charges
or disbursements of any kind or nature whatsoever that may be imposed on,
incurred by, or asserted against such Agent in any way relating to or arising
out of the Loan Documents or any action taken or omitted by such Agent under the
Loan Documents (collectively, the “Indemnified Costs”); provided,  however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, charges
or disbursements resulting from such Agent’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction.  Without limitation of the foregoing, each Lender agrees to
reimburse each Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 11.04, to the extent that such Agent is not
promptly reimbursed for such costs and expenses by the Borrower.  In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 8.10 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.

(b)        For purposes of this Section 8.10, each Lender’s ratable share of any
amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Loans outstanding at such time and owing to
such Lender’s and (ii) the aggregate unused portions of such Lender’s
Commitments at such time.  The failure of any Lender to reimburse any Agent,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent, as the case may be, as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse such Agent, as
the case may be, for its ratable share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse such Agent, as the
case may be, for such other Lender’s ratable share of such amount.  Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 8.10 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents and the resignation of any Agent.

SECTION 8.11  Tax Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), and (ii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative





-90-

--------------------------------------------------------------------------------

 



Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph.

SECTION 8.12  Lien Priority Confirmation.  Each Lender and the Administrative
Agent on behalf of the Lenders agree that:

(a)        All obligations under the New First Lien Debt and the ABL Obligations
will be and are secured by Liens in priority to Liens securing the Obligations
under the Loan Documents pursuant to the provisions of, and in the manner
described in, the Intercreditor Agreement.

(b)        The Tranche A Loans will be secured by Liens in priority to the Liens
securing the Tranche B Loans on the terms set forth in the Junior Lien
Intercreditor Agreement.

(c)        The Administrative Agent and each of the Lenders in respect of the
Obligations in respect of this Agreement and the Loan Documents represented
thereby are bound by the provisions of the Intercreditor Agreement, including
without limitation the provisions relating to the ranking of Liens and the order
of application of proceeds from enforcement thereof; and

(d)        The Administrative Agent and each of the Lenders consent to and
direct the Collateral Agent to perform the Collateral Agent’s obligations under
the Intercreditor Agreement, the Junior Lien Intercreditor Agreement and the
Collateral Documents.

Subject to the terms of the Intercreditor Agreement, the foregoing provisions of
this Section 8.12 are intended for the enforceable benefit of, and will be
enforceable as a third party beneficiary by, the ABL Collateral Agent, all
holders of New First Lien Debt, each existing and future representative of New
First Lien Debt and the Collateral Agent.

ARTICLE IX

GUARANTY

SECTION 9.01  Guaranty; Limitation of Liability.

(a)        Subject to Article X, each Guarantor, jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations, the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable and documented fees and
expenses of counsel) incurred by the Administrative Agent or any other Secured
Party in enforcing any rights under this Guaranty or any other Loan
Document.  Without limiting the generality of the foregoing to the fullest
extent





-91-

--------------------------------------------------------------------------------

 



permitted by applicable law, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b)        Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder.  To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.

(c)        Subject to Article X, each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Secured Party under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents.

SECTION 9.02  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents (including Article X), regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Secured Party with respect thereto.  The Obligations of each
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions.  To the fullest extent permitted by applicable law, the liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives to
the fullest extent permitted by applicable law any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(b)        any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(c)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the





-92-

--------------------------------------------------------------------------------

 



Guaranteed Obligations resulting from the extension of additional credit to any
Loan Party or any of its Subsidiaries or otherwise;

(d)        any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(e)        any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;

(f)        any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;

(g)        any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(h)        the failure of any other Person to execute or deliver this Agreement,
any Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(i)         any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 9.03  Waivers and Acknowledgments.

(a)        Each Guarantor hereby unconditionally and irrevocably waives, to the
fullest extent permitted by applicable law, promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.





-93-

--------------------------------------------------------------------------------

 



(b)        Each Guarantor hereby unconditionally and irrevocably waives, to the
fullest extent permitted by applicable law, any right to revoke this Guaranty
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

(c)        Each Guarantor hereby unconditionally and irrevocably waives, to the
fullest extent permitted by applicable law, (i) any defense arising by reason of
any claim or defense based upon an election of remedies by any Secured Party
that in any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
Collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

(d)        Each Guarantor acknowledges that the Collateral Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by non-judicial
sale, and each Guarantor hereby waives, to the fullest extent permitted by
applicable law,  any defense to the recovery by the Collateral Agent and the
other Secured Parties against such Guarantor of any deficiency after such
non-judicial sale and any defense or benefits that may be afforded by applicable
law.

(e)        Each Guarantor hereby unconditionally and irrevocably waives, to the
fullest extent permitted by applicable law, any duty on the part of any Secured
Party to disclose to such Guarantor any matter, fact or thing relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Loan Party or any of its Subsidiaries now
or hereafter known by such Secured Party.

(f)        Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 9.02 and this Section 9.03
are knowingly made in contemplation of such benefits.

SECTION 9.04  Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash (other than contingent
indemnification obligations (including costs and expenses related thereto) not
then payable for





-94-

--------------------------------------------------------------------------------

 



which no claim has been asserted).  If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence at any time prior to the
latest of (a) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty (other than contingent indemnification
obligations (including costs and expenses related thereto) not then payable for
which no claim has been asserted), and (b) the Termination Date, such amount
shall be received and held in trust for the benefit of the Secured Parties,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.  If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash (other than
contingent indemnification obligations (including costs and expenses related
thereto) not then payable for which no claim has been asserted), and (iii) the
Termination Date shall have occurred, the Secured Parties will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

SECTION 9.05  Guaranty Supplements.  Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit D hereto
(each, a “Guaranty Supplement”), when required by Section 5.08(a), (a) such
Person shall be referred to as an “Additional Guarantor” and shall become and be
a Guarantor hereunder, and each reference in this Guaranty to a “Guarantor”
shall also mean and be a reference to such Additional Guarantor, and each
reference in any other Loan Document to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor and (b) each reference herein to “this
Guaranty,” “hereunder,” “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Guaranty,”
“thereunder,” “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement.

SECTION 9.06  Continuing Guaranty; Assignments.

(a)        This Guaranty is a continuing guaranty and shall remain in full force
and effect until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty (other than
contingent indemnification obligations (including costs and expenses related
thereto) not then payable for which no claim has been asserted) and (ii) the
Termination Date; provided that with respect to any Guarantor, if (A) such
Person ceases to be a Restricted Subsidiary of Borrower as a result of a
transaction not prohibited by the Loan Documents, (B) permitted by Section
6.08(e), (C) such Person becomes an Excluded Subsidiary, or (D) such Guarantor
is released from its guarantee of the New First Lien Debt that required such
Guarantor to become a Guarantor hereunder (and such Guarantor is not otherwise
required to be a Guarantor pursuant to Section 5.08(a)), the Guaranty will
terminate and the





-95-

--------------------------------------------------------------------------------

 



Administrative Agent will, reasonably promptly, at the Borrower’s expense,
execute and deliver to such Guarantor such documents as such Guarantor may
reasonably request to evidence, without recourse, representation or warranty,
the release of such Guarantor from the Guaranty.

(b)        This Guaranty is a continuing guaranty and shall (i) be binding upon
each Guarantor, its successors and assigns and (ii) inure to the benefit of and
be enforceable by the Secured Parties and their successors, transferees and
assigns.  Without limiting the generality of clause (ii) of the immediately
preceding sentence, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, the Loans owing to it and any
Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, in each case as and to the extent provided in
Section 11.07.  Except as otherwise permitted pursuant to Section 6.08, no
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld) and the Required Lenders.

ARTICLE X

SUBORDINATION OF GUARANTEE

SECTION 10.01  Agreement to Subordinate.  The Guarantors agree, and each Lender
agrees, that the payment of all Guaranteed Obligations owing in respect of the
Loans is subordinated in right of payment, to the extent and in the manner
provided in this Article X, to the prior payment in cash in full of all existing
and future Priority Indebtedness and that the subordination is for the benefit
of and enforceable by the holders of such Priority Indebtedness.

SECTION 10.02  Liquidation, Dissolution, Bankruptcy.  Upon any payment or
distribution of the assets of a Guarantor to creditors upon a total or partial
liquidation or dissolution of such Guarantor or in a reorganization of, or
similar proceeding relating to, such Guarantor or its property:

(a)        the holders of Priority Indebtedness shall be entitled to receive
payment in full in cash of such Priority Indebtedness before Lenders shall be
entitled to receive any payment;

(b)        until the Priority Indebtedness is paid in full in cash, any payment
or distribution to which Lenders would be entitled but for the subordination
provisions of this Article X shall be made to holders of such Priority
Indebtedness as their interests may appear; and

(c)        if a distribution is made to Lenders that, due to the subordination
provisions of this Article X, should not have been made to them, such Lenders
will be required to hold it in trust for the holders of Priority Indebtedness
and pay it over to them as their interests may appear.





-96-

--------------------------------------------------------------------------------

 



SECTION 10.03  Default on Priority Indebtedness.  No Guarantor shall pay
principal of, premium, if any, or interest on the Guaranteed Obligations or make
any payment with respect to the Guaranteed Obligations (collectively, “pay the
Guaranteed Obligations”) if either of the following occurs (a “Priority Payment
Default”):

(a)        any Obligation on any Priority Indebtedness is not paid in full in
cash when due (after giving effect to any applicable grace period); or

(b)        any other default on Priority Indebtedness occurs and the maturity of
such Priority Indebtedness is accelerated in accordance with its terms;

unless, in either case, the Priority Payment Default has been cured or waived
and any such acceleration has been rescinded or such Priority Indebtedness has
been discharged or paid in full in cash; provided, however, that a Guarantor
shall be entitled to pay the Guaranteed Obligations without regard to the
foregoing if the Guarantor and the Administrative Agent receive written notice
approving such payment from the Representatives of all Priority Indebtedness
with respect to which the Priority Payment Default has occurred and is
continuing.

During the continuance of any default (other than a Priority Payment Default) (a
“Non-Priority Payment Default”) with respect to any Priority Indebtedness
pursuant to which the maturity thereof may be accelerated without further notice
(except such notice as may be required to effect such acceleration) or the
expiration of any applicable grace periods, no Guarantor shall pay the
Guaranteed Obligations for a period (a “Payment Blockage Period”) commencing
upon the receipt by the Administrative Agent (with a copy to the Borrower) of
written notice (a “Blockage Notice”) of such Non-Priority Payment Default from
the Representative of such Priority Indebtedness specifying an election to
effect a Payment Blockage Period and ending 179 days thereafter.  The Payment
Blockage Period shall end earlier if such Payment Blockage Period is terminated
(i) by written notice to the Administrative Agent and the Borrower from the
Person or Persons who gave such Blockage Notice; (ii) because the default giving
rise to such Blockage Notice is cured, waived or otherwise no longer continuing;
or (iii) because such Priority Indebtedness has been discharged or repaid in
full in cash.

Notwithstanding the provisions described in the immediately preceding paragraph
(but subject to the provisions contained in the first paragraph of this
Section 10.03 and Section 10.02 hereof), unless the holders of such Priority
Indebtedness or the Representative of such Priority Indebtedness shall have
accelerated the maturity of such Priority Indebtedness, the Guarantors shall be
entitled to resume paying the Guaranteed Obligations after the end of such
Payment Blockage Period.  The Guaranteed Obligations shall not be subject to
more than one Payment Blockage Period in any consecutive 360-day period
irrespective of the number of defaults with respect to Priority Indebtedness
during such period; provided that if any Blockage Notice is delivered to the
Administrative Agent by or on behalf of the holders of Priority Indebtedness
(other than the holders of Indebtedness under the New First Lien Debt), a
Representative of holders of Indebtedness under the New First Lien Debt may give
another Blockage Notice within such period.  However, in no event shall the
total number of days during which any Payment Blockage Period or Periods on the
Guaranteed Obligations is in effect exceed 179 days in the aggregate during any
consecutive 360-day period, and there must be at





-97-

--------------------------------------------------------------------------------

 



least 181 days during any consecutive 360-day period during which no Payment
Blockage Period, is in effect.  Notwithstanding the foregoing, however, no
default that existed or was continuing on the date of delivery of any Blockage
Notice to the Administrative Agent shall be, or be made, the basis for a
subsequent Blockage Notice unless such default shall have been waived for a
period of not less than 90 days (it being acknowledged that any subsequent
action, or any breach of any financial covenants during the period after the
date of delivery of a Blockage Notice, that, in either case, would give rise to
a Non-Priority Payment Default pursuant to any provisions under which a
Non-Priority Payment Default previously existed or was continuing shall
constitute a new Non-Priority Payment Default for this purpose).

SECTION 10.04  Acceleration of Payment of Guaranteed Obligations.  If payment of
the Guaranteed Obligations is accelerated because of an Event of Default, the
Borrower shall promptly notify the holders of the Priority Indebtedness or the
Representative of such Priority Indebtedness of the acceleration; provided that
any failure to give such notice shall have no effect whatsoever on the
provisions of this Article X; provided, further that so long as there shall
remain outstanding Indebtedness under the New First Lien Debt, a Blockage Notice
with respect to the New First Lien Debt may only be given by the respective
Representative thereunder unless otherwise agreed to in writing by the
respective requisite holders as set forth therein.  If any Priority Indebtedness
is outstanding, no Guarantor may pay the Guaranteed Obligations until five
Business Days after the Representatives of all the issues of Priority
Indebtedness receive notice of such acceleration and, thereafter, may pay the
Notes only if this Agreement otherwise permits payment at that time.

SECTION 10.05  When Distribution Must Be Paid Over.  If a distribution is made
to Lenders that, due to the subordination provisions of this Article X, should
not have been made to them, such Lenders are required to hold it in trust for
the holders of Priority Indebtedness and pay it over to them as their interests
may appear.

SECTION 10.06  Subrogation After all Priority Indebtedness is paid in full and
until the Guaranteed Obligations are paid in full, Lenders shall be subrogated
to the rights of holders of such Priority Indebtedness to receive distributions
applicable to such Priority Indebtedness.  A distribution made under this
Article X to holders of such Priority Indebtedness which otherwise would have
been made to Lenders is not, as between the Guarantors and Lenders, a payment by
the Guarantors on such Priority Indebtedness.

SECTION 10.07  Relative Rights.  This Article X defines the relative rights of
Lenders and holders of Priority Indebtedness.  Nothing in this Indenture shall:

(a)        impair, as between a Guarantor and Lenders, the obligation of a
Guarantor, which is absolute and unconditional, to pay the Guaranteed
Obligations;

(b)        prevent the Administrative Agent or any Lender from exercising its
available remedies upon a Default, subject to the terms of the Intercreditor
Agreement and the rights of holders of Priority Indebtedness to receive payments
or distributions otherwise payable to Lenders and such other rights of such
holders of Priority Indebtedness as set forth herein; or





-98-

--------------------------------------------------------------------------------

 



(c)        affect the relative rights of Lenders and creditors of a Guarantor
other than their rights in relation to holders of Priority Indebtedness.

SECTION 10.08  Subordination May Not Be Impaired by Guarantor.  No right of any
holder of Priority Indebtedness to enforce the subordination of the Guaranteed
Obligations shall be impaired by any act or failure to act by a Guarantor or by
its failure to comply with this Agreement.

SECTION 10.09  Rights of Administrative Agent.  Notwithstanding Section 10.03
hereof, the Administrative Agent may continue to make payments on the Guaranteed
Obligations and shall not be charged with knowledge of the existence of facts
that would prohibit the making of any payments unless, not less than five
Business Days prior to the date of such payment, the Administrative Agent
receives written notice satisfactory to it that payments may not be made under
this Article X.  A Representative or a holder of Priority Indebtedness shall be
entitled to give the notice; provided, however, that, if an issue of Priority
Indebtedness has a Representative, only the Representative shall be entitled to
give the notice.

SECTION 10.10  Distribution or Notice to Representative.  Whenever any Person is
to make a distribution or give a notice to holders of Priority Indebtedness,
such Person shall be entitled to make such distribution or give such notice to
their Representative (if any).  Any such Representative shall provide its
contact information to the Administrative Agent.

SECTION 10.11  Article X Not to Prevent Events of Default or Limit Right To
Accelerate.  The failure to make a payment pursuant to the Guaranteed
Obligations by reason of any provision in this Article X shall not be construed
as preventing the occurrence of a Default.  Nothing in this Article X shall have
any effect on the right of the Lenders or Administrative Agent to accelerate the
Guaranteed Obligations.

SECTION 10.12  Administrative Agent and the Lenders Entitled To Rely.  Upon any
payment or distribution pursuant to this Article X, the Administrative Agent and
the Lenders shall be entitled to rely (a) upon any order or decree of a court of
competent jurisdiction in which any proceedings of the nature referred to in
Section 10.02 hereof are pending, (b) upon a certificate of the liquidating
trustee or agent or other Person making such payment or distribution to the
Administrative Agent and the Lenders or (c) upon the Representatives of Priority
Indebtedness for the purpose of ascertaining the Persons entitled to participate
in such payment or distribution, the holders of such Priority Indebtedness, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Article X.  In the
event that the Administrative Agent determines, in good faith, that evidence is
required with respect to the right of any Person as a holder of Priority
Indebtedness to participate in any payment or distribution pursuant to this
Article X, the Administrative Agent shall be entitled to request such Person to
furnish evidence to the reasonable satisfaction of the Administrative Agent as
to the amount of such Priority Indebtedness held by such Person, the extent to
which such Person is entitled to participate in such payment or distribution and
other facts pertinent to the rights of such Person under this Article X, and, if
such evidence is not furnished, the Administrative Agent shall be entitled to
defer any payment to such Person pending judicial determination as to the right
of such Person to receive such payment.





-99-

--------------------------------------------------------------------------------

 



SECTION 10.13  Administrative Agent to Effectuate Subordination.  Each Lender
agrees to be bound by this Article X and authorizes and expressly directs the
Administrative Agent, on its behalf, to take such action as may be necessary or
appropriate to effectuate the subordination between the Lenders and the holders
of Priority Indebtedness as provided in this Article X and appoints the
Administrative Agent as attorney-in-fact for any and all such purposes.

SECTION 10.14  Administrative Agent Not Fiduciary for Lenders of Priority
Indebtedness.  The Administrative Agent shall not be deemed to owe any fiduciary
duty to the holders of Priority Indebtedness and shall not be liable to any such
holders if it shall mistakenly pay over or distribute to Lenders or the Borrower
or any other Person, money or assets to which any holders of Priority
Indebtedness shall be entitled by virtue of this Article X or otherwise.

SECTION 10.15  Reliance by Lenders of Priority Indebtedness on Subordination
Provisions.  Each Lender acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each holder of any Priority Indebtedness, whether such Priority
Indebtedness was created or acquired before or after the issuance of the Loans,
to acquire and continue to hold, or to continue to hold, such Priority
Indebtedness and such holder of such Priority Indebtedness shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
continuing to hold, or in continuing to hold, such Priority Indebtedness.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Priority Indebtedness may, at any time and from time to time, without
the consent of or notice to the Administrative Agent or the Lenders, without
incurring responsibility to the Administrative Agent or the Lenders and without
impairing or releasing the subordination provided in this Article X or the
obligations hereunder of the Lenders to the holders of the Priority
Indebtedness, do any one or more of the following:

(a)        change the manner, place or terms of payment or extend the time of
payment of, or renew or alter, Priority Indebtedness, or otherwise amend or
supplement in any manner Priority Indebtedness, or any instrument evidencing the
same or any agreement under which Priority Indebtedness is outstanding;

(b)        sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing Priority Indebtedness;

(c)        release any Person liable in any manner for the payment or collection
of Priority Indebtedness; and

(d)        exercise or refrain from exercising any rights against a Guarantor
and any other Person.





-100-

--------------------------------------------------------------------------------

 



ARTICLE XI

MISCELLANEOUS

SECTION 11.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders (voting as a single Class), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided,  however, that

(a)        no amendment, waiver or consent shall, unless in writing and signed
by all of the Lenders, do any of the following at any time:

(i)       change the percentage of the aggregate unpaid principal amount of the
Loans, that shall be required for the Lenders or any of them to take any action
hereunder,

(ii)      except in connection with a transaction permitted under Section 6.08
or as set forth in Section 9.06, release one or more Guarantors (or otherwise
limit such Guarantors’ liability with respect to the Obligations owing to the
Agents and the Lenders under the Guaranty) if such release or limitation is in
respect of all or substantially all of the value of the Guaranty to the Lenders,

(iii)     except as permitted by or pursuant to the terms of the Loan Documents,
release all or substantially all of the Collateral in any transaction or series
of related transactions, or

(iv)     amend this Section 11.01 or reduce the proportion of Lenders required
for any action, waiver or consent hereunder or change the definition of
“Required Lenders”,

(b)        no amendment, waiver or consent shall, unless in writing and signed
by the Required Lenders and each Lender specified below for such amendment,
waiver or consent:

(i)       reduce the principal of, or stated rate of interest on, the Loans owed
to a Lender or any fees or other amounts stated to be payable hereunder or under
the other Loan Documents to such Lender without the consent of such Lender; or

(ii)      postpone any date scheduled for any payment of principal of, or
interest on, the Loans (including, but not limited to, the applicable Facility
Maturity Date) pursuant to Sections 2.03 or 2.06 or any date fixed for any
payment of fees hereunder in each case payable to any Agent or a Lender without
the consent of such Agent or Lender, as the case may be;

provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents; and

(c)        notwithstanding the foregoing, upon the due execution and delivery of
an assumption agreement and all other documents required by Section 6.08 by any
successor Person and the Borrower, the Administrative Agent shall, without the
consent of the Lenders, execute such assumption agreement on behalf of all
Lenders to evidence the assumption of the due and





-101-

--------------------------------------------------------------------------------

 



punctual payment of the principal of and any premium and interest on all Loans
and the performance or observance of every covenant of this Agreement by such
successor Person.

SECTION 11.02  Notices, Etc.

(a)        Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

(i)       if to the Borrower, the Administrative Agent or the Collateral Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

(ii)      if to any other Lender, to the address, fax number, electronic mail
address or telephone number designated by such party in a written notice to the
Borrower and the Administrative Agent;

provided,  however, that materials and information described in Section 11.02(b)
shall be delivered to the Administrative Agent in accordance with the provisions
thereof or as otherwise specified to the Borrower by the Administrative
Agent.  Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile or electronic mail shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).  Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).  Delivery by facsimile or electronic mail of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes shall be effective as delivery of an
original executed counterpart thereof.

(b)        The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (ii)
provides notice of any Default or Event of Default under this Agreement, or
(iii) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Loan thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to an electronic mail
address specified by the Administrative Agent to the Borrower.  In addition, the
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Loan Documents





-102-

--------------------------------------------------------------------------------

 



but only to the extent requested by the Administrative Agent.  The Borrower
further agrees that the Administrative Agent may make the Communications
available to the Lenders by posting the Communications on IntraLinks or a
substantially similar electronic transmission system (the “Platform”).

(c)        THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; PROVIDED, HOWEVER, IN NO EVENT SHALL SUCH LIABILITY EXTEND TO DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE).

(d)        The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents.  Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.  Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

(e)        The Agents shall have the right to accept and act upon instructions,
including funds transfer instructions (“Instructions”) given pursuant to this
Agreement and sent by unsecured e-mail, pdf, facsimile transmission or other
similar unsecured electronic methods; provided, however, that the Borrower shall
amend the incumbency certificate provided by the





-103-

--------------------------------------------------------------------------------

 



Borrower in accordance with Section 3.01 whenever a person is to be added or
deleted from the list.  If the Borrower elects to give any Agent Instructions
using e-mail or facsimile instructions (or instructions by a similar electronic
method) and such Agent in its discretion elects to act upon such Instructions,
such Agent’s reasonable understanding of such Instructions shall be deemed
controlling.  The Borrower understands and agrees that the Agents cannot
determine the identity of the actual sender of such Instructions and that the
Agents shall conclusively presume that directions that purport to have been sent
by an authorized officer listed on the incumbency certificate provided to such
Agent have been sent by such authorized officer.  The Borrower shall be
responsible for ensuring that only authorized officers transmit such
Instructions to the Agents and that the Borrower and all authorized officers are
solely responsible to safeguard the use and confidentiality of applicable user
and authorization codes, passwords and/or authentication keys upon receipt by
the Borrower.  No Agent shall be liable for any losses, costs or expenses
arising directly or indirectly from such Agent’s reliance upon and compliance
with such Instructions notwithstanding such directions conflict or are
inconsistent with a subsequent written instruction.  The Borrower agrees: (i) to
assume all risks arising out of the use of e-mail or facsimile instructions (or
instructions by a similar electronic method) to submit Instructions to the
Agents, including without limitation the risk of such Agent acting on
unauthorized Instructions, and the risk of interception and misuse by third
parties; (ii) that it is fully informed of the protections and risks associated
with the various methods of transmitting Instructions to the Agents and that
there may be more secure methods of transmitting Instructions than the method(s)
selected by the Borrower; (iii) that the security procedures (if any) to be
followed in connection with its transmission of Instructions provide to it a
commercially reasonable degree of protection in light of its particular needs
and circumstances; and (iv) to notify the applicable Agent immediately upon
learning of any compromise or unauthorized use of the security procedures.

SECTION 11.03  No Waiver; Remedies.  No failure on the part of any Lender or any
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note or any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 11.04  Costs and Expenses.

(a)        The Borrower agrees to pay on demand (i) all reasonable and
documented costs and expenses of each Agent and the Initial Lenders in
connection with the preparation, negotiation, execution, delivery, performance,
administration, modification and amendment of, or any consent or waiver under,
the Loan Documents (including, without limitation, (A) all due diligence,
collateral review, syndication, transportation, computer, duplication,
appraisal, audit, insurance, consultant, search, filing and recording fees and
expenses and (B) the reasonable and documented fees and expenses of counsel for
each Agent with respect thereto, with respect to advising such Agent as to its
rights and responsibilities, or the perfection, protection or preservation of
rights or interests, under the Loan Documents, with respect to negotiations with
any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or





-104-

--------------------------------------------------------------------------------

 



other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto); provided, that, in the case of the Initial
Lenders, all costs and expenses referenced in this Section 11.04(a) shall be
capped at $750,000, and (ii) all costs and expenses of each Agent and each
Lender in connection with the enforcement of the Loan Documents, whether in any
action, suit or litigation, or any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally (including, without limitation,
the reasonable and documented fees and expenses of counsel for the
Administrative Agent and each Lender with respect thereto).

(b)        Each Loan Party, jointly and severally, agrees to indemnify, defend
and save and hold harmless each Agent, each Lender and each of their Affiliates
and their respective officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities, fees, expenses and charges (including,
without limitation, reasonable and documented fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) it exercising its powers,
rights or remedies or performing its duties hereunder or under the Loan
Documents, the Facilities, the actual or proposed use of the proceeds of the
Loans, the Loan Documents or any of the transactions contemplated thereby,
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful
misconduct.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 11.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors, any Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the Transactions is consummated.  The Borrower
also agrees not to assert any claim against any Agent, any Lender or any of
their Affiliates, or any of their respective officers, directors, employees,
agents and advisors, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities or the Loan Documents.

(c)        If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Administrative Agent or any Lender, in its sole
discretion (but without any obligation to do so).

(d)        Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under any other Loan Document, the agreements and obligations
of the Borrower contained in Section 2.09 and this Section 11.04 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents and the resignation of any
Agent.

SECTION 11.05  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Loans due





-105-

--------------------------------------------------------------------------------

 



and payable pursuant to the provisions of Section 7.01, each Agent and each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
otherwise apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Agent, such Lender or such Affiliate to or for the credit or the account
of the Borrower against any and all of the Obligations of the Borrower now or
hereafter existing under the Loan Documents, irrespective of whether such Agent
or such Lender shall have made any demand under this Agreement and although such
Obligations may be unmatured.  Each Agent and each Lender agrees promptly to
notify the Borrower after any such set-off and application; provided,  however,
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of each Agent and each Lender and their
respective Affiliates under this Section 11.05 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) that such
Agent, such Lender and their respective Affiliates may have.

SECTION 11.06  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by the Initial Lenders that such Initial Lender
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, each Indemnified Party, each Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of Administrative Agent (such consent not to be unreasonably
withheld) and each Lender (except as set forth and in compliance with Section
6.08).

SECTION 11.07  Successors and Assigns.

(a)        Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of the Loans owing to it and the Note or Notes held
by it); provided,  however, that (i) each such assignment shall be of a uniform,
and not a varying, percentage of all rights and obligations under and in respect
of any or all of the Facility, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender, an Affiliate of
any Lender or an Approved Fund of any Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the aggregate amount of
the Commitments being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall in no event be less than $5,000,000 in the
case of the Facility (or such lesser amount as shall be approved by the
Borrower, such consent not to be unreasonably withheld or delayed), (iii) each
such assignment shall be to an Eligible Assignee, and (iv) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acknowledgment and recording in the Register, an Assignment and Assumption,
together with any Note or Notes (if any) subject to such assignment and (if
requested by the Administrative Agent) a processing and recordation fee of
$3,500.

(b)        Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Assumption, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender





-106-

--------------------------------------------------------------------------------

 



hereunder and (ii) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Assumption, relinquish its rights (other than its rights under
Sections 2.09 and 11.04 to the extent any claim thereunder relates to an event
arising prior to such assignment) and be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all of
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(c)        By executing and delivering an Assignment and Assumption, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows:  (i) other than as
provided in such Assignment and Assumption, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 5.05 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to such
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as a Lender.

(d)        The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 11.02 a copy of each Assignment and Assumption delivered to and
acknowledged by it and a register for the recordation of the names and addresses
of the Lenders and principal amount (and stated interest) of the Loans owing
under the Facility to, each Lender from time to time (the “Register”).  This
provision is intended to be and shall be interpreted so that the Loans evidenced
by the Loan Documents are treated as being in registered form in accordance with
Section 5f.103-1(c) of the Regulations.  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Agent or any Lender at any reasonable time and from time to time upon
reasonable prior notice.





-107-

--------------------------------------------------------------------------------

 



(e)        Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee, together with any Note or Notes (if any)
subject to such assignment, the Administrative Agent shall, if such Assignment
and Assumption has been completed and is in substantially the form of Exhibit B
hereto, (i) acknowledge such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and each other Agent.  In the case of any assignment by
a Lender, within five Business Days after its receipt of such notice and any
Note or Notes (if any) subject to such assignment, the Borrower, at the expense
of the Eligible Assignee, shall execute and deliver to the Administrative Agent
in exchange for the surrendered Note or Notes (if any) a new Note to the order
of such Eligible Assignee in an amount equal to the Loans assumed by it under
the Facility pursuant to such Assignment and Assumption and, if any assigning
Lender that had a Note or Notes prior to such assignment has retained a Loan
hereunder, a new Note to the order of such assigning Lender in an amount equal
to the Loan retained by it hereunder.  Such new Note or Notes shall be dated the
effective date of such Assignment and Assumption and shall otherwise be in
substantially the form of Exhibit A hereto.

(f)        Any Lender may, in connection with any assignment or proposed
assignment pursuant to this Section 11.07, disclose to the assignee or proposed
assignee any information relating to the Borrower furnished to such Lender by or
on behalf of the Borrower; provided,  however, that, prior to any such
disclosure, the assignee or proposed assignee shall agree to preserve the
confidentiality of any information received by it from such Lender.

(g)        Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Loans owing to
it and the Note or Notes (if any) held by it) including, without limitation,
creating such a security interest in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System; provided that no such pledge shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(h)        Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and any Note or Notes held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that, unless and until such trustee actually
becomes a Lender in compliance with the definition of “Eligible Assignee” and
the other provisions of this Section 11.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and (ii)
such trustee shall not be entitled to exercise any of the rights of a Lender
under the Loan Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.

(i)         Notwithstanding anything to the contrary contained herein, no Lender
may issue or sell participations unless such participation also constitutes an
assignment that complies with this Section 11.07.





-108-

--------------------------------------------------------------------------------

 



SECTION 11.08  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery by
facsimile or .pdf of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

SECTION 11.09  Release of Collateral.  Upon (A) the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, to the extent not prohibited by the
terms of the Loan Documents, of the Loan Party that owns such Collateral) not
prohibited by the terms of the Loan Documents, (B) the designation of any Loan
Party as an Excluded Subsidiary pursuant to the terms hereof, (C) the terms of
any Loan Document, (D) a Guarantor being released from its guarantee of the New
First Lien Debt that required such Guarantor to become a Guarantor hereunder
(and such Guarantor is not otherwise be required to become a Guarantor hereunder
pursuant to Section 5.08(a)), with respect to Collateral owned by such Person,
or (E) termination of all Commitments and payment in full of all Obligations
(other than contingent indemnification obligations not then payable for which no
claim has been asserted), the Liens granted to the Collateral Agent under the
Collateral Documents shall automatically be released and the Collateral Agent
will, reasonably promptly, at the Borrower’s expense, execute and deliver to
such Loan Party such documents as such Loan Party may reasonably request to
evidence,  without recourse, representation or warranty, the release of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Loan Documents.  In
connection with any request for a release of Collateral pursuant to this Section
11.09, the Borrower shall deliver an officer’s certificate to the Collateral
Agent certifying that all conditions precedent to such release (if any) have
been satisfied and the release is authorized and permitted by the terms of this
Agreement and the Loan Documents.

SECTION 11.10  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents (it being understood that the representations and warranties
are made only as of the Closing Date), regardless of any investigation made by
such persons or on their behalf, and all such covenants and agreements shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loans, or any fee due hereunder, or any other amount payable
under this Agreement or any other Loan Document is outstanding and unpaid and so
long as the Commitments have not been terminated.  Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.09
and 11.04) shall survive the payment in full of the principal and interest
hereunder and the termination of the Commitments or this Agreement and the
resignation of any Agent.

SECTION 11.11  Patriot Act Notice.  Each Lender and each Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of





-109-

--------------------------------------------------------------------------------

 



the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or such Agent,
as applicable, to identify such Loan Party in accordance with the Patriot
Act.  The Borrower shall, and shall cause each of its Subsidiaries to, provide
such information and take such actions as are reasonably requested by any Agent
or any Lender in order to assist the Agents and the Lenders in maintaining
compliance with the Patriot Act.

SECTION 11.12  Jurisdiction, Etc.

(a)        Each party hereto irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, in any
way relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and agrees that all claims in respect of
any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable Law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that any Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.

(b)        Each party hereto irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in Section 11.12(a).  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c)        Each party hereto irrevocably consents to service of any and all
legal process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Agreement or any other Loan Document by the mailing (by registered or
certified mail, postage prepaid) or delivering of a copy of such process to such
party at its address specified in Section 11.02.  Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

(d)        If the interest rate hereunder on the Obligations is or becomes in
excess of the maximum interest rate which the Borrowers are permitted by Law to
contract or agree to pay, the rate of interest hereunder on the Obligations
shall be deemed to be immediately reduced to





-110-

--------------------------------------------------------------------------------

 



such maximum rate and all previous payments in excess of such maximum interest
rate shall be deemed to have been payments in reduction of principal and not of
interest.

SECTION 11.13  Governing Law.  This Agreement and the other Loan Documents
(except, as to any other Loan Document, as expressly set forth therein) shall be
governed by, and construed in accordance with, the law of the State of New York.

SECTION 11.14  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.15  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Agents and the
Lenders, on the other hand, (B) each of the Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower and each other Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Agents and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) none of the Agents nor any Lender has
any obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
none of the Agents nor any Lender has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Agents or any Lender with respect to any breach or





-111-

--------------------------------------------------------------------------------

 



alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 11.16  No Manipulation.  Each Initial Lender represents and warrants to
the Loan Parties as of the date hereof and the Closing Date that it is not
entering into this Agreement, or directly or indirectly engaging or intending to
engage in any hedging or other activity in connection with this Agreement to
raise, depress or manipulate, or attempt to raise, depress or manipulate, the
price of any securities of any Loan Party, any securities convertible into or
exchangeable for any securities of any Loan Party, or any derivatives
transaction (including, without limitation, any credit default swap) or similar
instrument relating to any Loan Party or any securities of any Loan Party (a
“Derivative”).

SECTION 11.17  Derivatives Trading Activities.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each party to this Agreement acknowledges and agrees, and acknowledges its
respective Affiliates’ understanding and agreement, that none of (a) the terms
of this Agreement, any Loan made hereunder or any other transaction contemplated
hereby or (b) the decision of any Loan Party to enter into this Agreement or
consummate any such Loan or  transaction is or will be influenced by or be
contingent on (x) the manner or method in which any Initial Lender or any of its
Affiliates or any party acting on its behalf may establish, maintain, adjust or
unwind any Derivative or (y) any communication, whether written or oral, between
any Loan Party, on the one hand, and any Initial Lender, the Administrative
Agent or any of their respective Affiliates, on the other hand, with respect to
whether, when, how or in what manner or method such party or any party acting on
its behalf may establish, maintain, adjust or unwind in any Derivative.

SECTION 11.18  Pari Passu Ranking.  The Borrower and the Lenders agree that the
Obligations of the Borrower are not subordinated in right of payment to any
Indebtedness of the Borrower.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

 



-112-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.-

 

 

 

 

THE MCCLATCHY COMPANY,

 

 

as Borrower

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MCCLATCHY NEWSPAPERS, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

MCCLATCHY MANAGEMENT SERVICES, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

President

 

 

 

 

 

 

 

MCCLATCHY U.S.A., INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

MCCLATCHY INVESTMENT COMPANY,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

MIAMI HERALD MEDIA COMPANY,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

THE CHARLOTTE OBSERVER

PUBLISHING COMPANY,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

STAR-TELEGRAM, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

MCCLATCHY INTERACTIVE WEST,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

BELLINGHAM HERALD PUBLISHING, LLC,

 

 

as Guarantor

 

 

 

 

By: Pacific Northwest Publishing Company, Inc.,
its sole member

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

CYPRESS MEDIA, LLC,

 

 

as Guarantor

 

 

 

 

By: Cypress Media, Inc., its sole member

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

IDAHO STATESMAN PUBLISHING, LLC,

 

 

as Guarantor

 

 

 

 

By: Pacific Northwest Publishing Company, Inc.,
its sole member

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

OLYMPIAN PUBLISHING, LLC,

 

 

as Guarantor

 

 

 

 

By: Pacific Northwest Publishing Company, Inc.,
its sole member

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

SAN LUIS OBISPO TRIBUNE, LLC,

 

 

as Guarantor

 

 

 

 

By: The McClatchy Company, its sole member

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

MCCLATCHY INTERACTIVE LLC,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Manager

 

 

 

 

 

 

 

CYPRESS MEDIA, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

NOR-TEX PUBLISHING, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

MAIL ADVERTISING CORPORATION,

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

OLYMPIC-CASCADE PUBLISHING, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

TACOMA NEWS, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

PACIFIC NORTHWEST PUBLISHING
COMPANY, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

THE BRADENTON HERALD, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

ABOARD PUBLISHING, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

KEYNOTER PUBLISHING COMPANY, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

BISCAYNE BAY PUBLISHING, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

MACON TELEGRAPH PUBLISHING
COMPANY,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

COLUMBUS LEDGER-ENQUIRER, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

QUAD COUNTY PUBLISHING, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

President

 

 

 

 

 

 

 

KELTATIM PUBLISHING COMPANY, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

WICHITA EAGLE AND BEACON
PUBLISHING COMPANY, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

LEXINGTON H-L SERVICES, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

GULF PUBLISHING COMPANY, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

HLB NEWSPAPERS, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

LEE’S SUMMIT JOURNAL,
INCORPORATED,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

BELTON PUBLISHING COMPANY, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

CASS COUNTY PUBLISHING COMPANY,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

THE NEWS AND OBSERVER PUBLISHING

COMPANY,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

NITTANY PRINTING AND PUBLISHING

COMPANY,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

EAST COAST NEWSPAPERS, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

THE STATE MEDIA COMPANY,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 

 

 

 

 

 

 

THE SUN PUBLISHING COMPANY, INC.,

 

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ R. Elaine Lintecum

 

Name:

R. Elaine Lintecum

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

THE BANK OF NEW YORK MELLON,

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Latoya S. Elvin

 

Name:

Latoya S. Elvin

 

Title:

Vice President

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

CHATHAM ASSET HIGH YIELD

MASTER FUND, LTD., as Initial Lender

 

 

 

 

By:

Chatham Asset Management, LLC

 

 

Investment Advisor

 

 

 

 

 

 

 

By

/s/ Anthony R. Melchiorre

 

 

Name: Anthony R. Melchiorre

 

 

Title: Managing Member

 

 

 

 

 

 

 

CHATHAM FUND, LP, as Initial Lender

 

 

 

 

By:

Chatham Asset Management, LLC

 

 

Investment Advisor

 

 

 

 

By

/s/ Anthony R. Melchiorre

 

 

Name: Anthony R. Melchiorre

 

 

Title: Managing Member

 

 

 

 

 

 

 

CHATHAM EVEREST FUND, LP, as

Initial Lender

 

 

 

 

By:

Chatham Asset Management, LLC

 

 

Investment Advisor

 

 

 

 

 

 

 

By

/s/ Anthony R. Melchiorre

 

 

Name: Anthony R. Melchiorre

 

 

Title: Managing Member

 

 

 

 

 

 

 

CHATHAM ASSET PRIVATE DEBT
AND STRATEGIC CAPITAL FUND,
LP, as Initial Lender

 

 

 

 

By:

Chatham Asset Management, LLC

 

 

Investment Advisor

 

 

 

 

 

 

 

By

/s/ Anthony R. Melchiorre

 

 

Name: Anthony R. Melchiorre

 

 

Title: Managing Member

 

 



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 



SCHEDULE I

 

Commitments

 

Tranche A Commitment

 

 

 

 

 

Lender

Aggregate
Commitment

Cash Amount

Cash Amount
Repayable at Maturity

Chatham Asset High Yield Master Fund, Ltd.

$73,172,000.00

$27,934,400.00

$34,918,000.00

Chatham Fund, LP

$22,064,000.00

$8,302,400.00

$10,378,000.00

Chatham Everest Fund, LP

$21,780,000.00

$8,483,200.00

$10,604,000.00

Chatham Asset Private Debt and Strategic Capital Fund, LP

$40,076,000.00

$15,280,000.00

$19,100,000.00

Total:

$157,083,000.00

$60,000,000.00

$75,000,000.00

 

Initial Tranche B Commitment

 

 

 

Lender

Commitment

Chatham Asset High Yield Master Fund, Ltd.

$142,236,600.00

Chatham Fund, LP

$8,954,400.00

Chatham Everest Fund, LP

$26,275,000.00

Chatham Asset Private Debt and Strategic Capital Fund, LP

$16,000,000.00

Total:

$193,466,000.00

 





 

--------------------------------------------------------------------------------

 



SCHEDULE II

 

Guarantors

McClatchy Newspapers, Inc.

McClatchy Management Services, Inc.

San Luis Obispo Tribune, LLC

Star-Telegram, Inc.

McClatchy Interactive LLC

The Charlotte Observer Publishing Company

McClatchy U.S.A., Inc.

Miami Herald Media Company

Cypress Media, LLC

McClatchy Interactive West

Idaho Statesman Publishing, LLC

Bellingham Herald Publishing, LLC

Olympian Publishing, LLC

McClatchy Investment Company

Pacific Northwest Publishing Company, Inc.

The Bradenton Herald, Inc.

Keynoter Publishing Company, Inc.

Aboard Publishing, Inc.

Biscayne Bay Publishing, Inc.

Macon Telegraph Publishing Company

Columbus Ledger-Enquirer, Inc.

Quad County Publishing, Inc.

Wichita Eagle and Beacon Publishing Company, Inc.

Keltatim Publishing Company, Inc.

Lexington H-L Services, Inc.

Gulf Publishing Company, Inc.

HLB Newspapers, Inc.

Lee's Summit Journal, Incorporated

Belton Publishing Company, Inc.

Cass County Publishing Company

Cypress Media, Inc.

The News and Observer Publishing Company

Nittany Printing and Publishing Company

East Coast Newspapers, Inc.

The State Media Company

The Sun Publishing Company, Inc.

Nor-Tex Publishing, Inc.

Mail Advertising Corporation

Tacoma News, Inc.

Olympic-Cascade Publishing, Inc.

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 11.02

 

Addresses for Notices

 

If to the Borrower:

 

c/o The McClatchy Company

2100 “Q” Street

Sacramento, CA 95816

Attention: Vice President, General Counsel

Facsimile: (916) 321-1869

 

If to the Administrative Agent:

 

The Bank of New York Mellon

2001 Bryan Street, Suite 1000

Dallas, Texas 75201

E-mail Address: lpcoe-dallasagentsvcs@bnymellon.com

Facsimile: (214) 468-5539

 

If to the Collateral Agent:

 

The Bank of New York Mellon

2001 Bryan Street, Suite 1000

Dallas, Texas 75201

E-mail Address: lpcoe-dallasagentsvcs@bnymellon.com

Facsimile: (214) 468-5539

 

--------------------------------------------------------------------------------